Exhibit 10.1
Execution Version
 
 
SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
dated as of
June 30, 2011
among
AMERESCO, INC.,
as Borrower,
THE GUARANTORS PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 Definitions
    1  
 
       
1.1 Defined Terms
    1  
1.2 Classification of Loans and Borrowings
    23  
1.3 Terms Generally
    23  
1.4 Accounting Terms; GAAP
    23  
1.5 Joint and Several Obligations; Designated Financial Officers
    23  
1.6 Letter of Credit Amounts
    24  
 
       
ARTICLE 2 The Credits
    24  
 
       
2.1 Revolving Loans
    24  
2.2 Term Loan
    26  
2.3 LIBOR Borrowings
    27  
2.4 Letters of Credit
    29  
2.5 Loans and Borrowings; Funding of Borrowings
    34  
2.6 Swing Line Loans
    36  
2.7 Expiration, Termination or Reduction of Commitments
    39  
2.8 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Collection
    39  
2.9 Prepayment of Loans
    41  
2.10 Fees
    44  
2.11 Increased Costs
    44  
2.12 Taxes
    46  
2.13 Mitigation Obligations; Replacement of Lenders
    49  
2.14 Increase in Commitments
    49  
2.15 Cash Collateral
    50  
2.16 Defaulting Lender
    51  
 
       
ARTICLE 3 Guarantee by Guarantors
    53  
 
       
3.1 The Guarantee
    53  
3.2 Obligations Unconditional
    53  
3.3 Reinstatement
    54  
3.4 Subrogation
    54  
3.5 Remedies
    54  
3.6 Instrument for the Payment of Money
    54  
3.7 Continuing Guarantee
    54  
3.8 General Limitation on Amount of Obligations Guaranteed
    54  
 
       
ARTICLE 4 The Collateral
    55  
 
       
4.1 Grant of Security Interest
    55  
4.2 Special Warranties and Covenants of the Credit Parties
    56  
4.3 Fixtures, etc
    59  
4.4 Right of Agent to Dispose of Collateral, etc
    59  
4.5 Right of Agent to Use and Operate Collateral, etc
    60  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
4.6 Proceeds of Collateral
    60  
 
       
ARTICLE 5 Representations and Warranties
    60  
 
       
5.1 Organization; Powers
    61  
5.2 Authorization; Enforceability
    61  
5.3 Governmental Approvals; No Conflicts
    61  
5.4 Financial Condition; No Material Adverse Change
    61  
5.5 Properties
    62  
5.6 Litigation and Environmental Matters
    63  
5.7 Compliance with Laws and Agreements
    63  
5.8 Investment and Holding Company Status
    63  
5.9 Taxes
    63  
5.10 ERISA
    64  
5.11 Disclosure
    64  
5.12 Capitalization
    64  
5.13 Subsidiaries
    64  
5.14 Material Indebtedness, Liens and Agreements
    65  
5.15 Federal Reserve Regulations
    65  
5.16 Solvency
    65  
5.17 Force Majeure
    66  
5.18 Accounts Receivable
    66  
5.19 Labor and Employment Matters
    67  
5.20 Bank Accounts
    67  
5.21 Matters Relating to the Special Purpose Subsidiaries
    67  
5.22 Matters Relating to Inactive Subsidiaries
    68  
5.23 OFAC
    68  
5.24 Patriot Act
    68  
 
       
ARTICLE 6 Conditions
    68  
 
       
6.1 Effective Time
    68  
6.2 Each Extension of Credit
    70  
 
       
ARTICLE 7 Affirmative Covenants
    71  
 
       
7.1 Financial Statements and Other Information
    71  
7.2 Notices of Material Events
    73  
7.3 Existence; Conduct of Business
    73  
7.4 Payment of Obligations
    73  
7.5 Maintenance of Properties; Insurance
    74  
7.6 Books and Records; Inspection Rights
    74  
7.7 Fiscal Year
    74  
7.8 Compliance with Laws
    74  
7.9 Use of Proceeds
    75  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
7.10 Certain Obligations Respecting Subsidiaries; Additional Guarantors
    75  
7.11 ERISA
    75  
7.12 Environmental Matters; Reporting
    75  
7.13 Matters Relating to Additional Real Property Collateral
    76  
 
       
ARTICLE 8 Negative Covenants
    76  
 
       
8.1 Indebtedness
    76  
8.2 Liens
    77  
8.3 Contingent Liabilities
    78  
8.4 Fundamental Changes; Asset Sales
    79  
8.5 Investments; Hedging Agreements
    82  
8.6 Restricted Junior Payments
    82  
8.7 Transactions with Affiliates
    83  
8.8 Restrictive Agreements
    83  
8.9 Sale-Leaseback Transactions
    84  
8.10 Certain Financial Covenants
    84  
8.11 Lines of Business
    84  
8.12 Other Indebtedness
    84  
8.13 Modifications of Certain Documents
    84  
8.14 Transactions with Foreign Subsidiaries, Special Purpose Subsidiaries and
Inactive Subsidiaries
    84  
 
       
ARTICLE 9 Events of Default
    85  
 
       
9.1 Events of Default
    85  
9.2 Rights and Remedies Upon any Event of Default
    87  
9.3 Application of Funds
    87  
 
       
ARTICLE 10 The Agent
    88  
 
       
10.1 Appointment and Authorization
    88  
10.2 Agent’s Rights as Lender
    88  
10.3 Duties As Expressly Stated
    89  
10.4 Reliance By Agent
    89  
10.5 Action Through Sub-Agents
    90  
10.6 Resignation of Agent and Appointment of Successor Agent
    90  
10.7 Lenders’ Independent Decisions
    90  
10.8 Indemnification
    91  
10.9 No Other Duties, Etc
    91  
10.10 Agent May File Proofs of Claim
    91  
10.11 Guaranty Matters
    92  
10.12 Collateral Matters
    92  
 
       
ARTICLE 11 Miscellaneous
    93  
 
       
11.1 Notices
    93  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
11.2 Waivers; Amendments
    96  
11.3 Expenses; Indemnity: Damage Waiver
    98  
11.4 Successors and Assigns
    99  
11.5 Survival
    103  
11.6 Counterparts; Integration; References to Agreement; Effectiveness
    103  
11.7 Severability
    103  
11.8 Right of Setoff
    103  
11.9 Subordination by Credit Parties
    104  
11.10 Governing Law; Jurisdiction; Consent to Service of Process
    104  
11.11 WAIVER OF JURY TRIAL
    105  
11.12 Headings
    105  
11.13 Release of Collateral and Guarantees
    105  
11.14 Confidentiality
    105  
11.15 Payments Set Aside
    106  
11.16 No Advisory or Fiduciary Responsibility
    106  
11.17 Electronic Execution of Assignments and Certain Other Documents
    107  
11.18 USA Patriot Act Notice
    107  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES & EXHIBITS

     
Schedule 1.1
  Material Owned Properties
Schedule 1.5
  Designated Financial Officers
Schedule 2.1
  Lenders and Commitments
Schedule 2.4
  Existing Letters of Credit
Schedule 4.2
  Websites and Domain Names
Schedule 4.3
  Fixtures
Schedule 5.3
  Governmental Approvals; No Conflicts
Schedule 5.4
  Financial Condition; No Material Adverse Changes
Schedule 5.5
  Properties; Proprietary Rights; Real Property Assets
Schedule 5.6
  Litigation and Environmental Matters
Schedule 5.7
  Compliance with Laws and Agreements
Schedule 5.9
  Taxes
Schedule 5.10
  Pension Plans
Schedule 5.13
  Subsidiaries
Schedule 5.14
  Material Indebtedness, Liens and Agreements
Schedule 5.19
  Labor and Employment Matters
Schedule 5.20
  Bank Accounts
Schedule 8.1
  Existing Indebtedness
Schedule 8.5
  Existing Investments
Schedule 8.7
  Transactions with Affiliates
Schedule 8.8
  Restrictive Agreements
 
   
Exhibit A-1
  Form of Revolving Credit Note
Exhibit A-2
  Form of Term Note
Exhibit A-3
  Form of Swing Line Note
Exhibit B-1
  Form of Loan Notice
Exhibit B-2
  Form of Swing Line Loan Notice
Exhibit C
  Form of Perfection Certificate
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Second Amended and Restated Pledge Agreement
Exhibit F
  Form of Opinion of Counsel to the Borrower
Exhibit G
  Form of Solvency Certificate
Exhibit H
  Form of Assignment and Assumption

-v-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT dated as of
June 30, 2011 (this “Agreement”) is by and among Ameresco, Inc., a Delaware
corporation, as borrower, the Guarantors party hereto, the Lenders from time to
time party hereto, and Bank of America, N.A., as Administrative Agent.
     This Agreement amends and restates that certain Amended and Restated Credit
and Security Agreement dated as of June 10, 2008, as amended (the “Prior Credit
Agreement”), by and among the Borrower, the guarantors party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent (as
successor by merger to Fleet National Bank), which Prior Credit Agreement
amended and restated that certain Credit and Security Agreement dated as of
December 29, 2004, as amended, by and among the Borrower, the guarantors party
thereto, the lenders party thereto and Fleet National Bank, as Administrative
Agent.
     The parties hereto agree as follows:
ARTICLE 1
Definitions
     1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
     “Additional Mortgage” has the meaning assigned to such term in
Section 7.13(a).
     “Additional Mortgaged Property” means any Real Property Asset that is now
owned or leased, or hereinafter acquired, by the Credit Parties, which: (i) has
a fair market value in excess of $2,000,000, and (ii) the Agent determines to
acquire a Mortgage on following the Restatement Date.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
Controls or is Controlled by or is under common Control with the Person
specified; provided, that, for purposes of this Agreement, no Core Domestic
Ameresco Company shall be deemed to be an Affiliate of any other Core Domestic
Ameresco Company.
     “Agent” means Bank of America, N.A. in its capacity as administrative agent
for the Lenders hereunder, together with its successors and assigns in such
capacity.
     “Aggregate Deficiency” shall have the meaning set forth in Section 2.8(c).
     “Ameresco Canada” means Ameresco Canada, Inc., a company organized under
the laws of Ontario, Canada.
     “Ameresco Evansville” means Ameresco Evansville LLC, a Delaware limited
liability company.
     “Ameresco Huntington Beach” means Ameresco Huntington Beach, LLC, a
Delaware limited liability company.

 



--------------------------------------------------------------------------------



 



     “Ameresco Solar Newburyport” means Ameresco Solar Newburyport LLC, a
Delaware limited liability company.
     “Applicable Margin” and “Applicable Unused Fee Rate” means, for any Type
and Class of Loans the following percentages per annum:

                              Applicable Margin Base     (% per annum)    
Applicable Unused Fee Rate   Class of Loans   Rate Loans     LIBOR Loans     (%
per annum)  
Revolving Loan
    0.25 %     1.75 %     0.375 %
Term Loan
    0.25 %     1.75 %   Not Applicable

     “Applicable Percentage” means (a) when referenced with respect to any
Revolving Credit Lender, the percentage of the total Revolving Credit
Commitments represented by such Lender’s Revolving Credit Commitment, (b) when
referenced with respect to any Term Loan Lender, the percentage of the total
Term Loan Commitments (or, after the Effective Time, the total Outstanding
Amount of Term Loans) represented by the aggregate amount of such Lender’s Term
Loan Commitments (or, after the Effective Time, the Outstanding Amount of such
Lender’s Term Loans), or (c) when referenced with respect to any Lender
generally, the percentage of the total Commitments or Loans of all Classes
represented by the aggregate amount of such Lender’s Commitments or Loans of all
Classes.
     “Applicable Recipient” has the meaning assigned to such term in
Section 2.8(d).
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4), and accepted by the Agent, in the form of Exhibit H
annexed hereto or any other form approved by the Agent which complies with the
provisions of Section 11.4.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank Product Obligations” means all present and future liabilities,
obligations and Indebtedness of the Credit Parties owing to the Agent, any
Affiliate of the Agent or any Lender under or in connection with any cash
management or related services or products provided by the Agent, any Affiliate
of the Agent or any Lender to or for the account of the Credit Parties,
including, without limitation, liabilities, obligations or Indebtedness in
respect of automated clearing house and other fund transfers, checks, money
orders, drafts, instruments, funds, payments and other items and forms of
remittances paid, deposited or otherwise credited to any deposit, disbursement
or other account of any Credit Party, any overdraft or other extension of credit
made to cover any funds transfer, check, draft, instrument or amount paid for
the account or benefit of any Credit Party, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting, trade finance services and card programs, including, without
limitation, credit, purchase and debit cards, and all fees, charges,
indemnities, expenses and other amounts from time to time owing to the Agent,
any Affiliate of the Agent or any Lender in connection therewith (all whether
accruing before or after the commencement of any bankruptcy proceeding by or
against any Credit Party and regardless of whether allowed as a claim in any
such proceeding).

2



--------------------------------------------------------------------------------



 



     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.5%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Ameresco, Inc., a Delaware corporation.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided that, when used in connection with a LIBOR Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in U.S. dollar deposits in the London interbank market.
     “Canadian Subsidiaries” means each of Ameresco Canada, Ameresco Quebec,
Inc. and any other subsidiary of the Borrower organized under the laws of Canada
or any jurisdiction within Canada other than Non-Core Energy Subsidiaries.
     “Capital Expenditures” means, for any period, the sum for the Core Ameresco
Companies (determined on a consolidated basis without duplication in accordance
with GAAP) of the aggregate amount of cash payments in respect of expenditures
made during such period to acquire or construct fixed assets, plant and
equipment (including renewals, improvements and replacements, but excluding
repairs) computed in accordance with GAAP; provided that such term shall not
include any such expenditures in connection with any replacement or repair of
Property affected by a Casualty Event.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Agent, for the benefit of the Agent, the Issuing Lender or Swing Line Lender (as
applicable) and the Lenders, as collateral for LC Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the Issuing Lender or Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Agent and (b) the Issuing Lender or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.
     “Cash Flow” means for any fiscal period, (a) EBITDA of the Core Ameresco
Companies for such period minus (b) the sum of the following for the Core
Ameresco Companies of (i) Capital Expenditures

3



--------------------------------------------------------------------------------



 



made during such fiscal period, (ii) the aggregate amount paid in cash in
respect of income, franchise, real estate and other like taxes during such
fiscal period, and (iii) dividends, withdrawals and other distributions paid in
cash by the Core Ameresco Companies during such fiscal period.
     “Casualty Event” means, with respect to any Property of any Person, any
loss of or damage to, or any condemnation or other taking of, such Property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the Restatement Date, (b) any change after the Restatement Date in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of subsection 2.11(b), by any lending office of such Lender or
by such Lender’s or the Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law), other
than a request or directive to comply with any law, rule or regulation in effect
on the Restatement Date, of any Governmental Authority made or issued after the
Restatement Date.
     “Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Class” when used in reference to any Loan, Borrowing or Commitment, refers
to whether such Loan, the Loans comprising such Borrowing or the Loans that the
a Lender holding such Commitment is obligated to make, are Revolving Loans, or a
Term Loan.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means, collectively, all of the Property in which Liens are
purported to be granted hereunder and under the other Loan Documents as security
for the Obligations of the Credit Parties hereunder.

4



--------------------------------------------------------------------------------



 



     “Collateral Documents” means, collectively, the Pledge Agreement and all
other agreements, instruments and documents (other than this Agreement) now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to the Agent in Collateral
securing all or part of the Obligations, each in form and substance reasonably
satisfactory to the Agent.
     “Commitments” means (a) for all Lenders, the aggregate Revolving Credit
Commitments and Term Loan Commitments of all Lenders, and (b) for each Lender
the aggregate of such Lender’s Revolving Credit Commitment and Term Loan
Commitment.
     “Competitor” means each of Chevron Corporation, Honeywell International,
Inc., Johnson Controls, Inc., McKinstry, Schneider Electric, Siemens AG
Corporation, Trane, and United Technologies, and each of their Subsidiaries.
     “Compliance Certificate” means a certificate signed by a Designated
Financial Officer, in substantially the form of Exhibit D annexed hereto,
(a) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (b) certifying compliance with Section 8.5(b),
(c) setting forth reasonably detailed calculations demonstrating compliance with
Section 8.10, (d) setting forth in reasonable detail all adjustments to the
consolidated financial statements of the Borrower and its Subsidiaries necessary
to reflect the exclusion of all Subsidiaries of the Borrower other than the Core
Ameresco Companies from the financial covenant calculations set forth therein,
and (e) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 5.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate.
     “Construction Completion and Cost Overrun Guaranty” means, in connection
with any Renewable Energy Project, a guaranty of (i) the completion and
operation of such Renewable Energy Project on or prior to the date set forth in
such guaranty and (ii) the payment of all construction costs and expenses
related to such Renewable Energy Project in excess of the proposed budget for
such Renewable Energy Project.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. A Person who
owns or holds capital stock, beneficial interests or other securities
representing ten percent (10%) or more of the Total Voting Power of another
Person shall be deemed, for purposes of this Agreement, to “control” such other
Person.
     “Control Agreement” means, with respect to any deposit or securities
account of any Credit Party, a control agreement, in form and substance
reasonably satisfactory to the Agent, executed and delivered by such Credit
Party, the financial institution at which such account is maintained and the
Agent, as any such agreement may be amended, supplemented or otherwise modified
from time to time.
     “Controlled Account” has the meaning assigned to such term in
Section 4.3(a).
     “Copyrights” means all copyrights, whether statutory or common law, owned
by or assigned to the Credit Parties, and all exclusive and nonexclusive
licenses to the Credit Parties from third parties or rights to use copyrights
owned by such third parties, including, without limitation, the registrations,
applications and licenses listed on Schedule 5.5 hereto, along with any and all
(a) renewals and extensions thereof, (b) income, royalties, damages, claims and
payments now and hereafter due and/or payable with

5



--------------------------------------------------------------------------------



 



respect thereto, including, without limitation, damages and payments for past,
present or future infringements thereof, (c) rights to sue for past, present and
future infringements thereof, and (d) foreign copyrights and any other rights
corresponding thereto throughout the world.
     “Core Ameresco Companies” means the Core Domestic Ameresco Companies and
the Canadian Subsidiaries.
     “Core Domestic Ameresco Companies” means each of the Credit Parties.
     “Credit Parties” means the Borrower and the Guarantors.
     “Debt Service” means, for any period, the sum, for the Core Ameresco
Companies (determined on a consolidated basis in accordance with GAAP) of
(a) all regularly scheduled principal payments, as such amounts may be adjusted
from time to time by reason of any prepayments, of Indebtedness (including the
principal component of any payments in respect of Capital Lease Obligations),
but excluding any prepayments pursuant to Section 2.9 made during such period
and any principal payments in respect of the Revolving Loans made during such
period, plus (b) all Interest Expense for such period.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Agent that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Agent, to
confirm in a manner satisfactory to the Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Designated Financial Officer” means an individual holding one or more of
the following offices with the Borrower or otherwise having executive
responsibilities for financial matters and listed in Schedule 1.5 hereto: chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.6.

6



--------------------------------------------------------------------------------



 



     “Disposition” means any sale, assignment, transfer or other disposition of
any property (whether now owned or hereafter acquired) by any Credit Party to
any Person other than to another Credit Party excluding (a) the granting of
Liens to the Agent and Lenders and other Liens permitted hereunder, (b) any
sale, assignment, transfer or other disposition by any Credit Party of the
equity interests of any Special Purpose Subsidiary (other than the Hawaii Joint
Venture), and (c) any sale, assignment, transfer or other disposition of (i) any
property sold or disposed of in the ordinary course of business and on ordinary
business terms, (ii) any property no longer used or useful in the business of
the Credit Parties and (iii) any Collateral pursuant to an exercise of remedies
by the Agent hereunder or under any other Loan Document.
     “EBITDA” means, for any period, (a) the net income of the Core Ameresco
Companies (determined on a consolidated basis without duplication in accordance
with GAAP) for such period, plus (b) to the extent deducted in calculating net
income of the Core Ameresco Companies (i) income taxes accrued during such
period, (ii) Interest Expense during such period, (iii) depreciation and
amortization for such period, (iv) non-cash stock based compensation, (v) except
to the extent paid in cash by the Core Ameresco Companies, loss attributable to
equity in Affiliates which are not Subsidiaries for such period,
(vi) extraordinary or unusual losses during such period (it being understood
that any payment required to be made by any Core Ameresco Company in respect of
any Renewable Energy Project Guaranty Liability shall reduce net income of the
Core Ameresco Companies and shall not be added back to EBITDA as an
extraordinary loss), (vii) non-recurring items, fees and expenses associated
with the transactions contemplated by this Agreement (provided, that the
aggregate amount added back pursuant to this clause (b)(vii) shall not exceed
$600,000 after the Effective Time), and (viii) the aggregate amount received in
cash by the Core Ameresco Companies during such fiscal period in respect of
regularly scheduled dividends or distributions from the Special Purpose
Subsidiaries, calculated and paid in accordance with the organizational
documents of such Special Purpose Subsidiaries and included as net income of the
Core Ameresco Companies under GAAP for such fiscal period (provided, that the
amount added back pursuant to this clause (viii) shall not include any amounts
received by the Core Ameresco Companies in connection with any sale, transfer or
other disposition of assets or equity interests of any Special Purpose
Subsidiary); minus (c) to the extent such items were added in calculating net
income of the Core Ameresco Companies (i) extraordinary or unusual gains during
such period and (ii) proceeds received during such period in respect of Casualty
Events, Dispositions and any sale, assignment, transfer or other disposition by
any Credit Party of the equity interests of any Special Purpose Subsidiary. For
purposes of calculating EBITDA for any period during which a Permitted
Acquisition is consummated, EBITDA shall be adjusted in a manner proposed by the
Borrower and reasonably satisfactory to the Agent to reflect certain expense
deductions in connection with such Permitted Acquisition.
     “Effective Time” means the time at which the conditions specified in
Section 6.1 are satisfied (or waived in accordance with Section 11.2).
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.4(b)(iii), 11.4(b)(v) and 11.4(b)(vi) (subject to
consents, if any, as may be required under Section 11.4(b)(iii)).
     “Energy Conservation Financing Collateral” means all rights of any Credit
Party in and to task orders or contracts which are subject to a security
interest in favor of the Energy Conservation Project Financing Agent in
connection with any Energy Conservation Project Financing.
     “Energy Conservation Projects” means (i) any energy conservation project
conducted by any Credit Party pursuant to an Energy Savings Performance Contract
between such Credit Party any governmental entity and/or an agency thereof and
(ii) any energy conservation project conducted by a

7



--------------------------------------------------------------------------------



 



Credit Party for a non-governmental entity on terms substantially similar to the
projects described in clause (i) of this definition.
     “Energy Conservation Project Financing” means the bond financing
arrangements or master purchase agreements and assignment schedules or similar
financing arrangements entered into by any Credit Party from time to time with
the Energy Conservation Project Financing Agent to finance the construction and
completion of the Energy Conservation Projects.
     “Energy Conservation Project Financing Agent” means the financial
institution acting in the capacity of agent or trustee for itself and/or other
lenders or bondholders in connection with any Energy Conservation Project
Financing.
     “Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Rights” means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance or
sale of, or securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, such
Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Credit Parties, is treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code. Notwithstanding the
foregoing, for purposes of any liability related to a Multiemployer Plan under
Title IV of ERISA, the term “ERISA Affiliate” means any trade or business that,
together with the Credit Parties, is treated as a single employer within the
meaning of Section 4001(b) of ERISA.
     “ERISA Event” means (a) a “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder for which the notice requirement has
not been waived with respect to any Pension Plan, (b) the existence with respect
to any Pension Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, (d) the incurrence by any Credit Party or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, (e) the receipt by any Credit Party or any ERISA Affiliate from
the PBGC or plan administrator of any notice relating to an intention to
terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer any Pension Plan, or (f) the receipt by any Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party or any ERISA

8



--------------------------------------------------------------------------------



 



Affiliate of any notice of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar Rate” means for any Interest Period with respect to a LIBOR
Loan, a rate per annum determined by Agent pursuant to the following formula:

             
Eurodollar Rate
  =   Eurodollar Base Rate
 
1.00 — Eurodollar Reserve Percentage    

Where,
“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Agent to be the
rate at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning assigned to such term in Section 9.1.
     “Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing
Lender or any other recipient of any payment to be made by or on account of any
Obligation hereunder, (a) income, net worth or franchise taxes imposed on (or
measured by) its net income or net worth by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
lending office is located or in which it is taxable solely on account of some
connection other than the execution, delivery or performance of this Agreement
or the receipt of income hereunder, (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Borrower is located and (c) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or is attributable to
such Foreign Lender’s failure or inability to comply with Section 2.12(e),
except to the extent that such Foreign Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.12(a).
     “Existing Debt” means (i) Indebtedness of the Credit Parties existing as of
the Effective Time which is being repaid in full with the proceeds of the Loans
made by the Lenders at the Effective Time

9



--------------------------------------------------------------------------------



 



and (ii) Indebtedness of the Credit Parties existing as of the Effective Time
which is permitted to remain outstanding after the Effective Time under
Section 8.1 and is listed on Schedule 8.1 hereto.
     “Existing Letters of Credit” shall have the meaning set forth in
Section 2.4(a).
     “FAC Regulations” shall have the meaning set forth in Section 5.24.
     “FCPA” shall have the meaning set forth in Section 5.24.
     “Federal Funds Effective Rate” means, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
Agent.
     “Fee Letter” means the letter agreement dated as of June 17, 2011 by and
between the Borrower and the Agent, describing certain fees to be paid by the
Credit Parties in connection with the credit facility established by this
Agreement.
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Permitted Liens) to which such Collateral is subject.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Office” means with respect to any Lender, an office of such Lender
located outside of the United States of America.
     “Foreign Subsidiaries” means each Subsidiary of the Borrower organized
under the laws of a jurisdiction other than the United States of America.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LC Obligations other than LC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     “Funding Subsidiaries” means each of Ameresco Funding I, LLC, a Delaware
limited liability company; Ameresco Funding II, LLC, a Delaware limited
liability company; Ameresco Funding III, LLC, a Delaware limited liability
company; Ameresco Funding IV, LLC, a Delaware limited liability company; Speen
Street Holdings I, LLC, a Delaware limited liability company; Speen Street
Holdings II, LLC, a Delaware limited liability company; Speen Street Holdings
III, LLC, a Delaware limited liability company; and Speen Street Holdings IV,
LLC, a Delaware limited liability company.

10



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligations in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).
     “Guarantors” means, collectively, each Subsidiary of the Borrower party
hereto as a guarantor at the Effective Time and each other Person which becomes
a guarantor hereunder after the Effective Time.
     “Guaranty” means Article 3 of this Agreement.
     “Hawaii Joint Venture” means the Investment by Ameresco Hawaii LLC, a
Delaware limited liability company, in 99% of the equity interests of Ameresco/
Pacific Energy JV, a Hawaii general partnership for the purpose of engaging in
the performance of work and services related to the completion of the Hawaii
Project.
     “Hawaii Project” means the development, implementation and construction of
energy performance measures and/or construction management services for the
State of Hawaii or agencies or instrumentalities thereof, including, without
limitation, the Housing & Community Development Corporation of Hawaii at one or
more properties owned or operated by such entities.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated or
subject to regulation pursuant to any Environmental Law.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Inactive Subsidiaries” means each of the Subsidiaries of the Borrower
designated by the Borrower as an inactive subsidiary on Schedule 5.13 attached
hereto as of the Effective Time and from time to time after the Effective Time.

11



--------------------------------------------------------------------------------



 



     “Indebtedness” means, for any Person, without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
advance, the issuance and sale of debt securities or the sale of Property to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses and deferred taxes incurred and paid, in the
ordinary course of business; (c) Capital Lease Obligations of such Person;
(d) obligations of such Person in respect of Hedging Agreements; and (e)
obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person. The Indebtedness of any Person shall include, without
duplication, the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means, with respect to any Letter of Credit, the LC
Application and any other document, agreement and instrument entered into by the
Issuing Lender and the Borrower or in favor of the Issuing Lender and relating
to such Letter of Credit.
     “Intercompany Indebtedness” has the meaning assigned to such term in
Section 11.9.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.3.
     “Interest Expense” means, for any period, the sum, without duplication, for
the Core Ameresco Companies (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest in
respect of Indebtedness accrued during such period (whether or not actually paid
during such period), but excluding capitalized debt acquisition costs (including
fees and expenses related to this Agreement) and interest that by its terms is
“paid in kind” plus (b) the net amounts payable (or minus the net amounts
receivable) in respect of Hedging Agreements accrued during such period (whether
or not actually paid or received during such period) excluding reimbursement of
legal fees and other similar transaction costs and excluding payments required
by reason of the early termination of Hedging Agreements in effect on the date
hereof plus (c) all fees, including Letter of Credit Fees and expenses, (but
excluding reimbursement of legal fees) incurred hereunder during such period.
     “Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the

12



--------------------------------------------------------------------------------



 



effective date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing,
     (x) if any Interest Period for any Revolving Credit Borrowing would
otherwise end after the Revolving Credit Maturity Date, such Interest Period
shall end on the Revolving Credit Maturity Date, and
     (y) notwithstanding the foregoing clause (x), no Interest Period shall have
a duration of less than one month and, if the Interest Period for any LIBOR Loan
would otherwise be a shorter period, such Loan shall not be available hereunder
as a LIBOR Loan for such period.
     “Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale); (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business
provided that in no event shall the term of any such inventory or supply
advance, loan or extension of credit exceed 270 days); or (c) the entering into
of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, loaned or extended to such Person.
Notwithstanding the foregoing, Capital Expenditures shall not be deemed
“Investments” for purposes hereof.
     “IP Collateral” means, collectively, the Collateral relating to
intellectual property rights of the Credit Parties hereunder or under any other
Loan Document.
     “Issuer Documents” means with respect to any Letter of Credit, the LC
Application and any other document, agreement or instrument entered into by the
Issuing Lender and the Borrower (or any Subsidiary) or in favor of the Issuing
Lender and relating to such Letter of Credit.
     “Issuing Lender” means Bank of America or any other Lender designated by
the Agent in its sole discretion, in each case, in its capacity as an issuer of
Letters of Credit hereunder.
     “Landlord’s Waiver and Consent” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, in form approved by the Agent in its sole discretion.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “LC Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any LC Disbursement in accordance with its Applicable
Percentage.

13



--------------------------------------------------------------------------------



 



     “LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Lender.
     “LC Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “LC Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “LC Commitment Amount” means $10,000,000.
     “LC Deficiency Amount” shall have the meaning set forth in Section 2.8(c).
     “LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
     “LC Expiration Date” means the day that is thirty days prior to the
Revolving Credit Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
     “LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all LC Borrowings. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
     “Leasehold Property” means any leasehold interest of any Credit Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by the Agent in its sole discretion as not being
required to be included in the Collateral and not being of material importance
to the business or operations of the Credit Parties.
     “Lenders” means the Persons listed on Schedule 2.1 (including, without
limitation, the Issuing Lender and the Swing Line Lender) and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “Letter of Credit” means any letter of credit issued hereunder on a standby
basis and shall include the Existing Letters of Credit.
     “Letter of Credit Fees” has the meaning as specified in Section 2.10(b).
     “LIBOR” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing),
other than an operating lease, relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

14



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Revolving Credit Notes, the
Collateral Documents, the Fee Letter, each Issuer Document and any other
instruments or documents delivered or to be delivered from time to time pursuant
to this Agreement, as the same may be supplemented and amended from time to time
in accordance with their respective terms.
     “Loan Notice” means a notice of (a) a Borrowing pursuant to Section 2.1(c),
or (b) an Interest Election Request, which shall be substantially in the form of
Exhibit B-1 annexed hereto.
     “Loans” means the Revolving Loans, the Term Loans and the Swing Line Loans.
     “Material Adverse Effect” means, any event, circumstance, happening or
condition, which results in a material adverse effect on (a) the business,
assets, financial condition of the Credit Parties taken as a whole, (b) the
ability of any Credit Party to pay or perform any of its obligations under this
Agreement or the other Loan Documents or (c) any of the rights of or benefits
available to the Lenders under this Agreement and the other Loan Documents.
     “Material Canadian Subsidiary” means any Canadian Subsidiary having assets
with a total book value of greater than or equal to 10% of the total book value
of all assets of the Core Ameresco Companies on a consolidated basis.
     “Material Indebtedness” means Indebtedness (other than the Loans or Letters
of Credit), including, without limitation, obligations in respect of one or more
Hedging Agreements, in an aggregate principal amount exceeding $1,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of a Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Person would be required to pay if such Hedging Agreement were terminated at
such time.
     “Material Leasehold Property” means a Leasehold Property that is reasonably
determined by the Agent to be of material importance to the operations of the
Credit Parties (taken as a whole).
     “Material Owned Property” means any real property owned by any Credit Party
that has a fair market value in excess of $2,000,000 or is reasonably determined
by the Agent to be of material importance to the operations of the Credit
Parties (taken as a whole) and listed on Schedule 1.1 hereto.
     “Material Rental Obligations” means obligations of the Credit Parties to
pay rent under any one or more operating leases with respect to any real or
personal property that is material to the business of the Credit Parties (taken
as a whole).
     “Mortgage” means a security instrument (whether designated as a deed of
trust or a mortgage, leasehold mortgage, assignment of leases and rents or by
any similar title) executed and delivered by any Credit Party in such form as
may be approved by the Agent in its sole and reasonable discretion, in each case
with such changes thereto as may be recommended by the Agent’s local counsel
based on local laws or customary local practices, and (b) at the Agent’s option,
in the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form satisfactory to the Agent, adding such Additional Mortgaged
Property to the Real Property Assets encumbered by such existing Mortgage, in
either cases as such security instrument or amendment may be amended,
supplemented or otherwise modified from time to time.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Payments” means,

15



--------------------------------------------------------------------------------



 



     (a) with respect to any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation received by
the Credit Parties in respect of such Casualty Event net of (i) reasonable
expenses incurred by the Credit Parties in connection therewith and
(ii) contractually required repayments of Indebtedness to the extent secured by
a Lien on such property and (iii) any income and transfer taxes payable by the
Credit Parties in respect of such Casualty Event;
     (b) with respect to any Disposition, the aggregate amount of all cash
payments received by the Credit Parties directly or indirectly in connection
with such Disposition, whether at the time of such Disposition or after such
Disposition under deferred payment arrangements or Investments entered into or
received in connection with such Disposition, net of (i) the amount of any
legal, title, transfer and recording tax expenses, commissions and other fees
and expenses payable by the Credit Parties in connection therewith, (ii) any
Federal, state and local income or other Taxes estimated to be payable by the
Credit Parties as a result thereof, (iii) any repayments by the Credit Parties
of Indebtedness to the extent that such Indebtedness is secured by a Lien on the
property that is the subject of such Disposition and the transferee of (or
holder of a Lien on) such property requires that such Indebtedness be repaid as
a condition to the purchase of such property, (iv) any repayments by the Credit
Parties to minority stockholders if and to the extent permitted hereby, and
(v) a reasonable reserve for retained liabilities; and
     (c) with respect to any incurrence of Indebtedness, the aggregate amount of
all cash proceeds received by the Credit Parties therefrom less all legal,
underwriting, registration, marketing, filing and similar fees and expenses
incurred in connection therewith.
      “Non-Core Energy Project” means (i) any Renewable Energy Project and
(ii) any other small scale energy infrastructure project conducted by a Non-Core
Energy Subsidiary other than projects of the type conducted by the Core Ameresco
Companies as of the Restatement Date.
      “Non-Core Energy Project Financing” means a credit facility entered into
by one or more Non-Core Energy Subsidiaries to finance the construction of one
or more Non-Core Energy Projects.
      “Non-Core Energy Subsidiary” means (i) Ameresco Huntington Beach, (ii) any
Renewable Energy Subsidiary and (ii) any other direct or indirect subsidiary of
the Borrower formed for the purpose of constructing or operating any Non-Core
Energy Project.
      “Obligations” means (a) the aggregate outstanding principal balance of and
all interest on the Loans made by the Lenders to the Borrower (including any
interest accruing after the commencement of any proceeding by or against the
Borrower under the federal bankruptcy laws, as now or hereafter constituted, or
any other applicable federal or state bankruptcy, insolvency or other similar
law, and any other interest that would have accrued but for the commencement of
such proceeding, whether or not any such interest is allowed as a claim
enforceable against the Borrower in any such proceeding), (b) all debts,
liabilities, obligations, covenants and duties of the Borrower or any Credit
Party with respect to any Loan or Letter of Credit and (c) all Bank Product
Obligations and all fees, costs, charges, expenses and other obligations from
time to time owing to the Lenders, the Issuing Lender, or the Agent by the
Credit Parties hereunder or under any other Loan Document or in respect of any
Hedging Agreement, cash management agreement, operating or deposit account or
other banking product from time to time made available to the Credit Parties by
the Agent, any affiliate of the Agent, the Issuing Lender, or any Lender.
      “OFAC Regulations” shall have the meaning set forth in Section 5.23.

16



--------------------------------------------------------------------------------



 



     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and the other Loan Documents,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.
     “Outstanding Amount” means (i) with respect to the Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of the Loans, as the case may be,
occurring on such date; and (ii) with respect to any LC Obligations on any date,
the amount of such LC Obligations on such date after giving effect to any LC
Credit Extension occurring on such date and any other changes in the aggregate
amount of the LC Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
     “Patents” means all patents issued or assigned to and all patent
applications made by the Credit Parties and, to the extent that the grant of a
security interest does not cause a breach or termination thereof, all exclusive
and nonexclusive licenses to the Credit Parties from third parties or rights to
use patents owned by such third parties, including, without limitation, the
patents, patent applications and licenses listed on Schedule 5.5 hereto, along
with any and all (a) inventions and improvements described and claimed therein,
(b) reissues, divisions, continuations, extensions and continuations-in-part
thereof, (c) income, royalties, damages, claims and payments now and hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof,
(d) rights to sue for past, present and future infringements thereof, and
(e) any other rights corresponding thereto throughout the world.
     “Patriot Act” shall have the meaning set forth in Section 11.18.
     “Payment Amount” shall have the meaning set forth in Section 2.8(c).
     “Pension Plan” means any Plan that is a defined benefit pension plan
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Permitted Acquisitions” shall have the meaning set forth in Section 8.4.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard and Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

17



--------------------------------------------------------------------------------



 



     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) advances, loans and extensions of credit to any director, officer or
employee of the Credit Parties, if the aggregate outstanding amount of all such
advances, loans and extensions of credit (excluding travel advances in the
ordinary course of business) does not at any time exceed $750,000; and
     (f) investments in money market mutual funds that are rated AAA by Standard
& Poor’s Rating Service.
     “Permitted Liens” has the meaning set forth in Section 8.2.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA in which any Credit Party or any ERISA Affiliate is an “employer” as
defined in Section 3(5) of ERISA, including, but not limited to, any Pension
Plan or Multiemployer Plan.
     “Platform” has the meaning set forth in Section 7.1.
     “Pledge Agreement” means the Amended and Restated Pledge Agreement dated as
of June 10, 2008, as amended, modified and supplemented from time to time, as
amended and restated by that certain Second Amended and Restated Pledge
Agreement in the form of Exhibit E hereto by and between the Credit Parties and
the Agent.
     “Post-Default Rate” means, a rate per annum equal to the Base Rate plus the
Applicable Margin plus two percent (2%).
     “Prior Credit Agreement” has the meaning assigned to such term in the
introductory paragraph hereto.
     “Property” means any interest of any kind in property or assets, whether
real, personal or mixed, and whether tangible or intangible.
     “Proprietary Rights” has the meaning assigned to such term in
Section 5.5(b).
     “PTO” means the United States Patent and Trademark Office or any successor
or substitute office in which filings are necessary or, in the opinion of the
Agent, desirable in order to create or perfect Liens on any IP Collateral.
     “Quarterly Date” means the last day of any fiscal quarter of the Credit
Parties.
     “Real Property Asset” means, at any time of determination, any and all real
property owned or leased by the Credit Parties.
     “Refunded Swing Line Loans” has the meaning assigned to such term in
Section 2.6.
     “Register” has the meaning assigned to such term in Section 11.4.

18



--------------------------------------------------------------------------------



 



     “Registered Proprietary Rights” has the meaning assigned to such term in
Section 5.5(c).
     “Reimbursement Obligation” has the meaning assigned to such term in
Section 2.4(c)(i).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Renewable Energy Project” means a project conducted by a Renewable Energy
Subsidiary for (i) the construction and operation of a facility to process
methane gas from a landfill site and/ or convert methane gas, sunlight, wind or
biomass into useable energy and (ii) the sale of such methane gas and/ or energy
produced from methane gas, sunlight, wind or biomass to one or more customers.
     “Renewable Energy Project Guaranty” means in connection with any Renewable
Energy Project, (a) any Guarantee (other than a Construction Completion and Cost
Overrun Guaranty) by the Borrower of the obligations of the Renewable Energy
Subsidiary in connection with such Renewable Energy Project and (b) any
indemnification by or from the Borrower of the owner of a landfill or other
property used for such Renewable Energy Project or of a third party purchaser of
landfill gas or energy produced from landfill gas, sunlight, wind or biomass in
connection with such Renewable Energy Project; provided, however, that no
Renewable Energy Project Guaranty shall guarantee the Indebtedness of any
Person.
     “Renewable Energy Project Guaranty Liability” means, in connection with any
Renewable Energy Project Guaranty, any liability required to be accrued on the
consolidated balance sheet of the Core Ameresco Companies in accordance with
GAAP, but excluding the Borrower’s guaranty of the obligations of Ameresco
Evansville.
     “Renewable Energy Subsidiaries” means (i) each of the Subsidiaries of the
Borrower designated by the Borrower as a renewable energy subsidiary on
Schedule 5.13 attached hereto as of the Effective Date and (ii) any other direct
or indirect Subsidiary of the Borrower formed for the purpose of
(x) constructing and/or operating any project for the construction and operation
of a facility to process methane gas from a landfill site and/or convert methane
gas, sunlight, wind or biomass into useable energy and/ or (y) selling such
methane gas and/or energy produced from methane gas, sunlight, wind or biomass
to one or more customers.
     “Required Lenders” means, (a) when referenced with respect to the Revolving
Credit Lenders, at any time when there is more than one Revolving Credit Lender,
at least two Revolving Credit Lenders having Revolving Credit Commitments
representing at least 66-2/3% of the sum of the aggregate Revolving Commitments
at such time, or at any time when there is only one Revolving Credit Lender,
such Revolving Credit Lender, (b) when referenced with respect to the Term Loan
Lenders, at any time when there is more than one Term Loan Lender, at least two
Term Loan Lenders having Term Loans representing at least 66-2/3% of the sum of
the aggregate Term Loans at such time, or at any time when there is only one
Term Loan Lender, such Term Loan Lender, (c) when referenced with respect to all
Lenders, at any time when there is more than one Lender, at least two Lenders
the sum of whose outstanding Term Loans and Revolving Credit Commitments at such
time (or, after the termination thereof, outstanding Revolving Loans) represents
at least 66-2/3% of the sum of (i) all outstanding Term Loans and (ii) the total
Revolving Credit Commitment (or, after the termination thereof, outstanding
Revolving Loans) in effect at such time, or at any time when there is only one
Lender, such Lender; provided that the Commitment of, and the portion of the
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Restatement Date” means the date of the amendment and restatement of the
Prior Credit Agreement, on which date the Effective Time shall occur.

19



--------------------------------------------------------------------------------



 



     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of, or other
equity interest in, any Credit Party or any Subsidiary now or hereafter
outstanding, except a dividend payable solely in shares of stock or other equity
interests, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of, or other equity interest in, any Credit Party or any
Subsidiary now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of, or other equity interest in, any Credit
Party or any Subsidiary, (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption purchase, retirement, defeasance
(including economic or legal defeasance), sinking fund or similar payment with
respect to, any Subordinated Indebtedness, and (v) any payment made to any
Affiliates of any Credit Party or any Subsidiary in respect of management,
consulting or other similar services provided to any Credit Party or any
Subsidiary.
     “Restrictive Agreements” has the meaning assigned to such term in
Section 5.13(b).
     “Revolving Credit Availability Period” means the period from and including
the Effective Time to but excluding the earlier of (a) the Revolving Credit
Maturity Date and (b) the date of termination of the Revolving Credit
Commitments, as terminated by the Borrower pursuant to Section 2.7 or by the
Agent pursuant to Section 9.2.
     “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, as such commitment may be (a) reduced from time
to time pursuant to Sections 2.7 and 2.9, (b) increased from time to time
pursuant to Section 2.16, or (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.4. The initial
maximum amount of each Lender’s Revolving Credit Commitment is set forth on
Schedule 2.1, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable. The aggregate
original maximum amount of the Revolving Credit Commitments is equal to
$60,000,000.
     “Revolving Credit Exposure” means , with respect to any Revolving Credit
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Loans at such time and such Lender’s Applicable Percentage of the LC
Obligations at such time, and in the case of the Swing Line Lender, the
aggregate outstanding principal amount of all Swing Line Loans which have not
been refunded pursuant to Section 2.6(d).
     “Revolving Credit Lender” means (a) initially, a Lender that has a
Revolving Credit Commitment set forth opposite its name on Schedule 2.1 and
(b) thereafter, the Lenders from time to time holding Revolving Loans and
Revolving Credit Commitments, after giving effect to any assignments thereof
permitted by Section 11.4.
     “Revolving Loan” means a Loan made pursuant to Section 2.1(a) that utilizes
the Revolving Credit Commitments.
     “Revolving Credit Maturity Date” means June 30, 2016.
     “Revolving Credit Notes” means the promissory notes, substantially in the
form of Exhibit A-1 annexed hereto, issued by the Borrower in favor of the
Revolving Credit Lenders.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

20



--------------------------------------------------------------------------------



 



     “Settlement Date” has the meaning assigned to such term in subsection
2.5(d).
     “Settlement Loan” has the meaning assigned to such term in
subsection2.5(e).
     “SL Deficiency Amount” has the meaning assigned to such term in subsection
2.6(c).
     “Special Counsel” means Edwards Angell Palmer & Dodge LLP, in its capacity
as special counsel to Bank of America.
     “Special Guarantors” means Ameresco Evansville and Ameresco Solar
Newburyport.
     “Special Purpose Subsidiaries” means the Hawaii Joint Venture, the Non-Core
Energy Subsidiaries and the Funding Subsidiaries.
     “Subordinated Debt Documents” means all instruments, agreements and other
documents executed and delivered by the Credit Parties in connection with
Subordinated Indebtedness.
     “Subordinated Indebtedness” means, any Indebtedness of the Core Ameresco
Companies incurred after the Restatement Date with the consent of the Agent that
by its terms (or by the terms of the instrument under which it is outstanding
and to which appropriate reference is made in the instrument evidencing such
Subordinated Indebtedness) is made subordinate and junior in right of payment to
the Loans and to the other Obligations of the Credit Parties by provisions in
form and substance reasonably satisfactory to the Agent and Special Counsel.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled (as described in the
first sentence of the definition of “Control”), by the parent and/or one or more
subsidiaries of the parent. References herein to “Subsidiaries” shall, unless
the context requires otherwise, be deemed to be references to Subsidiaries of
the Borrower.
     “Swing Line Loan” has the meaning specified in Section 2.6.
     “Swing Line Loan Notice” means a request for a Swing Line Loan satisfying
the requirements of Section 2.6(b)(i) and substantially in the form of
Exhibit B-2 annexed hereto.
     “Swing Line Commitment” means the commitment of the Swing Line Lender to
make Swing Line Loans, as such commitment may be (a) reduced from time to time
pursuant to Sections 2.7 and 2.9 and (b) reduced or increased from time to time
pursuant to assignments by the Swing Line Lender pursuant to Section 11.4. The
original amount of the Swing Line Commitment is equal to $5,000,000.
     “Swing Line Lender” means Bank of America, in its capacity as the Swing
Line Lender, together with its successors and assigns in such capacity.
     “Swing Line Note” means the promissory note, substantially in the form of
Exhibit A-3, issued by the Borrower in favor of the Swing Line Lender to
evidence the Swing Line Loans.

21



--------------------------------------------------------------------------------



 



     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Loan” means the $40,000,000 Term Loan to be made by the Lenders to
the Borrower at the Effective Time.
     “Term Loan Commitment” means with respect to each Term Loan Lender, the
agreement of such Lender to fund its portion of the Term Loan to the Borrower at
the Effective Time. The initial amount of each Term Loan Lender’s Term Loan
Commitment is set forth on Schedule 2.1. The aggregate original amount of the
Term Loan Commitments is $40,000,000.
     “Term Loan Lender” means, (a) initially, a Lender that has a Term Loan
Commitment set forth opposite its name on Schedule 2.1 and who has funded a
portion of the Term Loan at the Effective Time and (b) thereafter, the Lenders
from time to time holding an interest in the Term Loan after giving effect to
any assignments thereof permitted by Section 11.4.
     “Term Loan Maturity Date” means June 30, 2016.
     “Term Loan Notes” means the promissory notes, substantially in the form of
Exhibit A-2, issued by the Borrower in favor of the Term Loan Lender to evidence
the Term Loans.
     “Total Funded Debt” means the outstanding principal amount of all
Indebtedness of the Core Ameresco Companies determined on a consolidated basis
(without duplication) in respect of borrowed money, including (i) all
Indebtedness described in clauses (a), (b) and (c) of the definition of
Indebtedness set forth herein and (ii) all Renewable Energy Project Guaranty
Liabilities, but excluding any Indebtedness incurred by the Credit Parties in
connection with any Energy Conservation Project Financing.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which holders of securities having the ordinary power to vote, in the
absence of contingencies, are entitled to cast in the election of directors of
such Person.
     “Trademarks” means all trademarks (including service marks), federal and
state trademark registrations and applications made by the Credit Parties,
common law trademarks and trade names owned by or assigned to the Credit
Parties, all registrations and applications for the foregoing and all exclusive
and nonexclusive licenses from third parties of the right to use trademarks of
such third parties, including, without limitation, the registrations,
applications, unregistered trademarks, service marks and licenses listed on
Schedule 5.5 hereto, along with any and all (a) renewals thereof, (b) income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including, without limitation, damages, claims and payments for
past or future infringements thereof, (c) rights to sue for past, present and
future infringements thereof, and (d) foreign trademarks, trademark
registrations, and trade name applications for any thereof and any other rights
corresponding thereto throughout the world.
     “Type” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “Unreimbursed Amount” has the meaning set forth in Section 2.4(c)(i).

22



--------------------------------------------------------------------------------



 



     “U.S. Dollars” or “$” refers to lawful money of the United States of
America.
     “Wholly Owned Subsidiary” means, with respect to any Person at any date,
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing 100% of the
equity or ordinary voting power (other than directors’ qualifying shares) or, in
the case of a partnership, 100% of the general partnership interests are, as of
such date, directly or indirectly owned, controlled or held by such Person or
one or more Wholly Owned Subsidiaries of such Person or by such Person and one
or more Wholly Owned Subsidiaries of such Person.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan” or
“Term Loan”) or by Type (e.g., a “Base Rate Loan” or a “LIBOR Loan”) or by Class
and Type (e.g., a “LIBOR Revolving Loan” or a “Base Rate Revolving Loan”). In
similar fashion, (i) Borrowings may be classified and referred to by Class, by
Type and by Class and Type, and (ii) Commitments may be classified and referred
to by Class.
     1.3 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith.

23



--------------------------------------------------------------------------------



 



     1.5 Joint and Several Obligations; Designated Financial Officers.
     (a) All Obligations of the Guarantors hereunder shall be joint and several.
Any notice, request, waiver, consent or other action made, given or taken by any
Credit Party shall bind all Credit Parties.
     (b) Each Credit Party hereby authorizes each of the Designated Financial
Officers listed in Schedule 1.5 hereto to act as agent for each Credit Party and
to execute and deliver on behalf of each Credit Party such notices, requests,
waivers, consents, certificates and other documents, and to take any and all
actions required or permitted to be delivered or taken by any Credit Party
hereunder. The Borrower may replace any of the Designated Financial Officers
listed in Schedule 1.5 hereto or add any additional Designated Financial
Officers by delivering written notice to the Agent specifying the names of each
new Designated Financial Officer and the offices held by each such Person. Each
Credit Party hereby agrees that any such notices, requests, waivers, consents,
certificates and other documents executed, delivered or sent by any Designated
Financial Officer and any such actions taken by any Designated Financial Officer
shall bind each Credit Party.
     1.6 Letter of Credit Amounts. Unless otherwise specified herein the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases or
decreases, as the case may be, in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases or decreases, as the case
may be, whether or not such maximum stated amount is in effect at such time.
ARTICLE 2
The Credits
     2.1 Revolving Loans.
     (a) Revolving Credit Commitments. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Credit Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment at such
time; provided that the total Revolving Credit Exposure (after giving effect to
any requested Revolving Credit Borrowing and any repayment of Swing Line Loans
effected by any requested Revolving Credit Borrowing) shall not at any time
exceed the total Revolving Credit Commitments of all Revolving Credit Lenders at
such time. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
     (b) Limit on Revolving Loans. Each Base Rate Borrowing shall be in an
aggregate amount at least equal to $500,000 or any greater multiple of $100,000
and each LIBOR Borrowing shall be subject to Section 2.3(e).
     (c) Funding of Revolving Loans. To request a Borrowing (except requests for
Swing Line Loan Borrowings which are subject to Section 2.6(b)), the Borrower
shall notify the Agent of such request by telephone (i) in the case of a LIBOR
Borrowing, not later than 11:00 a.m., Boston, Massachusetts time, three Business
Days before the date of the proposed Borrowing or (ii) in the case of a Base
Rate Borrowing not later than 11:00 a.m., Boston, Massachusetts time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of a Base Rate Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.4(c) may be given not later than
11:00 a.m., Boston, Massachusetts time, on the date of the proposed Borrowing
provided further that the

24



--------------------------------------------------------------------------------



 



Borrower shall use Swing Line Loan Borrowings to finance the reimbursement of an
LC Disbursement except to the extent that such Borrowings would cause the
aggregate principal balance of all Swing Line Loans outstanding to exceed the
Swing Line Commitment, in which case the Borrower may use Base Rate Revolving
Credit Borrowings to finance such reimbursement, but only to the extent of such
excess. Each such telephonic Loan Notice shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or electronic transmission to the
Agent of a written Loan Notice in the form of Exhibit B-1 hereto, setting forth
all of the information required to be set forth therein, and signed by a
Designated Financial Officer of the Borrower. Promptly following receipt of an
Loan Notice in compliance with this subsection 2.1(c), the Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Revolving
Loan to be made as part of the requested Borrowing, and provided that no Default
under Section 9.1(a)(ii) or Event of Default shall have occurred and be
continuing or shall result therefrom, (i) in the case of a LIBOR Borrowing, on
the date three Business Days after such Loan Notice is delivered to the Agent
and (ii) in the case of a Base Rate Borrowing, on the date one Business Day
thereafter, such Loan Notice is delivered to the Agent, the Lenders shall make a
Revolving Loan to the Borrower in accordance with the terms of Section 2.5 in an
amount equal to the amount set forth in such Loan Notice.
     (d) Interest on Revolving Loans. Subject to Section 2.3 hereof, each
Revolving Loan made to the Borrower by the Lenders hereunder shall bear interest
at a rate per annum equal to the Base Rate plus the Applicable Margin.
Notwithstanding the foregoing, (i) all Revolving Loans which are not paid when
due shall automatically bear interest until paid in full at the Post-Default
Rate, (ii) during the period when any Event of Default of the type described in
clauses (g), (h) or (i) of Section 9.1 shall have occurred and be continuing,
the principal of all Revolving Loans hereunder shall automatically bear
interest, after as well as before judgment, at the Post-Default Rate, (iii) if
there shall occur and be continuing any Event of Default (other than an Event of
Default of the type described in clauses (g), (h) or (i) of Section 9.1),
following written notice delivered to the Borrower from the Agent at the request
of the Required Lenders, the principal of all Revolving Loans hereunder shall
bear interest, after as well as before judgment, at the Post-Default Rate during
the period beginning on the date such Event of Default first occurred, and
ending on the date such Event of Default is cured or waived. Except as otherwise
provided in Section 2.3(b) hereof, accrued interest on each Revolving Loan shall
be payable in arrears on the first day of each month; provided that interest
accrued at the Post-Default Rate shall be payable on demand, and all accrued
interest on Revolving Loans shall be payable upon expiration of the Revolving
Credit Availability Period. All interest hereunder shall be computed on the
basis of a year of 360 days (except Base Rate Loans, for which interest shall be
computed on the basis of a year of 365 or 366 days, as applicable), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate shall be determined by
the Agent, and such determination shall be conclusive absent manifest error.
     (e) Repayment of Revolving Loans. The Borrower unconditionally promises to
pay to the Agent for the account of each Revolving Credit Lender the then unpaid
principal amount of such Lender’s Revolving Loans on the Revolving Credit
Maturity Date. In addition, if following any reduction in the Revolving Credit
Commitments or at any other time the Revolving Credit Exposure shall exceed the
Revolving Credit Commitment at such time, the Borrower shall first, repay Swing
Line Loans, second, repay Revolving Loans, and third, to the extent necessary,
provide Cash Collateral for LC Obligations as specified in Section 2.4(g), in an
aggregate amount equal to 102% of such excess.
     (f) Loan Accounts. Each Revolving Credit Lender shall maintain in
accordance with its usual practice an account evidencing the indebtedness of the
Borrower to such Lender resulting from each Revolving Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Agent shall maintain accounts in which it shall
record the amount of each Revolving Loan made hereunder, the amount of any
principal or interest due and payable

25



--------------------------------------------------------------------------------



 



or to become due and payable from the Borrower to each Revolving Credit Lender
hereunder and the amount of any sum received by the Agent hereunder for the
account of the Revolving Credit Lenders and each Revolving Credit Lender’s share
thereof. The entries made in the account maintained by the Agent pursuant to
this subsection 2.1(f) shall absent manifest error be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that the
failure of the Agent to maintain such account or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Revolving Loans in
accordance with the terms of this Agreement.
     (g) Revolving Credit Notes. Prior to the Restatement Date, the Borrower
shall prepare, execute and deliver to each Revolving Credit Lender a Revolving
Credit Note in the principal amount of such Lender’s Revolving Credit
Commitment. Thereafter, the Revolving Loans of each Revolving Credit Lender
evidenced by such Revolving Credit Note and interest thereon shall at all times
(including after assignment pursuant to Section 11.4) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.
     2.2 Term Loan.
     (a) Funding of the Term Loan. Subject to the terms and conditions set forth
herein, each Term Loan Lender agrees to fund its portion of the Term Loan in the
full amount of its Term Loan Commitment at the Effective Time. Principal amounts
of the Term Loan that have been repaid or prepaid may not be reborrowed.
     (b) Interest on the Term Loan. Subject to Section 2.3 hereof, the
outstanding principal amount of the Term Loan shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Margin. Notwithstanding the
foregoing, (i) any portion of the Term Loan which is not paid when due shall
automatically bear interest until paid in full at the Post-Default Rate,
(ii) during the period when any Event of Default of the type described in
clauses (g), (h) or (i) of Section 9.1 shall have occurred and be continuing,
the outstanding principal balance of the Term Loan shall automatically bear
interest, after as well as before judgment, at the Post-Default Rate, (iii) if
there shall occur and be continuing any Event of Default (other than an Event of
Default of the type described in clauses (g), (h) or (i) of Section 9.1),
following written notice delivered to the Borrower from the Agent at the request
of the Required Lenders, the outstanding principal balance of the Term Loan
shall bear interest, after as well as before judgment, at the Post-Default Rate
during the period beginning on the date such Event of Default first occurred,
and ending on the date such Event of Default is cured or waived. Accrued
interest on the outstanding principal balance of the Term Loan shall be payable
in arrears on the first day of each month; provided that interest accrued at the
Post-Default Rate shall be payable on demand, and all accrued interest on the
Term Loan shall be payable on each date that any portion of the principal of the
Term Loan shall be payable hereunder and on the Term Loan Maturity Date. All
interest hereunder shall be computed on the basis of a year of 360 days (except
Base Rate Loans, for which interest shall be computed on the basis of a year of
365 or 366 days, as applicable), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Adjusted Base Rate shall be determined by the Agent, and
such determination shall be conclusive absent manifest error.
     (c) Repayment of Term Loan. The Borrower hereby unconditionally promises to
pay to the Agent for the account of the Term Loan Lenders quarterly principal
installments in respect of the Term Loan on the [last] day of each quarter
commencing [September 30], 2011 in the amount of $1,428,571.43. To the extent
not previously paid, the Term Loan shall be due and payable in full on the Term
Loan Maturity Date.

26



--------------------------------------------------------------------------------



 



     (d) Loan Accounts. Each Term Loan Lender shall maintain in accordance with
its usual practice an account evidencing the indebtedness of the Borrower to
such Lender in respect of the Term Loan, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The Agent
shall maintain accounts in which it shall record the amount of each Term Loan
Lender’s portion of the Term Loan made hereunder, the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Term Loan Lender hereunder and the amount of any sum received by the Agent
hereunder for the account of the Term Loan Lenders and each Term Loan Lender’s
share thereof. The entries made in the account maintained by the Agent pursuant
to this subsection 2.2(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of the
Agent to maintain such account or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Term Loan in accordance with
the terms of this Agreement.
     (e) Term Note. Prior to the Closing Date, the Borrower shall prepare,
execute and deliver to each Term Loan Lender a Term Note in the principal amount
of such Lender’s Term Loan Commitment. Thereafter, such Term Loan Lender’s
portion of the Term Loan evidenced by such Term Note and interest thereon shall
at all times (including after assignment pursuant to Section 11.4) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
     2.3 LIBOR Borrowings.
     (a) General. The entire principal balance of the Term Loan and each
Revolving Loan made at the Effective Time initially shall be a Base Rate Loan.
Thereafter, the Borrower may elect to convert all or any portion of the Term
Loan or any portion of the outstanding Revolving Loans to a LIBOR Borrowing. The
Borrower may elect different options for continuations and conversions with
respect to different portions of the affected Borrowing, except with respect to
Swing Line Loans, in which case the Loans comprising each such portion shall be
considered a separate Borrowing. The Borrower shall not be permitted to select
any Interest Period for any LIBOR Borrowing that ends after the Revolving Credit
Maturity Date or after the Term Loan Maturity Date.
     (b) Interest on LIBOR Borrowings. Each LIBOR Borrowing shall bear interest
during the applicable Interest Period at a rate per annum equal to the
Eurodollar Rate plus the Applicable Margin for such Class. Notwithstanding the
foregoing, (i) all LIBOR Borrowings which are not paid when due shall
automatically be converted into Base Rate Borrowings and shall bear interest
until paid in full at the Post-Default Rate, (ii) during the period when any
Event of Default of the type described in clauses (g), (h) or (i) of Section 9.1
shall have occurred and be continuing, all LIBOR Borrowings shall automatically
be converted into Base Rate Borrowings and shall bear interest, after as well as
before judgment, at the Post-Default Rate, (iii) if there shall occur and be
continuing any Event of Default (other than an Event of Default of the type
described in clauses (g), (h) or (i) of Section 9.1), following written notice
delivered to the Borrower from the Agent at the request of the Required Lenders,
all LIBOR Borrowings shall automatically be converted into Base Rate Borrowings
and shall bear interest, after as well as before judgment, at the Post-Default
Rate during the period beginning on the date such Event of Default first
occurred, and ending on the date such Event of Default is cured or waived.
Accrued interest on each LIBOR Borrowing shall be payable in arrears on the last
Business Day of the Interest Period applicable to such LIBOR Borrowing; provided
that (a) in the case of a LIBOR Borrowing with a Interest Period of more than
three months’ duration, accrued interest shall be due on the last Business Day
of such Interest Period and on the last Business Day of each three month period,
and (b) interest accrued at the Post-Default Rate shall be payable on demand.
All interest on LIBOR Borrowings hereunder shall be computed on the basis of a
year of 360 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Eurodollar Rate or

27



--------------------------------------------------------------------------------



 



Eurodollar Base Rate shall be determined by the Agent, and such determination
shall be conclusive absent manifest error.
     (c) Procedure for Requesting LIBOR Borrowings and Conversions. To request
that any portion of the Term Loan or the outstanding Revolving Loans be
converted into a LIBOR Borrowing, to request that any LIBOR Borrowing continue
as a LIBOR Borrowing for an additional Interest Period, or, to request the
conversion of any portion of the LIBOR Borrowing to a Base Rate Borrowing, the
Borrower shall notify the Agent of such request by telephone (i) in the case of
a LIBOR Borrowing, not later than 11:00 a.m., Boston, Massachusetts time, three
Business Days before the date of the proposed conversion or continuation of such
Borrowing, and (ii) in the case of a conversion of a LIBOR Borrowing to a Base
Rate Borrowing, not later than 11:00 a.m. Boston, Massachusetts time, one
Business Day before the date of such conversion. Each such Interest Election
Request made by the Borrower shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic transmission to the Agent of a
written Loan Notice in the form of Exhibit B-1 hereto, setting forth all of the
information required to be set forth therein, and signed by a Designated
Financial Officer of the Borrower. No Swing Line Loan shall be converted from a
Base Rate Borrowing to a LIBOR Borrowing. Promptly following receipt of an
Interest Election Request, the Agent shall advise each affected Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
Subject to the provisions of subsection 2.3(f) and provided that no Default or
Event of Default shall have occurred and be continuing and the Agent, at the
request of the Required Lenders shall have so notified the Borrower, upon
receipt of an Interest Election Request, the Lenders shall on the requested date
of conversion or continuation (i) convert the Base Rate Loan requested to be
converted into a LIBOR Loan for the Interest Period set forth in such Interest
Election Request, (ii) continue the LIBOR Loan requested to be continued as a
LIBOR Loan for the additional Interest Period set forth in such Interest
Election Request and/or (iii) convert a LIBOR Loan to a Base Rate Loan. Each
Lender at its option may make any LIBOR Loan by causing any domestic or foreign
branch of any Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
     (d) Incomplete Interest Election Requests. If any Interest Election Request
is incomplete in any respect, then such Interest Election Request shall be void
and the Borrowing which was the subject matter of such Interest Election Request
shall continue as a Base Rate Borrowing (except that if an Interest Election
Request for a LIBOR Borrowing fails to specify an Interest Period, the Interest
Period will be deemed to be one month). If, with respect to any existing LIBOR
Borrowing, the Borrower fails to deliver an Interest Election Request to
continue such LIBOR Borrowing at least three Business Days prior to the
expiration of the Interest Period for such existing LIBOR Borrowing, such LIBOR
Borrowing shall automatically convert to a Base Rate Borrowing at the expiration
of such Interest Period.
     (e) Limit on LIBOR Borrowings. At the commencement of each Interest Period
for a LIBOR Borrowing, such Borrowing shall be in an aggregate amount at least
equal to $1,000,000 or any greater multiple of $500,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of seven (7) LIBOR Borrowings
outstanding.
     (f) Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing, (i) the Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate or the
Eurodollar Base Rate for such Interest Period, (ii) if such Borrowing is of a
particular Class of Loans, the Agent is advised by the Required Revolving Credit
Lenders or the Required Term Loan Lenders, as the case may be, that the
Eurodollar Rate or the Eurodollar Base Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans of such Class

28



--------------------------------------------------------------------------------



 



included in such LIBOR Borrowing, or (iii) if the Agent or any Lender shall have
determined in good faith that as a result of any Change in Law it is unlawful or
impossible for any Lender to make or maintain any LIBOR Borrowing of such Class;
then in each case the Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Agent notifies the Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request submitted by the Borrower with respect to such Class shall be
ineffective; provided that if as a result of a Change in Law the Lenders are
prohibited from maintaining any outstanding LIBOR Borrowing of such Class, upon
notice from the Agent, the Borrower shall immediately (A) convert such LIBOR
Borrowing to a Base Rate Loan, or (B) repay such LIBOR Borrowing in full,
together with all interest accrued thereon and all fees and other amounts
payable to the Lenders hereunder (in either case, subject to the provisions of
subsection 2.3(g) of this Agreement with respect to redeployment costs).
     (g) Break Funding Payments. In the event of (i) the payment of any
principal of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (ii) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, or (iii) the failure to borrow, convert, continue or prepay
any LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable and is revoked
in accordance herewith), then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event, as
determined by such Lender in a manner consistent with its customs and practices.
In the event that any Lender is entitled to receive compensation pursuant to
this subsection 2.3(g), such Lender shall deliver a certificate to the Borrower
setting forth the amount or amounts that such Lender is entitled to receive, and
the Borrower shall pay such Lender such amount or amounts within three (3) days
after receipt of such certificate.
     2.4 Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, in
addition to the Revolving Loans provided for in Section 2.1, the Term Loans
provided for in Section 2.2, and the Swing Line Loans provided for in
Section 2.6(a), the Borrower may request the issuance of Letters of Credit for
its own account by the Issuing Lender, in a form reasonably acceptable to the
Issuing Lender, at any time and from time to time during the Revolving Credit
Availability Period. Letters of Credit issued hereunder shall constitute
utilization of the Revolving Credit Commitments and, without limitation of the
provisions of Section 2.1(a), in no event shall the LC Obligations at any time
exceed the LC Commitment Amount. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. Each of the
letters of credit identified on Schedule 2.4 (collectively, the “Existing
Letters of Credit”) shall be deemed to have been issued pursuant hereto, and
from and after the Restatement Date shall be subject to and governed by the
terms and conditions hereof so long as they remain outstanding.
     (b) Procedures for Issuance, Amendment and Extension of Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the Issuing Lender (with a
copy to the Agent) in the form of an LC Application, appropriately completed and
signed by a Designated Financial Officer of the Borrower. Such LC Application
must be received by the Issuing Lender and the Agent not later than 11:00 a.m.
Boston, Massachusetts time at least two Business Days (or such later date and
time as the Agent and the Issuing Lender may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In

29



--------------------------------------------------------------------------------



 



the case of a request for an initial issuance of a Letter of Credit, such LC
Application shall specify in form and detail satisfactory to the Issuing Lender:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Issuing Lender may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such LC
Application shall specify in form and detail reasonably satisfactory to the
Issuing Lender (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Lender may
reasonably require. Additionally, the Borrower shall furnish to the Issuing
Lender and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Lender or the Agent may require.
     (ii) Promptly after receipt of any LC Application, the Issuing Lender will
confirm with the Agent (by telephone or in writing) that the Agent has received
a copy of such LC Application from the Borrower and, if not, the Issuing Lender
will provide the Agent with a copy thereof. Unless the Issuing Lender has
received written notice from any Lender, the Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in Article 6
shall not then be satisfied, then, subject to the terms and conditions hereof,
the Issuing Lender shall, on the requested date, issue a Letter of Credit for
the account of the Borrower or enter into the applicable amendment, as the case
may be, in each case in accordance with the Issuing Lender’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a risk participation in such Letter of Credit
in an amount equal to the product of such Lender’s Applicable Percentage
multiplied by the amount of such Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Lender will also deliver to the Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment.
     (iv) If the Borrower so requests in any applicable LC Application, the
Issuing Lender may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender to permit the extension of such Letter
of Credit at any time to an expiry date not later than the LC Expiration Date;
provided, however, that the Issuing Lender shall not permit any such extension
if (A) the Issuing Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of

30



--------------------------------------------------------------------------------



 



Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Agent that the Required Lenders have
elected not to permit such extension or (2) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 6.2
is not then satisfied, and in each such case directing the Issuing Lender not to
permit such extension.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Agent thereof. Not later than 11:00 a.m. Boston, Massachusetts
time on the date of any payment by the Issuing Lender under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the Issuing
Lender through the Agent in an amount equal to the amount of such drawing (each
such obligation of the Borrower, a “Reimbursement Obligation”). If the Borrower
fails to pay any Reimbursement Obligation to the Issuing Lender by such time,
the Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 6.2 (other than the delivery of an Loan Notice). Any notice given by
the Issuing Lender or the Agent pursuant to this Section 2.4(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.4(c)(i) make
funds available to the Agent for the account of the Issuing Lender in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. Boston, Massachusetts time on the Business Day specified in such
notice by the Agent, whereupon, subject to the provisions of
Section 2.4(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Agent shall
remit the funds so received to the Issuing Lender.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 6.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Lender an LC Disbursement in the amount
of the Unreimbursed Amount that is not so refinanced, which LC Disbursement
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the Agent
for the account of the Issuing Lender pursuant to Section 2.4(c)(ii) shall be
deemed payment in respect of its participation in such LC Disbursement and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.4.
     (iv) Until each Lender funds its Base Rate Loan or LC Advance pursuant to
this Section 2.4(c) to reimburse the Issuing Lender for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the Issuing Lender.
     (v) Each Lender’s obligation to make Base Rate Loans or LC Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this

31



--------------------------------------------------------------------------------



 



Section 2.4(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.4(c) is subject to
the conditions set forth in Section 6,2 (other than delivery by the Borrower of
an Loan Notice). No such making of an LC Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender for the
amount of any payment made by the Issuing Lender under any Letter of Credit,
together with interest as provided herein.
     (vi) If any Lender fails to make available to the Agent for the account of
the Issuing Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.4(c) by the time specified in
Section 2.4(c)(ii), the Issuing Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Issuing Lender at a rate per annum equal
to the greater of the Federal Funds Effective Rate and a rate determined by the
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Issuing Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or LC Advance
in respect of the relevant LC Disbursement, as the case may be. A certificate of
the Issuing Lender submitted to any Lender (through the Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
     (d) Repayment of Participations.
     (i) At any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.4(c), if the Agent receives
for the account of the Issuing Lender any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the Agent),
the Agent will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Agent.
     (ii) If any payment received by the Agent for the account of the Issuing
Lender pursuant to Section 2.4(c)(i) is required to be returned under any of the
circumstances described in Section 11.15 (including pursuant to any settlement
entered into by the Issuing Lender in its discretion), each Lender shall pay to
the Agent for the account of the Issuing Lender its Applicable Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
      (e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for Reimbursement Obligations and to repay each LC Disbursement
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

32



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary, except any circumstance or happening caused by the gross negligence
or willful misconduct of the Issuing Lender.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it in accordance with the procedures set
forth herein and, in the event of any claim of noncompliance with the Borrower’s
instructions or other irregularity, the Borrower will promptly notify the
Issuing Lender. The Borrower shall be deemed to have waived any such claim
against the Issuing Lender and its correspondents unless such notice is given as
aforesaid.
     (f) Role of Issuing Lender. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Lender shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Lender, the Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.4(e); provided,

33



--------------------------------------------------------------------------------



 



however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Issuing Lender, and the Issuing Lender may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
were caused by the Issuing Lender’s willful misconduct or gross negligence or
the Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, and the Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. If either (i) an Event of Default shall occur and be
continuing and the Borrower receives notice from the Agent or the Required
Lenders demanding the deposit of Cash Collateral pursuant to this paragraph, or
(ii) the Borrower shall be required to provide Cash Collateral for LC
Obligations pursuant to subsections 2.1(e), 2.9(b) or 2.15, the Borrower shall
immediately deposit with the Agent an amount in cash equal to, in the case of an
Event of Default, 102% of the the LC Obligations as of such date plus any
accrued and unpaid interest thereon and, in the case of any Cash Collateral
required to be provided pursuant to subsections 2.1(e), 2.9(b) or 2.15, the
amount required under subsections 2.1(e), 2.9(b) or 2.15, as the case may be;
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in clause (g) or (h) of Section 9.1. Such deposit
shall be held by the Agent as collateral in the first instance for the LC
Obligations under this Agreement and thereafter for the payment of any other
obligations of the Credit Parties hereunder. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
     (i) Confirmation of Existing Letters of Credit Issued Under Prior Credit
Agreement. All Existing Letters of Credit (including those issued under the
Prior Credit Agreement) outstanding on the Restatement Date shall be deemed to
be Letters of Credit issued hereunder.
     2.5 Loans and Borrowings; Funding of Borrowings.
     (a) Loans and Borrowings. Each Loan of a particular Class shall be made as
part of a Borrowing consisting of Loans of such Class made by the Lenders
ratably in accordance with their respective Commitments of such Class. The
Failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required herein.
     (b) Funding of Borrowings. Each Lender shall make each Loan (other than a
Swing Line Loan) to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m., Boston, Massachusetts time
to the account of the Agent most recently designated by it for such purpose by
notice to the Lenders. The Agent will make such Loans (other than Swing Line
Loans) available to the Borrower by promptly crediting the amounts so received,
in like funds, to one or more accounts of the Borrower maintained with the Agent
in Boston, Massachusetts; provided that (i) Revolving Base Rate Loans made to
finance the reimbursement of an LC Disbursement under any Letter

34



--------------------------------------------------------------------------------



 



of Credit as provided in subsection2.4(c) shall be remitted by the Agent to the
Issuing Lender and (ii) Revolving Credit Base Rate Loans made to finance the
refunding of Swing Line Loans as provided in Section 2.6(d)(i) shall be remitted
by the Agent to the Swing Line Lender.
(c) Funding.
     (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.5(b) (or, in the case of a Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.5(b)) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then the applicable Lender and the Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Agent, then the amount so paid shall
constitute such Lender’s Loans included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Agent.
     (ii) Payments by Borrower; Presumptions by Agent. Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Agent for the account of the Lenders or the Issuing Lender hereunder
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.
     (d) A notice of the Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.
     (e) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article 2, and such funds are not made available to
the Borrower by the Agent because the conditions to the applicable Borrowing or
LC Credit Extension set forth in Article 6 are not satisfied or waived in

35



--------------------------------------------------------------------------------



 



accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
     (f) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.3(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.3(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.3(c).
     (g) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.6 Swing Line Loans.
     (a) The Swing Line Loan. Subject to the terms and conditions hereinafter
set forth, upon notice by the Borrower made to the Swing Line Lender in
accordance with Section 2.6(b)(i), the Swing Line Lender hereby agrees to make
Swing Line Loans to the Borrower from time to time on any Business Day during
the period between the Restatement Date and the Business Day immediately prior
to the expiration of the Revolving Credit Availability Period in an aggregate
principal amount not to exceed the Swing Line Commitment. The Swing Line Loans
shall be payable with interest accrued thereon on the Business Day immediately
prior to the expiration of the Revolving Credit Availability Period. Amounts
borrowed by the Borrower under this Section 2.6 may be repaid and reborrowed,
subject to the conditions hereof. At the time that each Swing Line Loan
Borrowing is made, such Borrowing shall be in an aggregate amount that is at
least equal to $100,000 or any greater multiple of $100,000. Notwithstanding any
other provisions of this Agreement and in addition to the Swing Line Commitment
limitation set forth above at no time shall the sum of (i) the aggregate
principal amount of all outstanding Swing Line Loans (after giving effect to all
amounts requested and the application of the proceeds thereof) plus (ii) the
aggregate principal amount of all outstanding Revolving Loans (after giving
effect to all amounts requested and the application of the proceeds thereof),
plus (iii) the aggregate LC Exposure, exceed the aggregate amount of the
Revolving Credit Commitments of all the Lenders; provided, however, that subject
to the limitations set forth in this Section 2.6(a) from time to time the ratio
of (x) the sum of the aggregate Revolving Credit Exposure of the Swing Line
Lender (both in its capacity as the Swing Line Lender and in its capacity as a
Revolving Credit Lender) to (y) the sum of the aggregate Revolving Credit
Exposure of all Lenders (including the Swing Line Lender both in its capacity as
the Swing Line Lender and in its capacity as a Revolving Credit Lender) may
exceed its Applicable Percentage.
     (b) Requests for Swing Line Loans.
     (i) When the Borrower desires the Swing Line Lender to make a Swing Line
Loan, it shall send to the Agent and the Swing Line Lender a written Swing Line
Loan Notice (or telephonic notice, if thereafter promptly confirmed in writing)
in the form of Exhibit B-2 hereto, which request shall set forth (x) the
principal amount of the proposed Swing Line Loan, and (y) the proposed date of
Borrowing of such Swing Line Loan (which date shall be a Business Day), and be
signed by a Designated Financial Officer of the Borrower. Each such Swing Line
Loan Notice must be received by the Swing Line Lender not later than 11:00 a.m.
(Boston, Massachusetts time) on the proposed date of Borrowing of the Swing Line
Loan being requested. Each Swing Line Loan Notice shall be irrevocable and
binding on the Borrower and shall

36



--------------------------------------------------------------------------------



 



obligate the Borrower to borrow the Swing Line Loan from the Swing Line Lender
on the proposed date of Borrowing.
     (ii) Upon satisfaction of the applicable conditions set forth in this
Agreement, at or before the close of business on the proposed date of Borrowing,
the Swing Line Lender shall make the Swing Line Loan available to the Borrower
by crediting the amount of the Swing Line Loan to an account designated by the
Borrower to the Swing Line Lender; provided that Swing Line Loans made to
finance the reimbursement of an LC Disbursement under any Letter of Credit as
provided in Section 2.4(c) shall be remitted by the Agent to the Issuing Lender.
     (iii) Notwithstanding the foregoing, the Swing Line Lender shall not
advance any Swing Line Loans after it has received notice from any Lender or any
Credit Party that a Default under Section 9.1(a)(ii) or an Event of Default has
occurred and is continuing and stating that no new Swing Line Loans are to be
made until such Default or Event of Default has been cured or waived in
accordance with the provisions of this Agreement.
     (c) Interest on Swing Line Loans. Each Swing Line Loan shall be a Base Rate
Loan and shall bear interest for the account of the Swing Line Lender thereof
until repaid in full at the rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans. The Borrower promises to pay interest on
the Swing Line Loans in arrears on each Interest Payment Date with respect
thereto. All such interest payable with respect to the Swing Line Loans shall be
payable for the account of the Swing Line Lender.
     (d) Refundings of Swing Line Loans; Participations in Swing Line Loans.
     (i) The Swing Line Lender, at any time in its sole and absolute discretion,
may, on behalf of the Borrower (which hereby irrevocably directs the Swing Line
Lender to act on its behalf) request each Revolving Credit Lender, including the
Swing Line Lender, in its capacity as a Revolving Credit Lender, to make a
Revolving Loan in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the amount of the Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given. Upon such request, unless
any of the Events of Default described in Section 9.1 (g) or (h) shall have
occurred (in which event the procedures of Section 2.6(d)(ii) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Loan available
to the Agent, for the account of the Swing Line Lender, at the Agent’s office
prior to 11:00 a.m. Boston, Massachusetts time in funds immediately available on
the Business Day next succeeding the date such notice is given. The proceeds of
such Revolving Loans shall be immediately applied to repay the Refunded Swing
Line Loans.
     (ii) If, prior to the making of a Revolving Loan pursuant to
Section 2.6(d)(i), an Event of Default described in Section 9.1 (g) or (h) shall
have occurred, each Revolving Credit Lender will, on the date such Revolving
Loan was to have been made, purchase an undivided participation interest in the
Refunded Swing Line Loan in an amount equal to its Applicable Percentage of such
Refunded Swing Line Loan. Each Revolving Credit Lender will immediately transfer
to the Swing Line Lender, in immediately available funds, the amount of its
participation in such Refunded Swing Line Loan.
     (iii) Whenever, at any time after the Swing Line Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s participation
interest in a Refunded Swing Line Loan pursuant to Section 2.6(d)(ii) above, the
Swing Line Lender receives any

37



--------------------------------------------------------------------------------



 



payment on account thereof, the Swing Line Lender will distribute to such
Revolving Credit Lender its participation interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participation interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Line Lender is required to be returned, such Revolving Credit Lender will
return to the Swing Line Lender any portion thereof previously distributed by
the Swing Line Lender to it as such payment is required to be returned by the
Swing Line Lender.
     (iv) If any Revolving Credit Lender does not make available to the Swing
Line Lender any amounts for the purpose of refunding a Swing Line Loan pursuant
to Section 2.6(d)(i) above or to purchase a participation interest in a Swing
Line Loan pursuant to Section 2.6(d)(ii) above (any such amounts payable by any
Revolving Credit Lender being referred to herein as “Refunding or Participation
Amounts”) on the applicable due date with respect thereto, then the applicable
Revolving Credit Lender shall pay to the Swing Line Lender forthwith on demand
such Refunding or Participation Amounts with interest thereon for each day from
and including the date such amount is made available to the Swing Line Lender
but excluding the date of payment to the Swing Line Lender, at the Federal Funds
Effective Rate. If such Lender pays such amount to the Swing Line Lender, then
such amount shall constitute such Revolving Credit Lender’s Loan included in
such refunding Borrowing or the consideration for the purchase of such
participation interest, as the case may be.
     (v) The failure or refusal of any Revolving Credit Lender to make available
to the Swing Line Lender at the aforesaid time and place the amount of its
Refunding or Participation Amounts (x) shall not relieve any other Revolving
Credit Lender from its several obligations hereunder to make available to the
Swing Line Lender the amount of such other Revolving Credit Lender’s Refunding
or Participation Amounts and (y) shall not impose upon such other Revolving
Credit Lender any liability with respect to such failure or refusal or otherwise
increase the Revolving Credit Commitment of such other Revolving Credit Lender.
     (vi) Each Revolving Credit Lender severally agrees that its obligation to
make available to the Swing Line Lender its Refunding or Participation Amount as
described above shall (except to the extent expressly set forth in
Section 2.6(d)(iv)) be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of any Default, the termination of the Revolving
Credit Commitments or any other condition precedent whatsoever, (C) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (D) any breach of any of the Loan Documents by any of the Credit
Parties or any other Lender, or (E) any other circumstance, happening or event,
whether or not similar to any of the foregoing; provided, however, that the
obligation of each Revolving Credit Lender to make available to the Swing Line
Lender its Refunding or Participation Amount in respect of any Swing Line Loan
is subject to the condition that the Swing Line Lender believes in good faith
that all conditions under Section 6.2 were satisfied at the time such Swing Line
Loan was made; provided further that the Swing Line Lender shall have been
deemed to have believed in good faith that such conditions were satisfied
unless, prior to the making of such Swing Line Loan, either (1) the Swing Line
Lender shall have received notice from any other Lender or any Credit Party that
a Default existed as such time, or (2) the most recent Compliance Certificate
received from the Borrower indicating that a Default has occurred and is
continuing and, in either case, such Default had not been cured or waived at the
time of the making of such Swing Line Loan.

38



--------------------------------------------------------------------------------



 



     2.7 Expiration, Termination or Reduction of Commitments.
     (a) Expiration of Revolving Credit Commitments. Unless previously
terminated, (i) the Revolving Credit Commitments shall expire at the close of
business on the Revolving Credit Maturity Date, and (ii) the Term Loan
Commitments shall terminate on the first Business Day following the Effective
Time.
     (b) Reduction of Revolving Credit Commitments. The Borrower may at any time
and from time to time reduce the Revolving Credit Commitments or the Swing Line
Commitment; provided that (i) each reduction of the Revolving Credit Commitments
or the Swing Line Commitment shall be in an amount that is at least equal to
$1,000,000 or any greater multiple of $100,000, and (ii) the Borrower shall not
reduce (A) the Revolving Credit Commitments if, after giving effect to any
concurrent repayment, the total Revolving Credit Exposure would exceed the total
Revolving Credit Commitments or (B) the Swing Line Commitment if, after giving
effect to any concurrent repayment of the Swing Line Loans in accordance with
Section 2.6 or prepayment of the Loans in accordance with Section 2.9, the
aggregate principal amount of outstanding Swing Line Loans would exceed the
Swing Line Commitment, after giving effect to such termination or reduction. The
Borrower shall notify the Agent of any election to reduce the Revolving Credit
Commitment or the Swing Line Commitment at least three Business Days prior to
the effective date of such reduction, specifying the effective date thereof.
Each notice of reduction of the Revolving Credit Commitment or the Swing Line
Commitment shall be irrevocable. Each reduction of the Revolving Credit
Commitment shall be permanent and shall be made ratably among the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitments.
     (c) Optional Termination of Commitments. The Borrower shall have the right
at any time to terminate the Commitments. The Borrower shall notify the Agent of
any election to terminate Commitments under this Section 2.7(c) at least three
Business Days prior to the effective date of such termination, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.7(e) shall be irrevocable;
provided that a notice of termination of Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Agent on or prior to the specified effective date) if such condition is
not satisfied. Any termination of Commitments shall be permanent.
     2.8 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Collection.
     (a) Payments Generally. The Borrower shall be obligated to make each
payment required to be made by the Borrower hereunder (whether of principal,
interest, fees or reimbursement of LC Disbursements, or otherwise) prior to 1:00
p.m. Boston, Massachusetts time, on the date when due, in immediately available
funds, in U.S. dollars, without set-off or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All payments shall be made to the Agent at its
offices in Boston, Massachusetts, except that payments pursuant to Sections 2.4,
2.11, 2.12, 11.3 and subsection 2.3(g) shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof, and the Borrower shall have no liability in the event
timely or correct distribution of such payments is not so made. If any payment
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. Notwithstanding anything to the contrary set forth herein, all
payments of interest, fees and other amounts (including, without limitation,
payments of principal) due to be paid by the Borrower hereunder shall be

39



--------------------------------------------------------------------------------



 



made through the automatic withdrawal from the Borrower’s deposit account with
the Agent of amounts equal to the amounts of such interest, fees or other
amounts due to be paid by the Borrower hereunder, and the Borrower hereby
irrevocably authorizes and directs the Agent to take such actions as may be
necessary to effectuate such automatic withdrawals, and, upon funding of any
such withdrawal in an amount sufficient to make a payment of interest, fees or
other amounts due hereunder, the Borrower’s obligation to make such payment
shall be discharged. The Borrower expressly acknowledges and agrees that if any
such withdrawal is not in an amount sufficient to satisfy the amount of any
interest, fees or other amounts (including, without limitation, principal
payments) due hereunder, the Borrower shall remain obligated to pay the full
amount of such interest, fees or other amounts as and when the same shall become
due.
     (b) Application of Payments. If at any time insufficient funds are received
by and available to the Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder under any
circumstances, including, without limitation during, or as a result of the
exercise by the Agent or the Lenders of remedies hereunder or under any other
Loan Document and applicable law, such funds shall be applied (i) first, to pay
fees, costs and expenses then due hereunder ratably among the parties entitled
thereto under the Loan Documents in accordance with the amounts of fees, costs
and expenses then due to such parties, (ii) second, to pay interest then due
hereunder ratably among the parties entitled thereto under the Loan Documents in
accordance with the amount of interest then due to such parties; (iii) third, to
pay principal and unreimbursed LC Disbursements then due hereunder ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties, and (iv) fourth, to any
other Obligations then due from the Credit Parties to the Agent, the Issuing
Lender or the Lenders.
     (c) Pro Rata Treatment. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of set-off or otherwise) on account
of the Loans made by it (other than pursuant to Sections 2.4, 2.6, 2.11 or
2.12), then, if there is any Unreimbursed Amount outstanding in respect of which
the Issuing Lender has not received payment in full from such Lender pursuant to
Section 2.4(c) (the amount of such Unreimbursed Amount being such Revolving
Credit Lender’s “LC Deficiency Amount”) or if there is any Swing Line Loan
outstanding in respect of which, pursuant to Section 2.6(d)(i) or (ii), the
Swing Line Lender has not received payment in full from such Lender pursuant to
Section 2.6(d)(i) or (ii) (the amount of such Swing Line Loan being such
Lender’s “SL Deficiency Amount”), such Lender shall both (a) purchase a
participation in such Unreimbursed Amount in an amount equal to the amount
obtained by multiplying the amount of such payment obtained by such Lender (the
“Payment Amount”) by a fraction, the numerator of which is such LC Deficiency
Amount and the denominator of which is the sum of such LC Deficiency Amount plus
such SL Deficiency Amount (such sum being the “Aggregate Deficiency” with
respect to such Payment Amount), and (b) purchase a participation in such Swing
Line Loan in an amount equal to the amount obtained by multiplying such Payment
Amount by a fraction, the numerator of which is such SL Deficiency and the
denominator of which is such Aggregate Deficiency. If, after giving effect to
the foregoing, any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans (or participations in LC Disbursements) (other than
pursuant to Sections 2.4, 2.6, 2.11 or 2.12), resulting in such Lender receiving
payment of a greater proportion of the aggregate principal amount of its Loans
(and participations in LC Disbursements) and accrued interest thereon than the
proportion of such amounts received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans (and LC Disbursements) of the other Lenders to the
extent necessary so that the benefit of such payments shall be shared by all the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans (and participations in LC
Disbursements); provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without

40



--------------------------------------------------------------------------------



 



interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans (or participations in LC
Disbursements) to any assignee or participant, other than to any Credit Party or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
     2.9 Prepayment of Loans.
     (a) Optional Prepayments of Loans. The Borrower shall have the right at any
time and from time to time to prepay the Revolving Loans (including the Swing
Line Loans) in whole or in part, subject to prior notice in accordance with
subsection 2.9(d) in the case of LIBOR Loans, and subject to the payment of any
amounts due under subsection 2.3(g). The Borrower shall have the right at any
time and from time to time to prepay the Term Loan in whole or in part, subject
to prior notice in accordance with subsection 2.9(d) and subject to the payment
of any amounts due under subsection 2.3(g) and, provided that each such
prepayment of the Term Loan shall be in an amount that is at least equal to
$500,000 or any greater multiple of $100,000. The amount of any optional
prepayment in respect of the Revolving Loans shall be applied first, to the
repayment of Swing Line Loans and, second, to the repayment of Revolving Loans.
     (b) Mandatory Prepayments. The Borrower shall be obligated to, and shall,
make prepayments of the Loans hereunder (and, if applicable as provided in
Section 2.9(c), reduce the Revolving Credit Commitments hereunder) as follows:
          (i) Incurrence of Debt. Without limiting the obligation of the
Borrower to obtain the consent of the Required Lenders to any incurrence of
Indebtedness not otherwise permitted hereunder, the Borrower agrees, on the
closing of any incurrence of Indebtedness by any Credit Party (other than
Indebtedness permitted pursuant to Section 8.1) to prepay the Loans hereunder
(and provide Cash Collateral for LC Obligations as specified in subsection
2.4(g)), and, if applicable as provided in Section 2.9(c), the Revolving Credit
Commitments hereunder shall be subject to automatic reduction, upon the date of
such incurrence of Indebtedness, in an aggregate amount equal to 100% of the
amount of the Net Cash Payments from such incurrence of Indebtedness received by
any Credit Party, such prepayment and reduction to be effected in each case in
the manner and to the extent specified in subsection 2.9(c) below.
          (ii) Sale of Assets. Without limiting the obligation of the Borrower
to obtain the consent of the Required Lenders to any Disposition not otherwise
permitted hereunder, the Borrower agrees, on or prior to the occurrence of any
Disposition by any Credit Party, to deliver to the Agent a statement certified
by a Designated Financial Officer of the Borrower, in form and detail reasonably
satisfactory to the Agent, of the estimated amount of the Net Cash Payments of
such Disposition that will (on the date of such Disposition) be received by any
Credit Party in cash, indicating on such certificate, whether the Borrower
intends to reinvest such Net Cash Payments (to the extent Net Cash Payments from
Dispositions do not exceed $2,000,000 in the aggregate after the Effective Time)
or will be prepaying the Loans, as hereinafter provided, and the Borrower will
be obligated to either (A) cause the applicable Credit Party to reinvest such
Net Cash Payments (to the extent Net Cash Payments from Dispositions do not
exceed $2,000,000 in the aggregate after the Effective Time) within 180 days
after receipt (or, if within such 180 day period the Borrower or any Credit
Party enters into contracts related to the reinvestment of such Net Cash
Payments, such longer period not to exceed 365 days after the original date of
receipt of

41



--------------------------------------------------------------------------------



 



such Net Cash Payments as is contemplated by such contracts) into replacement
assets or the repair of existing assets or (B) to the extent such Net Cash
Payments exceed $2,000,000 in the aggregate after the Effective Time, prepay the
Loans hereunder (and provide Cash Collateral for LC Obligations as specified in
Section 2.4(g) in an amount equal to 102% of such LC Obligations), and, if
applicable, as provided in Section 2.9(c), the Revolving Credit Commitments
hereunder shall be subject to automatic reduction, as follows:
     (x) upon the date of such Disposition, or on the date (the “Reinvestment
Date”) which is 180 days after such date (or such longer period not to exceed
365 days as contemplated by contracts related to the reinvestment of such Net
Cash Payments) if the Borrower had indicated on the certificate delivered as
hereinabove required that it intended to reinvest the Net Cash Payments of such
Disposition, in an aggregate amount equal to 100% of the amount of such Net Cash
Payments, to the extent received by any Credit Party in cash on the date of such
Disposition or, if applicable, the Reinvestment Date to the extent of any Net
Cash Payments not so reinvested; and
     (y) thereafter, quarterly, on the date of the delivery by the Borrower to
the Agent pursuant to Section 7.1 of the financial statements for any quarterly
fiscal period or fiscal year, to the extent any Credit Party shall receive Net
Cash Payments during the quarterly fiscal period ending on the date of such
financial statements in cash under deferred payment arrangements or Investments
entered into or received in connection with any Disposition, an amount equal to
(A) 100% of the aggregate amount of such Net Cash Payments minus (B) any
transaction expenses associated with Dispositions and not previously deducted in
the determination of Net Cash Payments plus (or minus, as the case may be)
(C) any other adjustment received or paid by any Credit Party pursuant to the
respective agreements giving rise to Dispositions and not previously taken into
account in the determination of the Net Cash Payments.
Prepayments of Loans (and Cash Collateral for LC Obligations) shall be effected
in each case in the manner and to the extent specified in paragraph (c) of this
Section 2.9; provided that if at the time of any such Disposition a Default
shall have occurred and be continuing, the Credit Parties shall not have the
right to reinvest any Net Cash Payments and shall instead prepay the Loans by
100% of the amount of Net Cash Payments received from such Disposition.
          (iii) Proceeds of Casualty Events. Upon the date 180 days following
the receipt by any Credit Party (or, if within such 180 day period any Credit
Party enters into contracts related to the reinvestment of such Net Cash
Payments, such longer period not to exceed 365 days after the original date of
receipt of such Net Cash Payments as is contemplated by such contracts) of the
proceeds of insurance, condemnation award or other compensation in respect of
any Casualty Event affecting any property of any Credit Party (or upon such
earlier date as such Credit Party, as the case may be, shall have determined not
to repair or replace the property affected by such Casualty Event), except to
the extent Net Cash Payments from Casualty Events do not exceed $1,500,000 in
the aggregate after the Effective Time, the Borrower shall prepay the Loans (and
provide Cash Collateral for LC Obligations as specified in Section 2.4(g)), and,
if applicable as provided in Section 2.9(c), the Revolving Credit Commitments
shall be subject to automatic reduction, in an aggregate amount, if any, equal
to 100% of the Net Cash Payments from such Casualty Event not theretofore
applied or committed to be applied to the repair or replacement of such property
(it being understood that if Net Cash Payments committed to be applied are not
in fact applied within 180 days after receipt thereof (or such longer period not
to

42



--------------------------------------------------------------------------------



 



exceed 365 days as contemplated by contracts related to the reinvestment of such
Net Cash Payments), then such Net Cash Payments shall be applied to the
prepayment of Loans and cover for LC Obligations and reduction of Commitments as
provided in this clause (iii) at the expiration of such 180 day or 365 day
period, as applicable), such prepayment and reduction to be effected in each
case in the manner and to the extent specified in paragraph (c) of this
Section 2.9; provided that if an Event of Default has occurred and is
continuing, no Net Cash Payments from any Casualty Event may be applied to the
repair or replacement of any property and such Net Cash Payments shall be
applied in stead to prepay the Loans by 100% of the amount of Net Cash Payments
received from such Casualty Event.
     (c) Application.
          (i) In the event of any mandatory prepayment of Loans pursuant to
subsection (b) of this Section 2.9, the proceeds shall be applied as follows:
          (A) first, if such prepayment is made at a time when any part of the
Term Loan remains outstanding, such prepayment shall be applied to the repayment
of the Term Loan to be shared and applied ratably among the Term Loan Lenders in
proportion to the Outstanding Amount of their Term Loans, in inverse order of
maturity;
          (B) second, to the extent that a repayment of Swing Line Loans shall
at such time be required pursuant to Section 2.9(a), to the repayment of Swing
Line Loans, but only to such extent (with no reduction in the Commitments);
          (C) third, to the extent that total Revolving Credit Exposure shall at
such time exceed the total Revolving Credit Commitments at such time, such
prepayment shall be applied to the repayment of Revolving Loans to be shared and
applied ratably among the Revolving Credit Lenders in proportion to their
respective Revolving Credit Commitments (with no reduction in the Commitments);
and
          (D) fourth, the amount of any mandatory prepayment shall be applied to
repay Revolving Loans, and, second, to provide Cash Collateral for LC
Obligations as specified in Section 2.4(g) in an amount equal to 102% of such LC
Obligations, with a corresponding permanent reduction in the Revolving Credit
Commitments.
     (d) Notification of Certain Prepayments. The Borrower shall notify the
Agent by telephone (confirmed by telecopy) of any voluntary prepayment of the
Term Loan or any LIBOR Loan not later than 1:00 p.m., Boston, Massachusetts
time, three Business Days before the date of such prepayment. The Borrower shall
notify the Agent of any mandatory prepayment of the Loans pursuant to subsection
2.9(b) hereunder as soon as practicable. The Borrower shall notify the Agent by
telephone (confirmed by telecopy) of any prepayment of Swing Line Loans under
Sections 2.9(a) or 2.9(b) not later than 1:00 p.m., Boston, Massachusetts time,
on the date of such prepayment, which date shall be a Business Day. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing (other than a Swing
Line Loan Borrowing), the Agent shall advise the Lenders of the contents
thereof.
     (e) Prepayments Accompanied by Interest. All prepayments shall be
accompanied by accrued interest through the date of prepayment.

43



--------------------------------------------------------------------------------



 



     2.10 Fees.
     (a) Unused Fee. The Borrower shall pay to the Agent for the account of each
Revolving Credit Lender unused fees in respect of the Revolving Credit
Commitments, in an aggregate amount equal to the product of (x) the Applicable
Unused Fee Rate, multiplied by (y) the daily unused amounts of the respective
Revolving Credit Commitment of such Lender (excluding with respect to the Swing
Line Lender the amount of any Swing Line Loans) during the period from and
including the date on which the Effective Time shall occur to but excluding the
date on which the Revolving Credit Commitments terminate. Accrued unused fees
shall be payable monthly in arrears on the first day of each month and on the
date on which the Revolving Credit Commitments terminate. All unused fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
     (b) Letter of Credit Fees. The Borrower shall pay with respect to Letters
of Credit issued hereunder the following fees:
          (i) with respect to each standby or documentary Letter of Credit
issued hereunder, to the Agent for the accounts of the Revolving Credit Lenders
a participation fee with respect to their participations in such Letters of
Credit which fee shall accrue at a rate per annum equal to the Applicable Margin
then used in determining interest on LIBOR Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Restatement Date to but excluding the later of the date on which there shall no
longer be any Letters of Credit outstanding hereunder, and
          (ii) with respect to each documentary or standby Letter of Credit
issued hereunder, to the Issuing Lender upon the issuance thereof and on each
anniversary thereof, a fronting fee equal to 0.25% of the face amount of each
Letter of Credit, along with the Issuing Lender’s standard and customary fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.
Accrued fees for Letters of Credit shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day), and shall be payable monthly in
arrears on the first day of each month and on the date the Revolving Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof, provided that any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand.
     (c) The Borrower agrees to pay to the Agent, for its own account, fees
payable in the amounts and at the times set forth in the Fee Letter and as
otherwise separately agreed in writing between the Borrower and the Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.
     2.11 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:

44



--------------------------------------------------------------------------------



 



          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Lender;
          (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.12 and the imposition of, or any change in the rate of, any Excluded
Taxes payable by such Lender or the Issuing Lender); or
          (iii) impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the Issuing Lender of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Lender, the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
Lending Office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Issuing Lender pursuant to the
foregoing provisions

45



--------------------------------------------------------------------------------



 



of this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     2.12 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
          (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes. If, however, applicable
Laws require the Borrower or the Agent to withhold or deduct any Indemnified
Taxes or Other Taxes, such Tax shall be withheld or deducted in accordance with
such Laws as determined by the Borrower or the Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
          (ii) If the Borrower or the Agent shall be required by the Code to
withhold or deduct any Indemnified Taxes or Other Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Agent shall withhold or make such deductions as are determined by the
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the Agent,
Lender or Issuing Lender, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications.
          (i) Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall, and does hereby, indemnify the Agent, each Lender and the
Issuing Lender, and shall make payment in respect thereof within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Agent or paid by the Agent, such Lender or the Issuing Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the Issuing Lender for any reason
fails to pay indefeasibly to the Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the Issuing

46



--------------------------------------------------------------------------------



 



Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.
          (ii) Without limiting the provisions of subsection (a) or (b) above,
each Lender and the Issuing Lender shall, and does hereby, indemnify the
Borrower and the Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Agent) incurred
by or asserted against the Borrower or the Agent by any Governmental Authority
as a result of the failure by such Lender or the Issuing Lender, as the case may
be, to deliver, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or the Issuing Lender,
as the case may be, to the Borrower or the Agent pursuant to subsection (e).
Each Lender and the Issuing Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing
Lender, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the Agent,
any assignment of rights by, or the replacement of, a Lender or the Issuing
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the Agent, as the
case may be, after any payment of Indemnified Taxes or Other Taxes by the
Borrower or by the Agent to a Governmental Authority as provided in this
Section 2.12, the Borrower shall deliver to the Agent or the Agent shall deliver
to the Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Agent, as the case may
be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Agent, at the time or times prescribed by applicable
Laws or when reasonably requested by the Borrower or the Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
          (ii) Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,
          (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

47



--------------------------------------------------------------------------------



 



          (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.
          (iii) Each Lender shall promptly (A) notify the Borrower and the Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the Issuing Lender, or have any obligation to pay to any
Lender or the Issuing Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the Issuing Lender, as the case may
be. If the Agent, any Lender or the Issuing Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net

48



--------------------------------------------------------------------------------



 



of all out-of-pocket expenses incurred by the Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Agent, such Lender or the Issuing
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender or the Issuing Lender in the event the
Agent, such Lender or the Issuing Lender is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
the Agent, any Lender or the Issuing Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.
     2.13 Mitigation Obligations; Replacement of Lenders
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.12, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder, or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.12, as the case may be, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.4, all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent and the Issuing Lender, which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (and
participations in LC Disbursements), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.12, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
     2.14 Increase in Commitments
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Agent (which shall promptly notify the Lenders), the Borrower may from time
to time, request an increase in the Aggregate Revolving Credit Commitment by an
amount (for all such increases) not exceeding $25,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $5,000,000, and
(ii) the Borrower may make a maximum of three such requests. At the time of
sending such notice, the Borrower (in consultation with the Agent) shall specify
the time period within which each

49



--------------------------------------------------------------------------------



 



Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Revolving Credit
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Credit Commitment.
     (c) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent, the Issuing Lender and the Swing Line Lender (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section, the Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, (i) the Borrower shall deliver to the Agent a certificate on
behalf of itself and the other Credit Parties dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Designated Financial
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
each Credit Party approving or consenting to such increase, and (y) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article 5 and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in Section 5.4 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.1, and (B) no Default exists. The
Borrower shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.3(g)) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.8 or Section 11.2 to the contrary.
     2.15 Cash Collateral
     (a) Certain Credit Support Events. Upon the request of the Agent or the
Issuing Lender (i) if the Issuing Lender has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an LC
Borrowing, or (ii) if, as of the LC Expiration Date, any LC Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all LC Obligations in an amount
equal to 102% of all LC Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Agent, the Issuing Lender
or the Swing Line Lender, the Borrower shall deliver to the Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

50



--------------------------------------------------------------------------------



 



     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent, the Issuing
Lender and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Agent, pay or
provide to the Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.4, 2.9, 2.16 or 9.2 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific LC
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.4(b)(vi)) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 9.3), and (y) the Person providing Cash Collateral
and the Issuing Lender or Swing Line Lender, as applicable, may mutually agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
     2.16 Defaulting Lender
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
          (i) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.2.
          (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 9 or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 11.8), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing

51



--------------------------------------------------------------------------------



 



Lender or Swing Line Lender hereunder; third, if so determined by the Agent or
requested by the Issuing Lender or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lender or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, Issuing Lender or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LC Borrowings were made at a time when
the conditions set forth in Section 6.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Borrowings owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
          (iii) Certain Fees. That Defaulting Lender shall not be entitled to
receive unused fees payable pursuant to Section 2.10(a) or Letter of Credit
Fees.
          (iv) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.4 and 2.6, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Agent, Swing Line Lender
and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting

52



--------------------------------------------------------------------------------



 



Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE 3
Guarantee by Guarantors
     3.1 The Guarantee. The Guarantors hereby guarantee to each Lender, the
Issuing Lender and the Agent and their respective successors and permitted
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Guarantors hereby further
agree that if the Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
     3.2 Obligations Unconditional. The obligations of the Guarantors under
Section 3.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 3.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantors hereunder which shall remain absolute and
unconditional as described above:
          (i) at any time or from time to time, without notice to such
Guarantors, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;
          (ii) any of the acts mentioned in any of the provisions hereof or of
the other Loan Documents or any other agreement or instrument referred to herein
or therein shall be done or omitted;
          (iii) the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or
          (iv) any lien or security interest granted to, or in favor of, the
Agent, the Issuing Lender or any Lender or Lenders as security for any of the
Obligations shall fail to be perfected.
This Guarantee is a guaranty of payment and not of collection. The Guarantors
hereby expressly waive diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Agent, the Issuing Lender
or any Lender exhaust any right, power or remedy or proceed against the

53



--------------------------------------------------------------------------------



 



Borrower hereunder or under the other Loan Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Obligations.
     3.3 Reinstatement. The obligations of the Guarantors under this Article 3
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and each Guarantor agrees that it will indemnify the Agent, the
Issuing Lender and each Lender on demand for all reasonable costs and expenses
(including fees and expenses of counsel) incurred by the Agent, any Lender or
the Issuing Lender in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law.
     3.4 Subrogation. Until such time as the Obligations shall have been
indefensibly paid in full, each of the Guarantors hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code of 1978, as amended) or otherwise by reason of any payment by it
pursuant to the provisions of this Article 3 and further agrees with the
Borrower for the benefit of each creditor of the Borrower (including, without
limitation, the Agent, the Issuing Lender and each Lender) that any such payment
by it shall constitute a contribution of capital by such Guarantor to the
Borrower.
     3.5 Remedies. The Guarantors agree that, as between the Guarantors and the
Lenders, the Obligations of the Borrower hereunder may be declared to be
forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 9.2) for purposes of Section 3.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such Obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such Obligations being deemed to have become automatically
due and payable), such Obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 3.1.
     3.6 Instrument for the Payment of Money. Each of the Guarantors hereby
acknowledges that the guarantee in this Article 3 constitutes an instrument for
the payment of money, and consents and agrees that the Agent, the Issuing
Lender, or any Lender, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
summary judgment or such other expedited procedure as may be available for a
suit on a note or other instrument for the payment of money.
     3.7 Continuing Guarantee. The guarantee in this Article 3 is a continuing
guarantee, and shall apply to all Obligations whenever arising.
     3.8 General Limitation on Amount of Obligations Guaranteed. In any action
or proceeding involving any state or non-U.S. corporate law, or any state or
Federal or non-U.S. bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the
Guarantors under Section 3.1 would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Guarantors, any Lender, Agent
or other Person, be automatically limited and reduced to the highest amount that
is valid and enforceable and not subordinated to the claims of other creditors
as determined in such action or proceeding.

54



--------------------------------------------------------------------------------



 



ARTICLE 4
The Collateral
     4.1 Grant of Security Interest. As security for due and punctual payment
and performance of the Obligations, each Credit Party (other than the Special
Guarantors) hereby grants to the Agent for the ratable benefit of the Lenders
and the Issuing Lender a continuing security interest in and lien on all
tangible and intangible property and assets of such Credit Party, whether now
owned or existing or hereafter acquired or arising, together with any and all
additions thereto and replacements therefor and proceeds and products thereof
(collectively referred to for purposes of this Article 4 as “Collateral”),
including without limitation the property described below:
     (a) all tangible personal property, including without limitation all
present and future goods, inventory (including, without limitation, all
merchandise, raw materials, work in process, finished goods and supplies),
machinery, equipment, motor vehicles, rolling stock, tools, furniture, fixtures,
office supplies, computers, computer software and associated equipment, whether
now owned or hereafter acquired, including, without limitation, all tangible
personal property used in the operation of the business of such Credit Party;
     (b) all rights under all present and future authorizations, permits,
licenses and franchises issued, granted or licensed to such Credit Party for the
operation of its business;
     (c) all Patents of such Credit Party;
     (d) all Trademarks of such Credit Party;
     (e) all Copyrights of such Credit Party;
     (f) the entire goodwill of business of such Credit Party and all other
general intangibles (including know-how, trade secrets, customer lists,
proprietary information, inventions, domain names, methods, procedures and
formulae) connected with the use of and symbolized by any Patents, Trademarks or
Copyrights of such Credit Party;
     (g) all rights under all present and future vendor or customer contracts
and all franchise, distribution, design, consulting, construction, engineering,
management and advertising and related agreements;
     (h) all rights under all present and future leases of real and personal
property; and
all other personal property, including, without limitation, all present and
future accounts, accounts receivable, cash, cash equivalents, deposits, deposit
accounts, loss carry back, tax refunds, insurance proceeds, premiums, rebates
and refunds, choses in action, investment property, securities, partnership
interests, limited liability company interests, contracts, contract rights,
general intangibles (including without limitation, all customer and advertiser
mailing lists, intellectual property, patents, copyrights, trademarks, trade
secrets, trade names, domain names, goodwill, customer lists, advertiser lists,
catalogs and other printed materials, publications, indexes, lists, data and
other documents and papers relating thereto, blueprints, designs, charts, and
research and development, whether on paper, recorded electronically or
otherwise), all websites (including without limitation, all content, HTML
documents, audiovisual material, software, data, hardware, access lines,
connections, copyrights, trademarks, patents and trade secrets relating to such
websites) and domain names, any information stored on any medium, including
electronic medium, related to any of the personal property of such Credit Party,
all financial

55



--------------------------------------------------------------------------------



 



books and records and other books and records relating, in any manner, to the
business of such Credit Party, all proposals and cost estimates and rights to
performance, all instruments and promissory notes, documents and chattel paper,
and all debts, obligations and liabilities in whatever form owing to such Credit
Party from any person, firm or corporation or any other legal entity, whether
now existing or hereafter arising, now or hereafter received by or belonging or
owing to such Credit Party; and all guaranties and security therefor, and all
letters of credit and other supporting obligations in respect of such debts,
obligations and liabilities.
Any of the foregoing terms which are defined in the Uniform Commercial Code
shall have the meaning provided in the Uniform Commercial Code, as amended and
in effect from time to time, as supplemented and expanded by the foregoing.
The term “Collateral” shall in no event include (a) the tangible and intangible
property and assets of the Special Guarantors or a pledge of the equity
interests of Ameresco Evansville, (b) any Energy Conservation Financing
Collateral or (c) any rights under any license or lease, in each case, to the
extent (and only to the extent) the grant of a security interest pursuant to
this Agreement and the other Loan Documents (i) would invalidate the underlying
rights of such Credit Party under such license or lease, (ii) is prohibited by
such license or lease, without the consent of any other party thereto,
(iii) would give any other party to such license or lease the right to terminate
its obligations thereunder, or (iv) is not permitted without consent, unless in
each case, all necessary consents to such grant of a security interest have been
obtained from the other parties thereto; provided, however, that,
notwithstanding the foregoing provisions of this paragraph, (x) the foregoing
grant of security interest shall extend to, and the Collateral hereunder shall
include, any and all proceeds of any such license or lease to the extent that
the assignment or encumbering of such proceeds is not prohibited by applicable
law, (y) immediately upon the ineffectiveness, lapse, waiver or termination of
any such provision or restriction referred to above in this sentence, the
Collateral hereunder shall include, and such Credit Party shall be deemed to
have granted a security interest in, all such rights and interests in and to
each and every license or lease to which such provision or restriction pertained
as if such provision or restriction had never been in effect and (z) the
Collateral shall include, and the Credit Party shall be deemed to have granted a
security interest in, any of such Credit Party’s rights, interests, licenses or
leases and any other rights and assets that would not constitute Collateral if
the foregoing provisions of this sentence governed, if and to the extent that
the issuer of or other party to such license or lease has consented to such
grant or to the extent that any term of any such rights, interests, licenses or
leases would be rendered ineffective pursuant to the Uniform Commercial Code or
any other applicable law (including any federal, state or foreign bankruptcy,
insolvency or similar law).
     4.2 Special Warranties and Covenants of the Credit Parties. Each Credit
Party (other than the Special Guarantors) hereby warrants and covenants to the
Agent and the Lenders that:
     (a) Such Credit Party has delivered to the Agent a Perfection Certificate
in substantially the form of Exhibit C hereto. All information set forth in such
Perfection Certificate is true and correct in all material respects and the
facts contained in such Perfection Certificate are accurate in all material
respects as of the date of this Agreement. Each such Credit Party agrees to
supplement its Perfection Certificate promptly after obtaining information which
would require a material correction or addition to such Perfection Certificate.
     (b) Such Credit Party will not change its jurisdiction of organization,
principal or any other place of business, or the location of any Collateral from
the locations set forth in the Perfection Certificate delivered by such Credit
Party, or make any change in its name or conduct its business operations under
any fictitious business name or trade name, without, in any such case, at least
fifteen (15) days’ prior written notice to the Agent; provided that the
inventory of such Credit Party may be in the possession of

56



--------------------------------------------------------------------------------



 



manufacturers or processors in any jurisdiction in which all necessary UCC
financing statements have been filed by the Agent and with respect to which the
Agent has received waiver letters from all landlords, warehousemen and
processors in form and substance acceptable to the Agent.
     (c) Except for Collateral that is obsolete or no longer used in their
business, such Credit Party will keep the Collateral in good order and repair
(normal wear excepted) and adequately insured at all times in accordance with
the provisions of Section 7.5. Such Credit Parties will pay promptly when due
all taxes and assessments on the Collateral or for its use or operation, except
for taxes and assessments permitted to be contested as provided in Section 7.4.
Following the occurrence and during the continuance of an Event of Default, the
Agent may at its option discharge any taxes or Liens to which any Collateral is
at any time subject (other than Permitted Liens), and may, upon the failure of
the Credit Parties (other than the Special Guarantors) to do so in accordance
with this Agreement, purchase insurance on any Collateral and pay for the
repair, maintenance or preservation thereof, and each such Credit Party agrees
to reimburse the Agent on demand for any payments or expenses incurred by the
Agent or the Lenders pursuant to the foregoing authorization and any
unreimbursed amounts shall constitute Obligations for all purposes hereof.
     (d) The Agent may at reasonable times request and such Credit Party shall
deliver copies of all customer lists and vendor lists.
     (e) To the extent, if any, that such Credit Party’s signature is required
therefor, such Credit Party will promptly execute and deliver to the Agent such
financing statements and amendments thereto, certificates and other documents or
instruments as may be necessary to enable the Agent to perfect or from time to
time renew the security interest granted hereby, including, without limitation,
such financing statements and amendments thereto, certificates and other
documents as may be necessary to perfect a security interest in any additional
Collateral hereafter acquired by such Credit Party or in any replacements or
proceeds thereof. Such Credit Party authorizes and appoints the Agent, in case
of need, to execute such financing statements, certificates and other documents
pertaining to the Agent’s security interest in the Collateral in its stead if
such Credit Party’s signature is required therefor and such Credit Party fails
to so execute such documents, with full power of substitution, as such Debtor’s
attorney in fact. Such Credit Party further agrees that a carbon, photographic
or other reproduction of a security agreement or financing statement is
sufficient as a financing statement under this Agreement and the other Loan
Documents.
     (f) Such Credit Party hereby irrevocably authorizes the Agent, at any time
and from time to time, to file in any jurisdiction financing statements and
amendments thereto that (i) indicate the Collateral (x) as all assets of such
Credit Party or words of similar effect, regardless of whether any particular
asset falls within the scope of Article 9 of the Uniform Commercial Code of the
Commonwealth of Massachusetts or such jurisdiction or (y) as being of an equal
or lesser scope or with greater detail and (ii) which contain any other
information required by Article 9 of the Uniform Commercial Code (including
Part 5 thereof) for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether (A) such Credit Party is an
organization, the type of organization and any organization identification
number issued to such Credit Party and (B) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates. Such Credit Parties agree to furnish any such information to
the Agent promptly upon reasonable request. Each such Credit Party also ratifies
its authorization for the Agent to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.
     (g) Such Credit Party agrees that it will join with the Agent in executing
and, at its own expense, will file and refile, or permit the Agent to file and
refile such financing statements, continuation

57



--------------------------------------------------------------------------------



 



statements and other documents (including, without limitation, this Agreement
and licenses to use software and other property protected by copyright), in such
offices (including, without limitation, the PTO, the United States Copyright
Office, and appropriate state patent, trademark and copyright offices), as the
Agent may reasonably deem necessary or appropriate, wherever required or
permitted by law in order to perfect and preserve the rights and interests
granted to the Agent in Patents, Trademarks and Copyrights hereunder. Such
Credit Party will give the Agent notice of each office at which records of such
Credit Party pertaining to all intangible items of Collateral are kept. Except
as may be provided in such notice, the records concerning all intangible
Collateral are and will be kept at the address shown in the respective
Perfection Certificate for such Credit Party as the principal place of business
of such Credit Party.
     (h) Such Credit Parties are the sole and exclusive owners of the websites
and domain names listed on Schedule 4.2 hereto and have registered such domain
names with the applicable authority for registration of the same which provides
for the exclusive use by such Credit Parties of such domain names. The websites
do not contain, to the knowledge of such Credit Parties, any material, the
publication of which may result in (a) the violation of rights of any person or
(b) a right of any person against the publisher or distributor of such material.
     (i) Such Credit Parties shall, annually by the end of the first calendar
quarter following the previous calendar year, provide written notice to the
Agent of all applications for registration of Patents, Trademarks or Copyrights,
to the extent such applications exist, made during the preceding calendar year.
Such Credit Parties shall file and prosecute diligently all applications for
registration of Patents, Trademarks or Copyrights now or hereafter pending that
would be necessary to the business of the Credit Parties to which any such
applications pertain, and to do all acts, in any such instance, necessary to
preserve and maintain all rights in such registered Patents, Trademarks or
Copyrights unless such Patents, Trademarks or Copyrights are not material to the
business of such Credit Parties, as reasonably determined by such Credit Parties
consistent with prudent and commercially reasonable business practices. Any and
all costs and expenses incurred in connection with any such actions shall be
borne by such Credit Parties. Except in accordance with prudent and commercially
reasonable business practices, such Credit Parties shall not abandon any right
to file a Patent, Trademark or Copyright application or any pending Patent,
Trademark or Copyright application or any registered Patent, Trademark or
Copyright, in each case material to its business, without the consent of the
Agent.
     (j) The domain name servers used in connection with the domain names of
such Credit Parties and all other relevant information pertaining to such domain
names, and the administrative contacts used in connection with the registration
of such domain names are identified on Schedule 4.2 hereof. No such Credit Party
will change such domain name servers without 10 days’ prior notice to the Agent.
No such Credit Party will cause a change in the identity of any domain name
administrative contact without 10 days’ prior notice to the Agent.
     (k) If any such Credit Party is, now or at any time hereafter, a
beneficiary under a letter of credit in an amount equal to or greater than
$100,000, such Credit Party shall promptly notify the Agent thereof and, at the
request and option of the Agent, such Credit Party shall, pursuant to an
agreement in form and substance satisfactory to the Agent, either (i) arrange
for the issuer and any confirmer or other nominated person of such letter of
credit to consent to an assignment to the Agent of the proceeds of the letter of
credit or (ii) arrange for the Agent to become the transferee beneficiary of the
letter of credit, with the Agent agreeing, in each case, that the proceeds of
the letter of credit are to be applied by the Agent against the Obligations as
provided in this Agreement.
     (l) To the extent any such Credit Party shall, now or at any time
hereafter, hold or acquire any promissory note or other instrument or tangible
chattel paper (other than a construction contract

58



--------------------------------------------------------------------------------



 



entered into by any such Credit Party in the ordinary course of such Credit
Party’s business) in an amount equal to or greater than $100,000, such Credit
Party will promptly notify the Lender thereof and, at the request and option of
the Lender, such Debtor will deliver such promissory note or other instrument or
tangible chattel paper to the Lender to be held as Collateral hereunder,
together with an endorsement thereof reasonably satisfactory in form and
substance to the Lender.
     (m) If, now or at any time hereafter, any such Credit Party shall obtain or
hold any investment property or electronic chattel paper in an amount equal to
or greater than $100,000, such Credit Party will promptly notify the Lender
thereof and, at the request and option of the Lender, such Credit Party will
take or cause to be taken such steps as the Lender may reasonably request for
the Lender to obtain “control” (as provided in Sections 9-105 and 9-106 of the
Uniform Commercial Code of the Commonwealth of Massachusetts, as amended and in
effect from time to time) of such Collateral.
     (n) No such Credit Party holds any commercial tort claims, as defined in
Article 9 of the Uniform Commercial Code, except as indicated in the Perfection
Certificates attached hereto as Exhibit C. If any such Credit Party shall at any
time acquire a commercial tort claim, such Credit Party shall immediately notify
the Lender in a writing signed by such Credit Party of the brief details thereof
and grant to the Lender in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Lender.
     (o) If any such Credit Party has accounts receivable in respect of which
the account debtor is located in Minnesota, the Credit Parties represent and
warrant that the applicable Credit Party has filed and shall file all
legally-required Notice of Business Activities Reports and comparable reports
with the appropriate government authorities.
     4.3 Fixtures, etc. It is the intention of the parties hereto that none of
the Collateral shall become fixtures and, except as set forth on Schedule 4.3
attached hereto and except for Collateral which becomes a fixture pursuant to
any construction contract entered into by a Credit Party the ordinary course of
such Credit Party’s business, each Credit Party will take all such reasonable
action or actions as may be necessary to prevent any of the Collateral from
becoming fixtures. Without limiting the generality of the foregoing, each Credit
Party will, if requested by the Agent, use commercially reasonable efforts to
obtain waivers of Liens, in form satisfactory to the Agent, from each lessor of
real property on which any of the Collateral is or is to be located to the
extent requested by the Agent.
     4.4 Right of Agent to Dispose of Collateral, etc. Upon the occurrence and
during the continuance of any Event of Default, but subject to the provisions of
the Uniform Commercial Code or other applicable law, in addition to all other
rights under applicable law and under the Loan Documents, the Agent shall have
the right to take possession of the Collateral and, in addition thereto, the
right to enter upon any premises on which the Collateral or any part thereof may
be situated and remove the same therefrom. The Agent may require the Credit
Parties (other than the Special Guarantors) to make the Collateral (to the
extent the same is moveable) available to the Agent at a place to be designated
by the Agent or transfer any information related to the Collateral to the Agent
by electronic medium. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Agent will give the Credit Parties at least ten (10) days’ prior
written notice of the time and place of any public sale thereof or of the time
after which any private sale or any other intended disposition thereof is to be
made. Any such notice shall be deemed to meet any requirement hereunder or under
any applicable law (including the Uniform Commercial Code) that reasonable
notification be given of the time and place of such sale or other disposition.

59



--------------------------------------------------------------------------------



 



     4.5 Right of Agent to Use and Operate Collateral, etc. Upon the occurrence
and during the continuance of any Event of Default, subject to the provisions of
the Uniform Commercial Code or other applicable law, the Agent shall have the
right and power (a) to take possession of all or any part of the Collateral, and
to exclude the Credit Parties and all persons claiming under the Credit Parties
wholly or partly therefrom, and thereafter to hold, store, and/or use, operate,
manage and control the same, and (b) to grant a license to use, or cause to be
granted a license to use, any or all of the Patents, Trademarks and Copyrights
(in the case of Trademarks, along with the goodwill associated therewith), but
subject to the terms of any licenses. Upon any such taking of possession, the
Agent may, from time to time, at the expense of the Credit Parties, make all
such repairs, replacements, alterations, additions and improvements to and of
the Collateral as the Agent may deem proper. In any such case the Agent shall
have the right to manage and control the Collateral and to carry on the business
and to exercise all rights and powers of the Credit Parties in respect thereto
as the Agent shall deem best, including the right to enter into any and all such
agreements with respect to the operation of the Collateral or any part thereof
as the Agent may see fit; and the Agent shall be entitled to collect and receive
all rents, issues, profits, fees, revenues and other income of the same and
every part thereof. Such rents, issues, profits, fees, revenues and other income
shall be applied to pay the expenses of holding and operating the Collateral and
of conducting the business thereof, and of all maintenance, repairs,
replacements, alterations, additions and improvements, and to make all payments
which the Agent may be required or may elect to make, if any, for taxes,
assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments which the Agent may be required or authorized to
make under any provision of this Agreement (including reasonable legal costs and
attorneys’ fees). The Agent shall apply the remainder of such rents, issues,
profits, fees, revenues and other income as provided in Section 4.6.
     4.6 Proceeds of Collateral. After deducting all reasonable costs and
expenses of collection, storage, custody, sale or other disposition and delivery
(including reasonable legal costs and attorneys’ fees) and all other charges
against the Collateral, the Agent shall apply the residue of the proceeds of any
such sale or disposition to the Obligations in accordance with the terms hereof
and any surplus shall be returned to the Credit Parties or to any Person or
party lawfully entitled thereto (including, if applicable, any holders of
Subordinated Indebtedness). In the event the proceeds of any sale, lease or
other disposition of the Collateral are insufficient to pay all of the
Obligations in full, the Credit Parties will be liable for the deficiency,
together with interest thereon at the Post-Default Rate, and the cost and
expenses of collection of such deficiency, including (to the extent permitted by
law), without limitation, reasonable attorneys’ fees, expenses and
disbursements.
ARTICLE 5
Representations and Warranties
     Each Credit Party represents and warrants to the Lenders, the Issuing
Lender and the Agent, as to itself and each other Credit Party, that:
     5.1 Organization; Powers. Each Credit Party has been duly formed or
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization. Each Credit Party has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to have such power or
authority or to be so qualified or in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     5.2 Authorization; Enforceability. The borrowing of the Loans and the grant
of security interests pursuant to the Loan Documents are within the power and
authority of the Credit Parties and have been duly authorized by all necessary
action on the part of the Credit Parties. This Agreement and

60



--------------------------------------------------------------------------------



 



the other Loan Documents have been duly authorized, executed and delivered by
the Credit Parties and constitute legal, valid and binding obligations of the
Credit Parties, enforceable in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     5.3 Governmental Approvals; No Conflicts. The borrowing of the Loans and
the grant of the security interests pursuant to the Loan Documents (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority which has not been obtained, except as
disclosed on Schedule 5.3, (b) will not violate any applicable law, policy or
regulation or the organizational documents of the Credit Parties or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Credit Parties, or
any assets, or give rise to a right thereunder to require any payment to be made
by the Credit Parties, and such violation or default or right to payment would
have a Material Adverse Effect, and (d) except for the Liens created by the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of the Credit Parties.
     5.4 Financial Condition; No Material Adverse Change.
     (a) The Credit Parties have heretofore delivered to the Lenders the
following financial statements:
          (i) the consolidated balance sheets and statements of operations,
shareholders’ equity and cash flows of the Borrower and all Subsidiaries of the
Borrower, as of and for the fiscal years ended December 31, 2008, December 31,
2009 and December 31, 2010, in each case, audited and accompanied by an opinion
of the Borrower’s independent public accountants;
          (ii) the unaudited consolidated balance sheet and statements of
operations, shareholders’ equity and cash flows of the Borrower and all
Subsidiaries of the Borrower and all Subsidiaries of the Borrower, as of and for
the fiscal year-to-date period ended March 31, 2011, certified by a Designated
Financial Officer that such financial statements fairly present in all material
respects the financial condition of the Borrower and all Subsidiaries of the
Borrower as at such date and the results of the operations of the Borrower and
all Subsidiaries of the Borrower for the period ended on such date and that all
such financial statements, including the related schedules and notes thereto
have been prepared in all material respects in accordance with GAAP applied
consistently throughout the periods involved, except as disclosed on
Schedule 5.4; and
          (iii) the projected consolidated balance sheets, statements of
operations and cash flows for the Borrower and all Subsidiaries of the Borrower
on a monthly basis for fiscal year 2011.
Except as disclosed on Schedule 5.4, such financial statements (except for the
projections) present fairly, in all material respects, the respective
consolidated financial position and results of operations and cash flows of the
respective entities as of such respective dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of such unaudited or pro forma statements. The projections
were prepared by the Borrower in good faith and were based on assumptions that
the Borrowers believed were reasonable when made, it being understood, that
actual results during the periods covered thereby may differ from the projected
results.

61



--------------------------------------------------------------------------------



 



     (b) Except as disclosed on Schedule 5.4, since December 31, 2010, there has
been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Credit Parties (taken as a whole) from
that set forth in the December 31, 2010 financial statements referred to in
clause (ii) of paragraph (a) above.
     (c) None of the Credit Parties has on the date hereof any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments in each case
that are material and would need to be disclosed on financial statements in
accordance with GAAP, except (i) as referred to or reflected or provided for in
the financial statements described in this Section 5.4, (ii) as provided for in
Schedule 5.4 annexed hereto, or (iii) as otherwise permitted pursuant to this
Agreement.
     5.5 Properties.
     (a) Each Credit Party has good and marketable title to, or valid,
subsisting and enforceable leasehold interests in, all its Property material to
its business. All machinery and equipment of the Credit Parties material to
their business is in good operating condition and repair (ordinary wear and tear
excepted), and all necessary replacements of and repairs thereto have be made so
as to preserve and maintain the value and operating efficiency of such machinery
and equipment.
     (b) Set forth on Schedule 5.5 hereto is a complete list of all Patents,
Trademarks and Copyrights. Each Credit Party owns, or is licensed to use, all
Patents, Trademarks and Copyrights and other intellectual property material to
its business (“Proprietary Rights”), and to the knowledge of the Borrower, the
use thereof by the Credit Parties does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     (c) Schedule 5.5 clearly identifies all Patents, Trademarks and Copyrights
that have been duly registered in, filed in or issued by the PTO or the United
States Register of Copyrights (collectively, the “Registered Proprietary
Rights”). The Registered Proprietary Rights have been properly maintained and
renewed in accordance with all applicable provisions of law and administrative
regulations in the United States, as applicable. The Credit Parties have taken
commercially reasonable steps to protect the Registered Proprietary Rights
material to their businesses and to maintain the confidentiality of all
Proprietary Rights that are not generally in the public domain.
     (d) As of the date hereof, Schedule 5.5 annexed hereto contains a true,
accurate and complete list of (i) all Real Property Assets, whether owned or
leased, and (ii) all leases, subleases or assignments of leases (together with
all amendments, modifications, supplements, renewals or extensions of any
thereof) affecting each Leasehold Property, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Except as specified in
Schedule 5.5, each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect and the Borrower has no knowledge of any
default that has occurred and is continuing thereunder, and each such agreement
constitutes the legal, valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.
     5.6 Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Credit
Parties, threatened against or affecting any

62



--------------------------------------------------------------------------------



 



Credit Party as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters set forth in part (a) of Schedule 5.6).
     (b) Except for the Disclosed Matters set forth in Schedule 5.6 and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, the Credit
Parties (i) have not failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required in
connection with the operation of the Credit Parties’ business to be in
compliance with all applicable Environmental Laws, (ii) have not become subject
to any Environmental Liability; (iii) have not received notice of any claim with
respect to any Environmental Liability or any inquiry, allegation, notice or
other communication from any Governmental Authority which is currently
outstanding or pending concerning its compliance with any Environmental Law or
(iv) do not know of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
     5.7 Compliance with Laws and Agreements. Except as set forth on
Schedule 5.7, each Credit Party is in compliance with all laws, regulations,
policies and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     5.8 Investment and Holding Company Status. No Credit Party is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “holding company” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (c) a “bank holding company” as defined in, or subject to
regulation under, the Bank Holding Company Act of 1956, as amended.
     5.9 Taxes. Except as set forth on Schedule 5.9, each Credit Party has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Credit Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, which
reserves shall be acceptable to Agent, or (b) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
     5.10 ERISA. Except as set forth on Schedule 5.10, no Credit Party has any
Pension Plans. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. No Credit Party has a present intention to terminate
any Pension Plan with respect to which any Credit Party would incur a cost of
more than $100,000 to terminate such Plan, including amounts required to be
contributed to fund such Plan on Plan termination and all costs and expenses
associated therewith, including without limitation attorneys’ and actuaries’
fees and expenses in connection with such termination and a reasonable estimate
of expenses and settlement or judgment costs and attorneys’ fees and expenses in
connection with litigation related to such termination.
     5.11 Disclosure. As of the Effective Time, the Credit Parties have
disclosed to the Agent all material agreements, instruments and corporate or
other restrictions to which any Credit Party is subject after the Effective
Time, and all other matters known to the Credit Parties, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. The organizational

63



--------------------------------------------------------------------------------



 



structure of the Credit Parties is as set forth on Schedule 5.12 annexed hereto.
The information, reports, financial statements, exhibits and schedules furnished
at or prior to the Effective Time in writing by or on behalf of the Credit
Parties to the Agent in connection with the negotiation, preparation or delivery
of this Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, at the Effective Time, when taken as a
whole do not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not materially misleading. All
written information furnished after the Effective Time by the Credit Parties to
the Agent and/or the Lenders in connection with this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby will be
true, complete and accurate in every material respect, or (in the case of
pro-forma information and projections) prepared in good faith based on
assumptions believed by such Credit Party to be reasonable as of the date when
such information is stated or certified. There is no fact known to the Credit
Parties that could reasonably be expected to have a Material Adverse Effect that
has not been disclosed herein, in the other Loan Documents or in a report,
financial statement, exhibit, schedule, disclosure letter or other writing
furnished to the Agent for use in connection with the transactions contemplated
hereby or thereby.
     5.12 Capitalization. As of the Effective Time, the capital structure and
ownership of the Subsidiaries are correctly described on Schedule 5.13. As of
the Effective Time, the authorized, issued and outstanding capital stock of each
Subsidiary of the Borrower consists of the capital stock described on
Schedule 5.13 all of which is duly and validly issued and outstanding, fully
paid and nonassessable. Except as set forth on Schedule 5.13, as of the date
hereof, (x) there are no outstanding Equity Rights with respect to any
Subsidiary of the Borrower and, (y) there are no outstanding obligations of the
any Subsidiary of the Borrower to repurchase, redeem, or otherwise acquire any
shares of capital stock of or other interest in any Subsidiary of the Borrower,
nor are there any outstanding obligations of the any Subsidiary of the Borrower
to make payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to the fair market value or equity
value of any Subsidiary of the Borrower.
     5.13 Subsidiaries.
     (a) Set forth on Schedule 5.13 is a complete and correct list of all
Subsidiaries of the Borrower as of the date hereof, together with, for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding ownership interests in such Subsidiary, (iii) the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests and (iv) a statement
with respect to each Subsidiary as to whether such Subsidiary is a Renewable
Energy Subsidiary or other Non-Core Energy Subsidiary, a Special Purpose
Subsidiary (other than Non-Core Energy Subsidiary), a Foreign Subsidiary, an
Inactive Subsidiary, or a Subsidiary engaged in the line of business activity
engaged in by the Core Ameresco Group. Except as disclosed in Schedule 5.13, (x)
each Credit Party and its respective Subsidiaries owns, free and clear of Liens
(other than Liens permitted hereunder), and has the unencumbered right to vote,
all outstanding ownership interests in each Person shown to be held by it in
Schedule 5.13, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.
     (b) Except as set forth on Schedule 8.8, as of the date of this Agreement
none of the Credit Parties is subject to any indenture, agreement, instrument or
other arrangement containing any provision of the type described in Section 8.8
(“Restrictive Agreements”), other than any such provision the effect of which
has been unconditionally, irrevocably and permanently waived.

64



--------------------------------------------------------------------------------



 



     5.14 Material Indebtedness, Liens and Agreements.
     (a) Schedule 5.14 hereto contains a complete and correct list, as of the
date of this Agreement, of all Material Indebtedness or any extension of credit
(or commitment for any extension of credit) to, or guarantee by, any Credit
Party the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $500,000, and the aggregate principal or face amount
outstanding or that may become outstanding with respect thereto is correctly
described on Schedule 5.14.
     (b) Schedule 5.14 hereto is a complete and correct list, as of the date of
this Agreement, of each Lien (other than the Liens in favor of the Agent and
Lenders) securing Indebtedness of any Person and covering any property of the
Credit Parties, and the aggregate Indebtedness secured (or which may be secured)
by each such Lien and the Property covered by each such Lien is correctly
described in the appropriate part of Schedule 5.14.
     (c) Schedule 5.14 hereto is a complete and correct list, as of the date of
this Agreement, of each contract and arrangement to which any Credit Party is a
party for which breach, nonperformance, cancellation or failure to renew would
have a Material Adverse Effect other than purchase orders made in the ordinary
course of business and subject to customary terms.
     (d) To the extent requested by the Agent, true and complete copies of each
agreement listed on the appropriate part of Schedule 5.14 have been delivered to
the Agent, together with all amendments, waivers and other modifications
thereto. All such agreements are valid, subsisting, in full force and effect,
are currently binding and will continue to be binding upon each Credit Party
that is a party thereto and, to the best knowledge of the Credit Parties,
binding upon the other parties thereto in accordance with their terms. The
Credit Parties are not in default under any such agreements, which default could
have a Material Adverse Effect.
     5.15 Federal Reserve Regulations. No Credit Party is engaged principally or
as one of its important activities in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). The making of the Loans hereunder, the use of the proceeds thereof
as contemplated hereby, and the security arrangements contemplated by the Loan
Documents, will not violate or be inconsistent with any of the provisions of
Regulations T, U, or X of the Board of Governors of the Federal Reserve System.
     5.16 Solvency. As of the Effective Time and after giving effect to the
initial Loans hereunder and the other transactions contemplated hereby:
     (a) the aggregate value of all properties of the Credit Parties at their
present fair saleable value on a consolidated, going concern basis (i.e., the
amount that may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, conceiving the latter as the amount that could be obtained for such
properties within such period by a capable and diligent businessman from an
interested buyer who is willing to purchase under ordinary selling conditions),
exceeds the amount of all the consolidated debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of the Credit
Parties;
     (b) the Credit Parties will not, on a consolidated basis, have an
unreasonably small capital with which to conduct their business operations as
heretofore conducted; and
     (c) the Credit Parties will have, on a consolidated basis, sufficient cash
flow to enable them to pay their debts as they mature.
     5.17 Force Majeure. Since December 31, 2010, the business, properties and
other assets of the Credit Parties, taken as a whole, have not been materially
and adversely affected in any way as the

65



--------------------------------------------------------------------------------



 



result of any fire or other casualty, strike, lockout or other labor trouble,
embargo, sabotage, confiscation, contamination, riot, civil disturbance,
activity of armed forces or act of God.
     5.18 Accounts Receivable. Unless otherwise indicated to the Agent in
writing:
     (a) Each account receivable is genuine and in all respects what it purports
to be, and it is not evidenced by a judgment;
     (b) Except with respect to accounts receivable arising out of project
payments under long term contracts, each account receivable arises out of a
completed, bona fide sale and delivery of goods or rendition of services by a
Credit Party in the ordinary course of its business and in accordance with the
terms and conditions of all purchase orders, contracts or other documents
relating thereto and forming a part of the contract between such Credit Party
and the account debtor, and, in the case of goods, title to the goods has passed
from the Credit Party to the account debtor;
     (c) Except with respect to accounts receivable arising out of project
payments under long term contracts, each account receivable is for a liquidated
amount maturing as stated in the duplicate invoice covering such sale or
rendition of services, a copy of which has been furnished or is available to the
Agent;
     (d) Each account receivable is absolutely owing to one of the Credit
Parties and is not contingent in any respect or for any reason and the Agent’s
security interest therein, is not, and will not (by voluntary act or omission of
the Credit Parties) be in the future, subject to any offset, Lien, deduction,
defense, dispute, counterclaim or any other adverse condition except for
disputes resulting in returned goods where the amount in controversy is deemed
by the Agent to be immaterial and Liens arising in the ordinary course of
business under applicable law in favor of subcontractors, materialmen and
mechanics in respect of work performed in connection with such account
receivable; provided that the Credit Parties shall pay all amounts required to
be paid to any such subcontractor, materialman or mechanic in accordance with
the terms of the agreement relating to such account receivable;
     (e) No Credit Party has made any agreement with any account debtor for any
extension, compromise, settlement or modification of any account receivable or
any deduction therefrom, except discounts or allowances which are granted by the
Credit Parties in the ordinary course of their businesses for prompt payment and
which are reflected in the calculation of the net amount of each respective
invoice related thereto;
     (f) To the best knowledge of the Credit Parties, the account debtor under
each account receivable had the capacity to contract at the time any contract or
other document giving rise to an account receivable was executed and such
account debtor is not insolvent; and
     (g) To the best knowledge of the Credit Parties, there are no proceedings
or actions which are threatened or pending against any account debtor which
might result in any material adverse change in such account debtor’s financial
condition or the collectability of any account receivable.
     5.19 Labor and Employment Matters.
     (a) Except as set forth on Schedule 5.19 as of the Effective Time, and
thereafter with respect to which such would have a Material Adverse Effect,
(A) no employee of the Credit Parties is represented by a labor union, no labor
union has been certified or recognized as a representative of any such employee,
and the Credit Parties do not have any obligation under any collective
bargaining agreement or other agreement with any labor union or any obligation
to recognize or deal with any labor union, and

66



--------------------------------------------------------------------------------



 



there are no such contracts or other agreements pertaining to or which determine
the terms or conditions of employment of any employee of the Credit Parties;
(B) no Credit Party has knowledge of any pending or threatened representation
campaigns, elections or proceedings; (C) the Credit Parties do not have
knowledge of any strikes, slowdowns or work stoppages of any kind, or threats
thereof, and no such activities occurred during the 24-month period preceding
the date hereof; and (D) no Credit Party has engaged in, admitted committing or
been held to have committed any unfair labor practice.
     (b) Except as set forth on Schedule 5.19, the Credit Parties have at all
times complied in all material respects, and are in material compliance with,
all applicable laws, rules and regulations respecting employment, wages, hours,
compensation, benefits, and payment and withholding of taxes in connection with
employment.
     (c) Except as set forth on Schedule 5.19, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Credit Parties have at all times complied with, and are in compliance with,
all applicable laws, rules and regulations respecting occupational health and
safety, whether now existing or subsequently amended or enacted, including,
without limitation, the Occupational Safety & Health Act of 1970, 29 U.S.C.
Section 651 et seq. and the state analogies thereto, all as amended or
superseded from time to time, and any common law doctrine relating to worker
health and safety.
     5.20 Bank Accounts. Schedule 5.20 lists all banks and other financial
institutions at which any Credit Party maintains deposits and/or other accounts
as of the Restatement Date, and such Schedule correctly identifies the name and
address of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number.
     5.21 Matters Relating to the Special Purpose Subsidiaries. Except for Cost
Overrun and Completion Guaranties and Renewable Energy Project Guaranties
permitted hereunder, no Credit Party is obligated under any Indebtedness or
other obligation of any Special Purpose Subsidiary. The Hawaii Joint Venture
does not conduct any business other than the construction and operation of the
Hawaii Project.
     5.22 Matters Relating to Inactive Subsidiaries. No Inactive Subsidiary
(i) owns or otherwise holds any property or other assets or (ii) conducts any
business.
     5.23 OFAC. No Credit Party, nor any Subsidiary of any Credit Party (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order. The regulations and executive orders described in clauses
(i) through (iii) of the preceding sentence are referred to herein as “OFAC
Regulations”.
     5.24 Patriot Act. The Credit Parties are in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto (collectively, the “FAC Regulations”), and
(ii) the Patriot Act. No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political

67



--------------------------------------------------------------------------------



 



office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).
ARTICLE 6
Conditions
     6.1 Effective Time. The obligations of the Revolving Credit Lenders to make
Revolving Loans, of the Term Loan Lenders to make Term Loans, and of the Issuing
Lender to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 11.2):
     (a) Counterparts of Agreement. The Agent shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Agent (which may include
telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
     (b) Notes. The Agent shall have received a duly completed and executed
Revolving Credit Note for the account of each Revolving Credit Lender, a duly
completed and executed Swing Line Note in the principal amount of the Swing Line
Commitment for the account of the Swing Line Lender, and a duly completed and
executed Term Note for the account of each term Loan Lender.
     (c) Organizational Structure. The corporate organizational structure,
capitalization and ownership of the Borrower and its Subsidiaries shall be as
set forth on Schedules 5.12 and 5.13 annexed hereto. The Agent shall have had
the opportunity to review, and shall be satisfied with, the Credit Parties’
state and federal tax assumptions, and the ownership, capital, organization and
structure of the Credit Parties.
     (d) Existence and Good Standing. The Agent shall have received such
documents and certificates as the Agent or Special Counsel may reasonably
request relating to the organization, existence and good standing of each Credit
Party, the authorization of the transactions contemplated hereby and any other
legal matters relating to the Credit Parties, this Agreement or the other Loan
Documents, all in form and substance reasonably satisfactory to the Agent and
Special Counsel.
     (e) Security Interests in Personal and Mixed Property. The Agent shall have
received evidence satisfactory to it that the Credit Parties(other than the
Special Guarantors) shall have taken or caused to be taken (or authorized the
Agent to take or cause to be taken) all such actions, executed and delivered or
caused to be executed and delivered all such agreements, documents and
instruments and made or caused to be made all such filings and recordings (other
than filings or recordings to be made by the Agent on or after the Restatement
Date) that may be necessary or, in the opinion of the Agent, desirable in order
to create in favor of the Agent, for the benefit of the Lenders, valid and (upon
such filing and recording) perfected First Priority security interests in the
entire personal and mixed property Collateral.
     (f) Evidence of Insurance. The Agent shall have received certificates from
the Credit Parties’ insurance brokers that all insurance required to be
maintained pursuant to Section 7.5 is in full force and effect and that the
Agent on behalf of the Lenders has been named as additional insured or loss
payee thereunder to the extent required under Section 7.5.

68



--------------------------------------------------------------------------------



 



     (g) Necessary Governmental Permits, Licenses and Authorizations and
Consents; Etc. The Credit Parties shall have obtained all other permits,
licenses, authorizations and consents from all other Governmental Authorities
and all consents of other Persons with respect to Material Indebtedness, Liens
and material agreements listed on Schedule 5.14 (and so identified thereon)
annexed hereto, in each case that are necessary or advisable in connection with
the transactions contemplated by the Loan Documents, and each of the foregoing
shall be in full force and effect, in each case other than those the failure to
obtain or maintain which, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No action, request for
stay, petition for review or rehearing, reconsideration or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable
Governmental Authority to take action to set aside its consent on its own motion
shall have expired.
     (h) Existing Debt; Liens. The Agent shall have received evidence that all
principal, interest, and other amounts owing in respect of all Existing Debt of
the Credit Parties (other than Indebtedness permitted to remain outstanding in
accordance with Section 8.1 hereof) will be repaid in full as of the Effective
Time, and that with respect to all Indebtedness permitted to remain outstanding
in accordance with Section 8.1 hereof, any defaults or events of default
existing as of the Restatement Date with respect to such Indebtedness will be
cured or waived immediately following the funding of the initial Loans. The
Agent shall have received evidence that as of the Effective Time, the Property
of the Credit Parties is not subject to any Liens (other than Liens in favor of
the Agent and Liens permitted to remain outstanding in accordance with
Section 8.2 hereof).
     (i) Financial Statements; Projections. The Agent shall have received the
certified financial statements and projections referred to in Section 5.4 hereof
and the same shall not be inconsistent with the information previously provided
to the Agent.
     (j) Solvency Certificate. The Agent shall have received a certificate,
dated the Restatement Date and signed by a Designated Financial Officer,
substantially in the form of Exhibit G attached hereto.
     (k) Financial Officer Certificate. The Agent shall have received a
certificate, dated the Restatement Date and signed by a Designated Financial
Officer, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 6.2 at the Effective Time.
     (l) No Material Adverse Change. There shall have occurred no material
adverse change (in the reasonable opinion of the Agent) in the businesses,
operations, properties (including tangible properties), or conditions (financial
or otherwise), assets, liabilities or income of the Credit Parties, taken as a
whole.
     (m) Opinion of Counsel to Credit Parties. The Agent shall have received
favorable written opinions (addressed to the Agent and dated the Restatement
Date) of (i) Bingham McCutchen LLP, counsel to the Credit Parties, substantially
in the form of Exhibit F annexed hereto and covering such matters relating to
the Credit Parties, this Agreement, the other Loan Documents or the transactions
contemplated hereby as the Agent shall reasonably request and (ii) local counsel
to the Credit Parties in the following jurisdictions: North Carolina, Nevada,
Kentucky, Tennessee, Texas, Washington, and Ontario, Canada.
     (n) Fees and Expenses. The Agent and the Issuing Lender shall have received
all reasonable fees and other amounts due and payable to such Person and Special
Counsel at or prior to the Effective Time, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

69



--------------------------------------------------------------------------------



 



     (o) Other Documents. The Agent shall have received all material contracts,
instruments, opinions, certificates, assurances and other documents as the Agent
or any Lender or Special Counsel shall have reasonably requested and the same
shall be reasonably satisfactory to each of them.
Without limiting the generality of Section 10.3, for purposes of determining
compliance with the conditions specified in this Section 6.1, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Agent shall have received notice from such Lender prior to
Effective Time specifying its objection thereto.
     6.2 Each Extension of Credit. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Lender to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) Representations and Warranties. The representations and warranties of
each Credit Party set forth in this Agreement and the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, both before and after giving effect thereto
and to the use of the proceeds thereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be or have been true and correct as of such
specific date and provided that, to the extent any change in circumstances
expressly permitted by this Agreement causes any representation and warranty set
forth herein to no longer be true, such representation and warranty shall be
deemed modified to reflect such change in circumstances).
     (b) No Defaults. At the time of, and immediately after giving effect to,
such Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default under Section 9.1(a)(ii) or Event
of Default shall have occurred and be continuing and no Material Adverse Effect
shall have occurred or result therefrom.
ARTICLE 7
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or Cash
Collateralized and all LC Disbursements shall have been reimbursed, each Credit
Party covenants and agrees with the Agent and the Lenders that:
     7.1 Financial Statements and Other Information. The Credit Parties will
furnish to the Agent and each Lender:
     (a) as soon as available and in any event within 120 days after the end of
each fiscal year of the Credit Parties:
          (i) consolidated statements of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year and the
related consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures for the preceding fiscal year; provided that
the consolidated statements of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries and the consolidated balance sheets of the
Borrower and its

70



--------------------------------------------------------------------------------



 



Subsidiaries for any such fiscal year shall present separately the results of
the Core Ameresco Companies (taken as a whole) for such fiscal year, and
          (ii) an opinion of independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) stating that the consolidated financial statements referred to in the
preceding clause (i) fairly present in all material respects the consolidated
financial condition and results of operations of the Credit Parties and their
Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP.
     (b) as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters:
          (i) consolidated and consolidating statements of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the respective
fiscal year to the end of such fiscal quarter, and the related consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
and the corresponding figures for the forecasts most recently delivered to the
Agent for such period; provided that the consolidated statements of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries and the
consolidated balance sheets of the Borrower and its Subsidiaries for any such
fiscal period shall present separately the results of the Core Ameresco
Companies (taken as a whole) for such fiscal period, and
          (ii) a certificate of a Designated Financial Officer, which
certificate shall state that said consolidated financial statements referred to
in the preceding clause (i) fairly present in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries and that said consolidating financial statements referred to in
the preceding clause (i) fairly present the respective individual unconsolidated
financial conditions and results of operations of the Borrower and each
Subsidiary, in each case in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to normal year-end audit adjustments
and the omission of footnotes);
     (c) as soon as available and in any event within (i) 45 days after the end
of each of the first three fiscal quarters a Compliance Certificate duly
executed by a Designated Financial Officer with respect to the quarterly
financial statements delivered pursuant to subsection 7.1(b) above, and
(ii) within 120 days after the end of each fiscal year, a Compliance Certificate
duly executed by a Designated Financial Officer with respect to the annual
financial statements delivered pursuant to subsection 7.1(a) above, together
with, in the case of each of clauses (i) and (ii) of this subsection (c), such
supporting financial information with respect to the Core Ameresco Companies as
shall be reasonably acceptable to the Agent;
     (d) as soon as available and in any event within 60 days after the end of
each fiscal year of the Credit Parties, statements of forecasted consolidated
and consolidating income and cash flows for the Credit Parties for each fiscal
month in such fiscal year and a forecasted consolidated and consolidating
balance sheet of the Credit Parties as of the last day of each fiscal month in
such fiscal year, together with supporting assumptions which the Borrower
believed were reasonable when made, all prepared in good faith in reasonable
detail and consistent with the Credit Parties’ past practices in preparing
projections and otherwise reasonably satisfactory in scope to the Agent;

71



--------------------------------------------------------------------------------



 



     (e) promptly upon receipt thereof, copies of all management letters and
accountants’ letters received by the Credit Parties;
     (f) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Agent
pursuant hereto;
     (g) promptly, and in any event within five Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and
     (h) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Credit
Parties, or compliance with the terms of this Agreement, as the Agent or any
Lender may reasonably request.
Borrower hereby acknowledges that (a) the Agent will make available to the
Lenders and the Issuing Lender materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that, to the extent that and, so long as, the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized the Agent, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute confidential information (as described in Section 11.14), they shall
be treated as set forth in Section 11.14); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
that is designated “Public Side Information;” and (z) the Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
     7.2 Notices of Material Events. The Credit Parties will furnish to the
Agent prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or Affiliate that could reasonably be expected to result in a Material
Adverse Effect;

72



--------------------------------------------------------------------------------



 



     (c) the occurrence of any ERISA Event related to the Plan of any Credit
Party or knowledge after due inquiry of any ERISA Event related to a Plan of any
other ERISA Affiliate that, alone or together with any other ERISA Events that
have occurred, could reasonably be expected to result in liability of the Credit
Parties in an aggregate amount exceeding $500,000; and
     (d) any other development (including, without limitation, any default by a
Credit Party under or dispute under a task order or other government contract)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
Each notice delivered under this Section 7.2 shall be accompanied by a statement
of a Designated Financial Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     7.3 Existence; Conduct of Business. Each Credit Party shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent such
failure could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or any discontinuance or sale of such business
permitted under Section 8.4.
     7.4 Payment of Obligations. Each Credit Party shall pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Credit Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, which reserves
shall be acceptable to Agent, and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
     7.5 Maintenance of Properties; Insurance. Each Credit Party shall (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain
insurance, with financially sound and reputable insurance companies, as may be
required by law and such other insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, including, without
limitation, business interruption insurance. Without limiting the generality of
the foregoing, the Credit Parties will maintain or cause to be maintained
replacement value casualty insurance on the Collateral under such policies of
insurance, in each case with such insurance companies, in such amounts, with
such deductibles, and covering such terms and risks as are standard and
customary, available on commercially reasonable terms and at all times
satisfactory to the Agent in its commercially reasonable judgment. All general
liability and other liability policies with respect to the Credit Parties shall
name the Agent for the benefit of the Lenders as an additional insured
thereunder as its interests may appear, and all business interruption and
casualty insurance policy shall contain a loss payable clause or endorsement,
satisfactory in form and substance to the Agent that names the Agent for the
benefit of the Lenders as the loss payee thereunder. All policies of insurance
shall provide for at least 30 days prior written notice to the Agent of any
modifications or cancellation of such policy.
     7.6 Books and Records; Inspection Rights. Each Credit Party shall keep
proper books of record and account in which entries are made of all dealings and
transactions in relation to its business and activities which fairly record such
transactions and activities. Each Credit Party shall permit any representatives
designated by the Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants as
frequently as the Agent deems appropriate provided that, so long

73



--------------------------------------------------------------------------------



 



as no Default has occurred and is continuing, all such visits shall be on
reasonable prior notice, at reasonable times during regular business hours of
such Credit Party and, unless a Default shall have occurred and be continuing,
shall not occur more than once per year, and provided further that after the
occurrence and during the continuance of any Default, the Agent and any of the
Lenders may visit at any reasonable time. The Borrower shall reimburse the Agent
for all examination and inspections costs, internal costs at the customary rate
charged by the Agent plus all out-of-pocket expenses incurred in connection with
such inspections, provided that, unless a Default shall have occurred and be
continuing, such costs and expenses shall not exceed $7,000 during any period of
twelve (12) consecutive months from and after the Restatement Date. The Credit
Parties, in consultation with the Agent, will arrange for a meeting to be held
at least once every year (and after the occurrence and during the continuance of
a Default, more frequently, if requested by the Agent or the Required Lenders)
with the Lenders and the Agent hereunder at which the business and operations of
the Credit Parties are discussed.
     7.7 Fiscal Year. To enable the ready and consistent determination of
compliance with the covenants set forth in Section 8.10 hereof, the Credit
Parties shall maintain their current fiscal year and current method of
determining the last day of the first three fiscal quarters in each fiscal year.
     7.8 Compliance with Laws. Each Credit Party shall comply with (i) all
permits, licenses and authorizations, including, without limitation,
environmental permits, licenses and authorizations, issued by a Governmental
Authority, (ii) all laws, rules, regulations and orders including, without
limitation, Environmental Laws, all OFAC Regulations, the Trading with the Enemy
Act, the FAC Regulations, the Patriot Act and the FCPA, of any Governmental
Authority and (iii) all contractual obligations, in each case applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     7.9 Use of Proceeds. The proceeds of the Loans will be used only for
(i) the refinancing of existing indebtedness, (ii) fees and expenses incurred in
connection with the transactions contemplated by this Agreement, and (iii) for
general corporate and working capital purposes of the Credit Parties. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
     7.10 Certain Obligations Respecting Subsidiaries; Additional Guarantors.
     (a) Except as otherwise permitted hereunder, each Credit Party will, and
will cause each of its Subsidiaries to, take such action from time to time as
shall be necessary to ensure that the percentage of the issued and outstanding
shares of capital stock of any class or character owned by it in any Subsidiary
on the date hereof is not at any time decreased, other than by reason of
transfers to another Credit Party.
     (b) Without limiting the obligation of the Borrower to obtain the consent
of the Agent in connection with any formation or acquisition of Subsidiaries not
otherwise permitted hereunder, in the event that any Person becomes a Subsidiary
after the Restatement Date, the Borrower shall promptly (i) notify the Agent of
such new Subsidiary and (ii) provide to the Agent the information required by
Section 5.13 with respect to such Person. If such Person is engaged in business
of the type conducted by the Core Ameresco Domestic Companies, the Borrower
shall, within 30 days, cause such Person to (x) become a Guarantor hereunder by
delivering to the Agent such joinder documents as the Agent shall reasonably
require and (y) deliver to the Agent documents of the types referred to in
clauses (d) and (e) of Section 6.1 and, if requested by the Agent in its
reasonable discretion, opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (x)), all in form and substance
reasonably satisfactory to the Agent.

74



--------------------------------------------------------------------------------



 



     7.11 ERISA. Except where a failure to comply with any of the following,
individually or in the aggregate, would not or could not reasonably be expected
to result in a Material Adverse Effect, (i) the Credit Parties will maintain,
and cause each ERISA Affiliate to maintain, each Plan in compliance with all
applicable requirements of ERISA and of the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and of the Code and
(ii) the Credit Parties will not and, to the extent authorized, will not permit
any of the ERISA Affiliates to (a) engage in any transaction with respect to any
Plan which would subject any Credit Party to either a civil penalty assessed
pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of the
Code, (b) fail to make full payment when due of all amounts which, under the
provisions of any Plan, any Credit Party or any ERISA Affiliate is required to
pay as contributions thereto, or permit to exist any accumulated funding
deficiency (as such term is defined in Section 302 of ERISA and Section 412 of
the Code), whether or not waived, with respect to any Pension Plan or (c) fail
to make any payments to any Multiemployer Plan that any Credit Party or any of
the ERISA Affiliates may be required to make under any agreement relating to
such Multiemployer Plan or any law pertaining thereto.
     7.12 Environmental Matters; Reporting. The Credit Parties will observe and
comply with, and cause each Subsidiary to observe and comply with all
Environmental Laws to the extent non-compliance could reasonably be expected to
have a Material Adverse Effect. The Credit Parties will give the Agent prompt
written notice of any violation as to any Environmental Law by any Credit Party
and of the commencement of any judicial or administrative proceeding relating to
Environmental Laws (a) in which an adverse result would have a material adverse
effect on any operating permits, air emission permits, water discharge permits,
hazardous waste permits or other environmental permits held by any Credit Party,
or (b) which will, or is likely to, have a Material Adverse Effect on such
Credit Party or which will require a material expenditure by such Credit Party
to cure any alleged problem or violation.
     7.13 Matters Relating to Additional Real Property Collateral.
     (a) From and after the Effective Time, in the event that any Credit Party
acquires any Material Owned Property that the Agent determines is an Additional
Mortgaged Property or in the event that the Agent determines that any Real
Property Asset has become an Additional Mortgaged Property, the Borrower shall
deliver, to the Agent, as soon as practicable after the Agent has notified the
Borrower that a Real Property Asset is an Additional Mortgaged Property, fully
executed and notarized Mortgages (“Additional Mortgages”), in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
the interest of the applicable Credit Party in such Additional Mortgaged
Property, together with mortgagee title insurance policies or commitments
therefor, and copies of all surveys, deeds, title exception documents, flood
hazard certificates and other documents as the Agent may reasonably require
copies of all deeds with respect to such Additional Mortgaged Property.
     (b) From and after the Effective Time, in the event that any Credit Party
enters into any lease with respect to any Material Leasehold Property, the
Borrower shall deliver to the Agent copies of the lease, and all amendments
thereto, between the Credit Party and the landlord or tenant, together with a
Landlord’s Waiver and Consent with respect thereto and where required by the
terms of any lease, the consent of the mortgagee, ground lessor or other party.
     (c) If requested by the Agent, the Credit Parties shall permit an
independent real estate appraiser satisfactory to the Agent, upon reasonable
notice, to visit and inspect any Additional Mortgaged Property for the purpose
of preparing an appraisal of such Additional Mortgaged Property satisfying the
requirements of all applicable laws and regulations (in each case to the extent
required under such laws and regulations as determined by the Agent in its sole
discretion).

75



--------------------------------------------------------------------------------



 



ARTICLE 8
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated or Cash Collateralized
and all LC Disbursements shall have been reimbursed, each Credit Party covenants
and agrees with the Agent and the Lenders that:
     8.1 Indebtedness. The Credit Parties will not, and will not permit any
Foreign Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness created hereunder;
     (b) Existing Indebtedness on the Restatement Date which is set forth in
Schedule 8.1 and has been designated on such schedule as Indebtedness that will
remain outstanding following the funding of the initial Loans, and any
extension, renewal, refunding or replacement of any such Indebtedness that does
not increase the principal amount thereof (except in an amount equal to fees and
premiums reserved in connection therewith);
     (c) Intercompany loans among the Core Domestic Ameresco Companies;
     (d) other Indebtedness incurred after the Restatement Date (determined on a
consolidated basis without duplication in accordance with GAAP) consisting of
Capital Lease Obligations and/or secured by Liens permitted under
Section 8.2(h), in an aggregate principal amount at any time outstanding not in
excess of $2,000,000 less the aggregate outstanding principal amount of
Indebtedness incurred pursuant to subsection (h) of this Section 8.1;
     (e) Subordinated Indebtedness;
     (f) Guarantees permitted under section 8.3;
     (g) Indebtedness incurred by any Credit Party under an Energy Conservation
Project Financing (including, without limitation, Indebtedness incurred by the
Credit Parties under an Energy Conservation Project Financing existing as of the
Restatement Date and set forth on Schedule 8.1 attached hereto) in an aggregate
principal amount outstanding at any time not in excess of $300,000,000;
     (h) Other unsecured Indebtedness in an aggregate principal amount at any
time outstanding not in excess of $2,000,000 less the aggregate outstanding
principal amount of Indebtedness incurred pursuant to subsection (d) of this
Section 8.1;
     (i) Indebtedness of the Hawaiian Joint Venture to any Credit Party in an
aggregate principal amount not to exceed $1,000,000 outstanding at any time;
     (j) Indebtedness of the Canadian Subsidiaries to any Credit Party in an
aggregate principal amount not to exceed $5,000,000 outstanding at any time;
     (k) Indebtedness of the Foreign Subsidiaries (other than any Canadian
Subsidiary) to any Credit Party in an aggregate principal amount not to exceed
$1,000,000 outstanding at any time;

76



--------------------------------------------------------------------------------



 



     (l) Hedging Agreements with a Lender or an Affiliate of a Lender or
permitted by Section 8.5(c); and
     (m) Performance and surety bonds entered into by any Credit Party in the
ordinary course of business.
     8.2 Liens. The Credit Parties will not, and will not permit any Foreign
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except (the following being called “Permitted Liens”):
     (a) Liens created hereunder or under the other Loan Documents;
     (b) any Lien on any property or asset of any Credit Party existing on the
date hereof and set forth in Schedule 8.1 (excluding, however, following the
making of the initial Loans hereunder, the Liens in favor of any Person other
than the Agent securing Indebtedness not designated on said schedule as
Indebtedness to remain outstanding following the funding of the initial Loans),
provided that (i) such Lien shall not apply to any other property or asset of
any Credit Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (c) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet delinquent or (in the case of property taxes and assessments not
exceeding $100,000 in the aggregate more than 90 days overdue) which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the applicable Credit Party in
accordance with GAAP and which reserves shall be acceptable to the Agent;
     (d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens, and vendors’ Liens imposed by statute or common
law not securing the repayment of Indebtedness, arising in the ordinary course
of business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments (including, without limitation, pre-judgment attachments) but only to
the extent for an amount and for a period not resulting in an Event of Default
under Section 9.1(j) hereof;
     (e) pledges or deposits under worker’s compensation, unemployment insurance
and other social security legislation and pledges or deposits to secure the
performance of bids, tenders, trade contracts (other than for borrowed money),
leases (other than capital leases), utility purchase obligations, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not, in the aggregate, materially detract from the value
of the Property of any Credit Party or materially interfere with the ordinary
conduct of the business of any Credit Party;
     (g) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law, and Liens on documents presented in letter of
credit drawings;
     (h) Liens on fixed or capital assets, including real or personal property,
acquired, constructed or improved by any Credit Party, provided that (A) such
Liens secure Indebtedness (including Capital

77



--------------------------------------------------------------------------------



 



Lease Obligations) permitted by Section 8.1(d), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement or were in
effect at the time the Credit Parties acquired the assets or stock, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, and (D) such security interests shall
not apply to any other property or assets of the Credit Parties;
     (i) Liens on equity interests of any Special Purpose Subsidiary held by any
Credit Party (other than the Hawaii Joint Venture); provided that such Liens do
not encumber any other property or assets of any of the Credit Parties; and
     (j) Liens on Energy Conservation Financing Collateral in connection with an
Energy Conservation Financing and Liens securing Indebtedness permitted under
Section 8.1(h); provided that, in each case, such Liens do not encumber any
other property or assets of any of the Credit Parties.
     8.3 Contingent Liabilities. The Credit Parties will not, and will not
permit any Foreign Subsidiary to, Guarantee the Indebtedness or other
obligations of any Person, or Guarantee the payment of dividends or other
distributions upon the stock of, or the earnings of, any Person, except:
     (a) endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
     (b) Guarantees and letters of credit in effect on the date hereof which are
disclosed in Schedule 8.1, and any replacements thereof in amounts not exceeding
such Guarantees;
     (c) Guarantees of any Indebtedness permitted under Sections 8.1(a), (c),
(d), (e), (g) and (i);
     (d) Guarantees of any Indebtedness permitted under Section 8.1(b) (other
than Indebtedness incurred by any Special Purpose Subsidiary);
     (e) obligations in respect of Letters of Credit;
     (f) any Construction Completion and Cost Overrun Guaranty delivered by the
Borrower in connection with a Renewable Energy Project; and
     (g) any Renewable Energy Project Guaranty delivered by the Borrower in
connection with a Renewable Energy Project, provided, however that:
          (i) one or more of the Core Domestic Ameresco Companies or Renewable
Energy Subsidiaries shall control the operation and maintenance of the Renewable
Energy Project during the term of the renewable energy purchase agreement with
respect to such Renewable Energy Project;
          (ii) in connection with any delivery of a Renewable Energy Project
Guaranty to a purchaser of landfill gas or energy derived from landfill gas,
sunlight, wind or biomass, the credit rating or other credit quality of such
purchaser shall be reasonably satisfactory to the Agent;
          (iii) in connection with any delivery of a Renewable Energy Project
Guaranty to an owner of a landfill or other property used for a Renewable Energy
Project, such landfill or other property owner shall have a business reputation
reasonably satisfactory to the Agent; and

78



--------------------------------------------------------------------------------



 



          (iv) in connection with the delivery of any Renewable Energy Project
Guaranty, the Borrower shall deliver to the Agent (A) prior to the delivery of
such Renewable Energy Project Guaranty, a certificate executed by the Chief
Financial Officer of the Borrower certifying (based upon such consultation with
the Borrower’s independent certified public accountants as the Borrower shall
reasonably deem appropriate) that, in accordance with GAAP, such Renewable
Energy Project Guaranty will not result in the accrual of a liability upon the
consolidated balance sheet of the Core Ameresco Companies for the fiscal period
during which such Renewable Energy Project Guaranty is delivered; (B) a copy of
such Renewable Energy Project Guaranty and all other documents related thereto;
and (C) such other information or reports as the Agent may reasonably request
with respect to such Renewable Energy Project Guaranty.
     8.4 Fundamental Changes; Asset Sales.
     (a) No Credit Party will enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). No Credit Party will acquire any
business or property from, or capital stock of, or other equity interests in, or
be a party to any acquisition of, any Person except for purchases of property to
be used in the ordinary course of business, Permitted Acquisitions, Investments
permitted under Section 8.5 and Capital Expenditures. No Credit Party will form
or acquire any Subsidiary, other than a Special Purpose Subsidiary or a
Subsidiary formed or acquired in connection with a Permitted Acquisition,
without the express prior written consent of the Agent.
     (b) No Credit Party will convey, sell, lease, transfer or otherwise dispose
(including any Disposition) of, in one transaction or a series of transactions,
any part of its business or property, whether now owned or hereafter acquired
(including, without limitation, receivables and leasehold interests, but
excluding (x) the sale, transfer, assignment or other disposition of the equity
interests of a Special Purpose Subsidiary (other than the Hawaii Joint Venture),
(y) other asset sales resulting in aggregate Net Cash Proceeds not to exceed
$2,000,000 after the Effective Time, and (z) the sale, transfer, assignment or
other disposition of a receivable in connection with an Energy Conservation
Project Financing), provided that (i) the Credit Parties may sublease real
property to the extent such sublease would not interfere with the operation of
the business of the Credit Parties, (ii) any Core Domestic Ameresco Company may
convey, sell, lease, transfer or dispose of its assets or property to any other
Core Domestic Ameresco Company, and (iii) any Credit Party or Canadian
Subsidiary may convey, sell, transfer or otherwise dispose of a portion of the
outstanding capital stock of any other Canadian Subsidiary, so long as no Change
of Control shall result therefrom.
     (c) Notwithstanding the foregoing provisions of this Section 8.4:
          (i) any Credit Party may be merged or combined with or into any other
Credit Party (provided that if such merger involves the Borrower, (x) the
Borrower shall be the surviving entity and (y) no Change of Control shall
occur);
          (ii) any Credit Party may sell, transfer or otherwise dispose of
obsolete or worn out property, whether now owned or hereafter acquired, in the
ordinary course of business;
          (iii) any Credit Party may sell, transfer or otherwise dispose of
inventory in the ordinary course of business;
          (iv) any Credit Party may sell, transfer or otherwise dispose of
equipment to the extent that (i) such equipment is exchanged for credit against
the purchase price of similar

79



--------------------------------------------------------------------------------



 



replacement equipment or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement equipment; and
          (v) any Credit Party may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to any
other Credit Party.
     (d) in addition to the formation and acquisition of Special Purpose
Subsidiaries permitted pursuant to subsection (a) of this Section 8.4 and
subject to Sections 8.1, 8.2, 8.5 and the third sentence of Section 8.4(a), the
Credit Parties may acquire all or substantially all of the business and assets
of any corporation, partnership, limited liability company, or other entity
located in and organized under the laws of the United States or any state
thereof (“Permitted Acquisitions”), subject to satisfaction of the following
conditions:
          (i) with respect to such Permitted Acquisitions, the aggregate
purchase price (including, without limitation, any earn-out, non-compete,
deferred compensation arrangement or other amounts deferred, financed or
withheld in respect of the purchase price for, the amount of any Indebtedness
assumed in connection with, and all fees and expenses incurred in connection
with, such Permitted Acquisition) shall not exceed (x) $5,000,000 for any single
Permitted Acquisition (or series of related Permitted Acquisitions) and (y)
$10,000,000 in the aggregate for all Permitted Acquisitions consummated during
any fiscal year;
          (ii) the business or assets so acquired shall be located in the United
States and in the same or a substantially similar line of business as that of
the Credit Parties;
          (iii) both immediately prior to and after giving effect to such
Permitted Acquisition on a pro-forma basis incorporating such pro-forma
assumptions as are satisfactory to the Agent in its reasonable discretion, the
Credit Parties shall be in compliance with all financial covenants set forth in
Section 8.10 hereof and the Borrower shall deliver to the Agent a Compliance
Certificate demonstrating such compliance;
          (iv) the assets so acquired shall be transferred free and clear of any
Liens (other than Liens permitted by Section 8.2) and no debt or liabilities
shall be incurred, guaranteed, assumed or combined except to the extent
otherwise permitted by Section 8.1;
          (v) the Agent shall have received Lien searches reasonably
satisfactory to the Lender with respect to the assets being acquired;
          (vi) the Agent shall have received perfected Liens (subject only to
Liens permitted by Section 8.2) on substantially all of the assets being
acquired in such Permitted Acquisition, provided that such Liens shall not be
required on any Property if (A) such Liens are prohibited pursuant to any
agreement binding on the Person owning such Property and (B) the failure to
obtain such Liens is not reasonably likely to have a Material Adverse Effect on
the rights of and remedies available to the Lender;
          (vii) to the extent requested by the Agent, the Agent shall have
received an opinion of counsel in each applicable jurisdiction reasonably
satisfactory to it to the effect that the Liens granted pursuant to this
Agreement are perfected security interests in such assets and as to such other
matters as the Agent may reasonably require;
          (viii) in connection with such Permitted Acquisition, the Credit
Parties shall deliver to the Agent (A) a copy of the purchase agreement pursuant
to which such Permitted

80



--------------------------------------------------------------------------------



 



Acquisition will be consummated; (B) a copy of each existing material agreement
relating to the assets to be acquired in such Permitted Acquisition and which is
to be in effect after the consummation of such Permitted Acquisition; (C) a
Compliance Certificate calculating compliance (as of the last day of the then
most recently ended fiscal quarter) with the covenants set forth in Section 8.10
on a pro forma basis, assuming such acquisition had occurred prior to the first
day of the earliest fiscal quarter included in the applicable test period for
calculating such compliance; (D) the Credit Parties shall use best efforts to
provide such other information or reports as the Lender may reasonably request
with respect to such Permitted Acquisition; (E) to the extent available to the
Credit Parties, historical financial statements (for the prior three fiscal
years provided that if such statements are not available for the prior three
fiscal years, historical financial statements for not less than the prior four
fiscal quarters) of the entity whose assets are being acquired; and (F) if the
Borrower is acquiring any interest in real property, and if required by the
Agent, reports and other information in form, scope and substance reasonably
satisfactory to the Agent and prepared by environmental consultants reasonably
satisfactory to the Agent, concerning any environmental hazards or liabilities
to which any Credit Party is likely to be subject with respect to such acquired
real property;
          (ix) immediately prior to such Permitted Acquisition no Default shall
have occurred and be continuing and after giving effect to such Permitted
Acquisition, no Default shall have occurred and be continuing and no Material
Adverse Effect shall result; and
          (x) such acquisition shall be consensual and shall have been approved
by the board of directors or comparable governing body of the business so
acquired.
     8.5 Investments; Hedging Agreements.
     (a) Subject to the limitation in Section 8.5(b), the Credit Parties will
not make or permit to remain outstanding any Investment, except:
          (i) Investments consisting of Guarantees permitted by Section 8.3(c)
and Indebtedness permitted by Section 8.1, Intercompany Indebtedness among the
Core Domestic Ameresco Companies, Intercompany Indebtedness between the Credit
Parties and the Hawaii Joint Venture to the extent permitted pursuant to
Section 8.1(i), Intercompany Indebtedness between the Credit Parties and the
Foreign Subsidiaries to the extent permitted pursuant to Sections 8.1(j) and
(k), and capital contributions by any Core Domestic Ameresco Company to any
other Core Domestic Ameresco Company;
          (ii) Permitted Investments;
          (iii) Permitted Acquisitions;
          (iv) Investments existing on the Restatement Date and set forth in
Schedule 8.5 hereto;
          (v) Checking and deposit accounts with banks used in the ordinary
course of business maintained with depository institutions that have executed
Control Agreements; and
          (vi) Investments by the Credit Parties in Renewable Energy
Subsidiaries; provided, that at the time of each such Investment and after
giving effect thereto, (i) no Event of Default shall have occurred and be
continuing and (ii) the Credit Parties shall be in pro forma compliance with all
financial covenants set forth in Section 8.10.

81



--------------------------------------------------------------------------------



 



     (b) Advances to and investments in Affiliates of the Core Ameresco
Companies, that are not themselves Core Ameresco Companies, shall not in the
aggregate, at any time, exceed forty-nine percent (49%) of the Borrower’s
consolidated stockholders equity.
     (c) The Credit Parties will not enter into any Hedging Agreement, other
than as required or permitted hereunder and Hedging Agreements entered into in
the ordinary course of business with the prior written consent of the Agent to
hedge or mitigate risks to which the Credit Parties are exposed in the conduct
of their business or the management of their liabilities.
     8.6 Restricted Junior Payments. The Credit Parties will not declare or make
any Restricted Junior Payment at any time; provided, however, that (a) any
Subsidiary of any Core Ameresco Company may make Restricted Junior Payments to
such Core Ameresco Company and any Subsidiary of the Borrower may make
Restricted Junior Payments to the Borrower; (b) so long as no Default or Event
of Default has occurred and is continuing and no Default or Event of Default
shall be caused thereby, the Borrower may redeem or purchase the capital stock
or Equity Rights of any employee, officer or director of any Credit Party for
aggregate cash consideration not to exceed $1,000,000 in any fiscal year; (c) so
long as no Default or Event of Default shall have occurred and be continuing and
no Default or Event of Default shall be caused thereby, the Borrower may declare
and pay cash dividends, provided that (i) such payments shall be made only
during the period commencing not earlier than 10 days after and ending not later
than 90 days after, the date of delivery of the quarterly financial statements
for the previous fiscal quarter required to be delivered by the Credit Parties
pursuant to Section 7.1(a) or 7.1(b) hereof, together with the Compliance
Certificate required to be delivered pursuant to Section 7.1(c) hereof, and
(ii) the Credit Parties shall have delivered to the Agent evidence that after
giving effect to such payment, the Credit Parties (A) would have been in
compliance with the financial covenants set forth in Section 8.10 for the period
of four fiscal quarters ended immediately before such payment if such payment
had been made during such four fiscal quarters, and (B) shall be in projected
pro-forma compliance with the financial covenants set forth in Section 8.10
hereof for the period of four fiscal quarters occurring immediately after such
payment; and (d) so long as no Default under Section 9.1(a)(ii) or Event of
Default shall have occurred and be continuing and no Event of Default shall be
caused thereby, the Credit Parties may make regularly scheduled payments of
interest but no principal in respect of Subordinated Indebtedness on the dates
and in the amounts set forth in the applicable Subordinated Debt Documents.
     8.7 Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Credit Parties will not directly or indirectly (a) make any
Investment in an Affiliate; (b) transfer, sell, lease, assign or otherwise
dispose of any property to an Affiliate; (c) merge into or consolidate with an
Affiliate, or purchase or acquire property from an Affiliate; or (d) enter into
any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:
          (i) any Affiliate who is an individual may serve as a director,
officer, employee or consultant of any Credit Party, receive reasonable
compensation for his or her services in such capacity and benefit from Permitted
Investments to the extent specified in clause (e) of the definition thereof;
          (ii) the Credit Parties may engage in and continue the transactions
with or for the benefit of Affiliates which are described in Schedule 8.7 or are
referred to in Section 8.6 (but only to the extent specified in such section);
and
          (iii) the Credit Parties may engage in transactions with Affiliates in
the ordinary course of business on terms which are no less favorable to the
Credit Parties than those

82



--------------------------------------------------------------------------------



 



likely to be obtained in an arms’ length transaction between a Credit Party and
a non-affiliated third party.
     8.8 Restrictive Agreements. The Credit Parties will not directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement (other than this Agreement) that prohibits, restricts or imposes any
condition upon (a) the ability of any Credit Party to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Credit Party that is a Subsidiary of another Credit Party to pay dividends or
other distributions with respect to any shares of its capital stock or other
equity interests or to make or repay loans or advances to any other Credit Party
or to Guarantee Indebtedness of any other Credit Party; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 8.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of stock or assets of a Subsidiary of a Credit Party pending such
sale, provided such restrictions and conditions apply only to the Subsidiary
that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts (excluding license agreements)
restricting the assignment thereof.
     8.9 Sale-Leaseback Transactions. No Credit Party will directly or
indirectly, enter into any arrangements with any Person whereby such Credit
Party shall sell or transfer (or request another Person to purchase) any
property, real, personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property from any
Person.
     8.10 Certain Financial Covenants.
     (a) Minimum EBITDA. The Credit Parties shall not permit EBITDA of the Core
Ameresco Companies for any period of four consecutive fiscal quarters to be less
than $40,000,000.
     (b) Total Funded Debt to EBITDA Ratio. The Credit Parties shall not permit
the ratio of (a) Total Funded Debt of the Core Ameresco Companies at any time to
(b) EBITDA of the Core Ameresco Companies for the period of four consecutive
fiscal quarters most recently ended prior to such time, to exceed 2.00 to 1.00.
     (c) Debt Service Coverage Ratio. The Credit Parties shall not permit the
ratio of (a) Cash Flow of the Core Ameresco Companies at any time for the period
of four fiscal quarters most recently ended prior to such time, to (b) Debt
Service of the Core Ameresco Companies for such period of four fiscal quarters,
to be less than 1.50 to 1.00.
     8.11 Lines of Business. The Credit Parties and all Subsidiaries of the
Credit Parties will not engage to any substantial extent in any line or lines of
business activity other than (i) the types of businesses engaged in by the
Credit Parties as of the Effective Time and businesses substantially related or
complementary thereto, and (ii) such other lines of business as may be consented
to by the Required Lenders and the Agent, which consents shall not be
unreasonably withheld or delayed. The Non-Core Energy Subsidiaries shall not
engage in any line or lines of business activity other than the construction and
operation of Non-Core Energy Projects. The Hawaii Joint Venture shall not engage
in any line or lines of business activity other than the construction and
operation of the Hawaii Project.

83



--------------------------------------------------------------------------------



 



     8.12 Other Indebtedness. The Credit Parties will not purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of any
Subordinated Indebtedness, except, to the extent permitted by Section 8.6.
     8.13 Modifications of Certain Documents. The Credit Parties will not
consent to any modification, supplement or waiver of any of the provisions of
any documents or agreements evidencing or governing any Subordinated
Indebtedness or any other Existing Debt in a manner that could reasonably be
expected to be materially adverse to the Lenders.
     8.14 Transactions with Foreign Subsidiaries, Special Purpose Subsidiaries
and Inactive Subsidiaries. Except as expressly permitted under this Agreement,
no Credit Party shall take any of the following actions: (a) make any loan,
advance or investment in or to a Foreign Subsidiary, Special Purpose Subsidiary
or an Inactive Subsidiary; (b) transfer, sell, lease, assign, or otherwise
dispose of any property to a Foreign Subsidiary, Special Purpose Subsidiary or
an Inactive Subsidiary; (c) merge into or consolidate with a Foreign Subsidiary,
Special Purpose Subsidiary or an Inactive Subsidiary; or (d) enter into any
other transaction directly or indirectly with or for the benefit of a Foreign
Subsidiary, Special Purpose Subsidiary or an Inactive Subsidiary.
ARTICLE 9
Events of Default
     9.1 Events of Default. The occurrence of any of the following events shall
be deemed to constitute an “Event of Default” hereunder:
     (a) the Credit Parties shall fail to pay to the Agent, the Issuing Lender,
or the Lenders, (i) any principal of any Loan when the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof, by acceleration of such due or prepayment date, or otherwise or
(ii) any interest or fees in respect of any Loan or any Reimbursement Obligation
in respect of any LC Disbursement or any other Obligation of the Credit Parties
to the Agent, the Issuing Lender, or the Lenders within three (3) Business Days
after the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof, by acceleration of such due or
prepayment date, or otherwise;
     (b) any representation or warranty made or deemed made by or on behalf of
any Credit Party or any Subsidiary in or in connection with this Agreement, any
of the other Loan Documents or any amendment or modification hereof or thereof,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement, any of the other Loan
Documents or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made;
     (c) the Credit Parties (i) shall fail to observe or perform any covenant,
condition or agreement contained in Sections 7.1(a), (b), (c) or (d), 7.2(a),
7.5, 7.6, 7.8, 7.9, 7.10, or in Article 8 (it being expressly acknowledged and
agreed that any Event of Default resulting from the failure of the Credit
Parties at any measurement date to satisfy any financial covenant set forth in
Section 8.10 shall not be deemed to be “cured” or remedied by the Credit
Parties’ satisfaction of such financial covenant at any subsequent measurement
date) or (ii) shall fail to observe or perform any other covenant, condition or
agreement contained in Sections 7.3, 7.4, 7.7, 7.11, 7.12 or 7.13 and such
failure described in this clause (ii) shall continue unremedied for a period of
30 days after the earlier of (x) actual knowledge by an

84



--------------------------------------------------------------------------------



 



officer of any Credit Party or (y) notice thereof from the Agent (given at the
request of any Lender) to the Credit Parties;
     (d) the Credit Parties shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (c) of this Section 9.1) or any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Agent (at the request of any Lender) to the Credit Parties;
     (e) the Credit Parties shall fail to make any payment (whether of
principal, interest or otherwise and regardless of amount) in respect of any
Material Indebtedness or any Material Rental Obligation, when and as the same
shall become due and payable, after giving effect to any grace period with
respect thereto;
     (f) any event or condition occurs that results in any Material Indebtedness
of any Credit Party becoming due prior to its scheduled maturity or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Material Canadian Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Material Canadian
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (h) any Credit Party or any Material Canadian Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
any Material Canadian Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
     (i) any Credit Party or any Material Canadian Subsidiary shall become
unable, admit in writing or fail generally to pay its debts as they become due;
     (j) a final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment),
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against any Credit Party and the same shall not be
discharged (or provision shall not be made for such discharge), bonded, or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and the relevant Credit Party shall not, within said period of
60 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal;

85



--------------------------------------------------------------------------------



 



     (k) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
     (l) there shall occur any Change of Control;
     (m) any of the following shall occur: (i) the Liens created hereunder or
under the other Loan Documents shall at any time (other than by reason of the
Agent relinquishing such Lien) cease in any material respect to constitute valid
and perfected Liens on the Collateral intended to be covered thereby;
(ii) except for expiration in accordance with its respective terms, any Loan
Document shall for whatever reason be terminated, or shall cease to be in full
force and effect; or (iii) the enforceability of any Loan Document shall be
contested by any Credit Party;
     (n) there shall occur any material loss theft, damage or destruction of any
Collateral not fully covered (subject to such reasonable deductibles as the
Agent shall have approved) by insurance; or
     (o) any Guarantor shall assert that its obligations under any Loan Document
shall be invalid or unenforceable.
     9.2 Rights and Remedies Upon any Event of Default. Upon the occurrence of
any Event of Default hereunder, then, and in every such event (other than an
event described in clause (g) or (h) of Section 9.1 with respect to a Credit
Party), and at any time thereafter during the continuance of such event, the
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) notify the Borrower that the outstanding principal
of the Loans shall bear interest at the Post-Default Rate, and thereupon the
outstanding principal of the Loans shall bear interest at the Post-Default Rate,
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties, and (iv) the Agent, the
Issuing Lender, and the Lenders may exercise all of the rights as secured party
and mortgagee hereunder or under the other Loan Documents; and in case of any
event with respect to any of the Credit Parties described in clause (g) or
(h) of Section 9.1, the Commitments shall automatically terminate, the principal
of the Loans then outstanding shall automatically bear interest at the
Post-Default Rate, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other Obligations shall automatically
become due and payable, and the Borrower shall provide Cash Collateral in
accordance with Section 2.4(g) without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Credit Parties, and
the Agent, the Issuing Lender, and the Lenders shall be permitted to exercise
such rights as secured party and mortgagee hereunder or under the other Loan
Documents to the extent permitted by applicable law.
     9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in Section 9.2), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.15 and 2.16, be
applied by the Administrative Agent in the following order:

86



--------------------------------------------------------------------------------



 



     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 2)
payable to the Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender (including fees and time charges for attorneys who may be employees of
any Lender or the Issuing Lender) and amounts payable under Article 2), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, LC Borrowings and
other Obligations, ratably among the Lenders and the Issuing Lender in
proportion to the respective amounts described in this clause Third payable to
them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the
Issuing Lender in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Agent for the account of the Issuing Lender, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.4 and 2.15; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.4 and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE 10
The Agent
     10.1 Appointment and Authorization.
     (a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints
the Agent as its agent and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms of
this Agreement and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article X
are solely for the benefit of the Agent, the Lenders and the Issuing Lender,
and, except with respect to Section 10.6, neither the Borrower nor any Credit
Party shall have rights as a third party beneficiary of any such provisions.
     (b) The Agent shall also act as the “collateral agent” under the Loan
Documents and each of the Lenders and the Issuing Lender hereby irrevocably
appoints and authorizes the Agent to act as the agent of such Lender and the
Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Agent, as

87



--------------------------------------------------------------------------------



 



“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Agent pursuant to Section 10.5 or otherwise for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted hereunder
or under any other Loan Document, or for exercising any rights and remedies
thereunder at the direction of the Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto.
     10.2 Agent’s Rights as Lender. The Person serving as Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
     10.3 Duties As Expressly Stated. Neither the Agent nor the Issuing Lender
shall have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (a) neither the Agent nor the Issuing Lender shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) neither the Agent nor the Issuing Lender shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by this Agreement
and the other Loan Documents that the Agent or Issuing Lender is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as is required hereunder with respect to such action) and
(c) except as expressly set forth herein and in the other Loan Documents,
neither the Agent nor the Issuing Lender shall have any duty to disclose, or
shall be liable for the failure to disclose, any information relating to any
Credit Party or any of their respective Subsidiaries that is communicated to or
obtained by the financial institution serving as the Agent or the Issuing Lender
or any of its Affiliates in any capacity. Neither the Agent nor the Issuing
Lender shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as is required hereunder with respect to such action) or all of the
Lenders if expressly required, or in the absence of its own gross negligence or
willful misconduct. Neither the Agent nor the Issuing Lender shall be deemed to
have knowledge of any Default other than a Default of the types specified in
Section 9.1(a) unless and until written notice thereof is given to the Agent or
the Issuing Lender by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in, or in connection with, this Agreement or the
other Loan Documents, (ii) the contents of any certificate, report or other
document delivered hereunder or under any of the other Loan Documents or in
connection herewith of therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent or the Issuing Lender. Neither the Agent
nor the Issuing Lender shall, except to the extent the Agent expressly
instructed by the Required Lenders with respect to collateral security hereunder
and under the other Loan Documents, be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to the Loan
Documents or applicable law.

88



--------------------------------------------------------------------------------



 



     10.4 Reliance By Agent. The Agent and the Issuing Lender shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Agent and the Issuing Lender also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent and the Issuing
Lender may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Agent and the Issuing Lender shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action (it
being understood that this provision shall not release the Agent from performing
any action with respect to the Borrower expressly required to be performed by it
pursuant to the terms hereof) under this Agreement. The Agent and the Issuing
Lender shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
     10.5 Action Through Sub-Agents. The Agent and the Issuing Lender may
perform any and all of its duties, and exercise its rights and powers, by or
through any one or more sub-agents appointed by the Agent or the Issuing Lender.
The Agent and the Issuing Lender and any such sub-agent may perform any and all
its duties and exercise its rights and powers through its Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Agent and the Issuing Lender and any
such sub-agent, and shall apply to its activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Agent or the Issuing Lender.
     10.6 Resignation of Agent and Appointment of Successor Agent. Subject to
the appointment and acceptance of a successor Agent as provided in this
paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Lender and the Credit Parties. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Credit Parties, to
appoint a successor Agent. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Lender, appoint a successor Agent,
which shall be a bank with an office in Boston, Massachusetts or New York, New
York, or an Affiliate of any such bank. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 11.3 shall continue
in effect for the benefit of such retiring Agent, its sub- agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swing Line Lender, (b) the
retiring Issuing Lender and

89



--------------------------------------------------------------------------------



 



Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
     10.7 Lenders’ Independent Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Issuing Lender or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Issuing Lender or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder. Except as explicitly provided
herein, neither the Agent nor the Issuing Lender has any duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect to such operations, business, property,
condition or creditworthiness, whether such information comes into its
possession on or before the first Event of Default or at any time thereafter.
Neither the Agent nor the Issuing Lender shall be deemed a trustee or other
fiduciary on behalf of any party.
     10.8 Indemnification. Each Lender agrees to indemnify and hold harmless the
Agent and the Issuing Lender (to the extent not reimbursed under Section 11.3,
but without limiting the obligations of the Borrower under Section 11.3),
ratably in accordance with the aggregate principal amount of the respective
Commitments of and/or Loans and LC Obligations held by the Lenders (or, if all
of the Commitments shall have been terminated or expired, ratably in accordance
with the aggregate outstanding amount of the Loans and LC Obligations held by
the Lenders), for any and all liabilities (including pursuant to any
Environmental Law), obligations, losses, damages, penalties, actions, judgments,
deficiencies, suits, costs, expenses (including reasonable attorney’s fees) or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against the Agent or the Issuing Lender (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of any Loan Document or any other documents contemplated by or
referred to therein for any action taken or omitted to be taken by the Agent or
the Issuing Lender under or in respect of any of the Loan Documents or other
such documents or the transactions contemplated thereby (including the costs and
expenses that the Borrower is obligated to pay under Section 11.3, but
excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents; provided, however, that no Lender shall be liable for
any of the foregoing to the extent they are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the party to be indemnified. The
agreements set forth in this Section 10.8 shall survive the payment of all Loans
and other obligations hereunder and shall be in addition to and not in lieu of
any other indemnification agreements contained in any other Loan Document.
     10.9 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no Lender holding a title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent, a Lender or the
Issuing Lender hereunder.
     10.10 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Agent (irrespective of whether the principal of any
Loan or Reimbursement Obligation shall then be due and payable as herein

90



--------------------------------------------------------------------------------



 



expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise.
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of Lenders, the
Issuing Lender and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Agent under Sections 2.10
and 11.3) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Agent and, in
the event that the Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Lender, to pay to the Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agent
and its agents and counsel, and any other amounts due the Agent under
Sections 2.10 and 11.3. Nothing contained herein shall be deemed to authorize
the Agent to authorize or consent to or accept or adopt on behalf of any Lender
or the Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender or to authorize the Agent to vote in respect of the claim of any Lender
or the Issuing Lender in any such proceeding.
     10.11 Guaranty Matters. Each Lender and the Issuing Lender hereby
irrevocably authorizes the Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Agent at any time, each Lender and the Issuing Lender will
confirm in writing the Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.11.
     10.12 Collateral Matters.
     (a) Each Lender and the Issuing Lender hereby irrevocably authorizes and
directs the Agent to enter into the Collateral Documents for the benefit of such
Lender and the Issuing Lender. Each Lender and the Issuing Lender hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth in Section 11.2, any action taken by the
Required Lenders, in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of Lenders and the
Issuing Lender. The Agent is hereby authorized (but not obligated) on behalf of
all of Lenders and the Issuing Lender, without the necessity of any notice to or
further consent from any Lender or the Issuing Lender from time to time prior
to, an Event of Default, to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
     (b) Each Lender and the Issuing Lender hereby irrevocably authorize the
Agent, at its option and in its discretion:

91



--------------------------------------------------------------------------------



 



          (i) to release any Lien on any property granted to or held by the
Agent under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to Agent and
the Issuing Lender shall have been made), (B) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, (C) that is sold, transferred, assigned, financed or otherwise
disposed of in connection with an Energy Conservation Project or Renewable
Energy Project, (D) subject to Section 11.2, if approved, authorized or ratified
in writing by the Required Lenders, (E) in connection with any foreclosure sale
or other disposition of Collateral after the occurrence of an Event of Default
or (F) as otherwise provided under Section 11.13; and
          (ii) to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.
     (c) Upon request by the Agent at any time, each Lender and the Issuing
Lender will confirm in writing the Agent’s authority to release or subordinate
its interest in particular types or items of Collateral pursuant to this
Section 10.12.
     (d) Subject to (b) above, the Agent is hereby irrevocably authorized by
each Lender and the Issuing Lender, to execute such documents as may be
necessary to evidence the release or subordination of the Liens granted to the
Agent for the benefit of the Agent, the Lenders and the Issuing Lender herein or
pursuant hereto upon the applicable Collateral; provided that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s opinion, would expose the Agent to or create any liability or entail any
consequence other than the release or subordination of such Liens without
recourse or warranty and (ii) such release or subordination shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any other Credit Party in respect of) all
interests retained by the Borrower or any other Credit Party, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Agent shall be authorized
to deduct all expenses reasonably incurred by the Agent from the proceeds of any
such sale, transfer or foreclosure.
     (e) The Agent shall have no obligation whatsoever to any Lender, the
Issuing Lender or any other Person to assure that the Collateral exists or is
owned by the Borrower or any other Credit Party or is cared for, protected or
insured or that the Liens granted to the Agent herein or in any of the
Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Agent in this Section
10.12 or in any of the Collateral Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission or event related thereto, the
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Agent’s own interest in the Collateral as one of the Lenders and that
the Agent shall have no duty or liability whatsoever to the Lenders or the
Issuing Lender.
     (f) Each Lender and the Issuing Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ and the Issuing Lender’s
security interest in assets which, in accordance with Article 9 of the UCC can
be perfected only by possession. Should any Lender or the Issuing Lender (other
than the Agent) obtain possession of any such Collateral, such Lender or the
Issuing Lender shall notify the Agent thereof, and, promptly upon the Agent’s
request therefor shall deliver such Collateral to the Agent or in accordance
with the Agent’s instructions.

92



--------------------------------------------------------------------------------



 



ARTICLE 11
Miscellaneous
     11.1 Notices.
     (a) Notices, Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telephonic
facsimile (fax), as follows and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
          (i) if to any Credit Party, to Ameresco, Inc., 111 Speen Street,
Suite 410, Framingham, Massachusetts 01701, Attention: Chief Financial Officer
(Fax no. (508) 661-2201);
          (ii) if to the Agent:
          (A) for payments and requests for credit extensions:
Bank of America, N.A.
One Independence Center
Mail Code: NC1-001-0439
Charlotte, NC 28255-0001
Attention: Kellyn McLamb Harrod
Telephone: 980-386-7259
Telecopier: 704-409-0486
Electronic Mail: Kellyn.h.mclamb@baml.com

          (B) for other notices:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street
Mail Code: IL4-135-05-41
Chicago, IL 60603
Attention: Angela Larkin
Telephone: 312-828-3882
Telecopier: 877-206-8409
Electronic Mail: angela.larkin@baml.com

93



--------------------------------------------------------------------------------



 



          (iii) if to the Issuing Lender:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Alfonso Malave
Telephone: 570-330-4212
Telecopier: 570-330-4186
Electronic Mail: alfonso.malave@bankofamerica.com
          (iv) if to the Swing Line Lender:
Bank of America, N.A.
One Independence Center
Mail Code: NC1-001-0439
Charlotte, NC 28255-0001
Attention: Kellyn McLamb Harrod
Telephone: 980-386-7259
Telecopier: 704-409-0486
Electronic Mail: Kellyn.h.mclamb@baml.com, and
          (v) if to any Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Lender pursuant to Article II if such
Lender or the Issuing Lender, as applicable has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

94



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the Issuing Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Agent, the Issuing
Lender and Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Agent, the Issuing Lender and Swing Line Lender. In addition, each
Lender agrees to notify the Agent from time to time to ensure that the Agent has
on record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
     (e) Reliance by Agent, Issuing Lender and Lenders. The Agent, the Issuing
Lender and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agent,
the Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the good faith reliance
by such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the Agent may
be recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
     11.2 Waivers; Amendments.
     (a) No failure or delay by the Agent, the Issuing Lender, or the Lenders in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and

95



--------------------------------------------------------------------------------



 



remedies of the Agent, the Issuing Lender, and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Credit Party or Subsidiary
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 11.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, any Lender or the Issuing Lender may
have had notice or knowledge of such Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Agent with the written consent of the
Required Lenders and the Agent; provided that no such agreement shall:
          (i) increase the Commitment of any Lender without the written consent
of such Lender and the Agent;
          (ii) reduce the principal amount of any Loan or Reimbursement
Obligation or reduce the rate of interest thereon (other than the decision not
to charge, or to cease to charge, Post-Default Interest), or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby;
          (iii) postpone the scheduled date of payment of the principal amount
of any Loan or Reimbursement Obligation other than mandatory prepayments of the
Loans required under Section 2.9(b), or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment,
change the maturity date of any Loan, or postpone the scheduled date of
expiration of any Commitment, or extend the ultimate expiration date of any
Letter of Credit beyond the Revolving Credit Maturity Date, without the written
consent of each Lender affected thereby;
          (iv) except as expressly set forth in clause (x) below, change
Section 2.9(c) in a manner that would alter the application of prepayments
thereunder, or change Section 2.8(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without in each case the written
consent of each Lender;
          (v) alter the rights or obligations of the Borrower to prepay Loans
(other than mandatory prepayments of Loans under Section 2.9(b)) without the
written consent of each Lender affected thereby;
          (vi) change any of the provisions of this Section 11.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Document or make any determination or grant
any consent hereunder or thereunder, without the written consent of each Lender;
          (vii) release any of the Guarantors from its obligations in respect of
its Guarantee under Article 3 or release any material portion of the Collateral
(or terminate any Lien with respect thereto), except as expressly permitted in
this Agreement, without the written consent of each Lender;

96



--------------------------------------------------------------------------------



 



          (viii) waive any of the conditions precedent specified in Section 6.1
without the written consent of each Lender and the Agent; or
          (ix) subordinate the Loans to any other Indebtedness, without the
written consent of each Lender;
     (c) Anything in this Agreement to the contrary notwithstanding, no waiver
or modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of any of Class of Loan shall be effective
against the Lenders of such Class of Loans unless the Required Lenders of such
Class of Loans shall have concurred with such waiver or modification.
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent, the Swing Line Lender or the Issuing Lender
hereunder without the prior written consent of the Agent, the Swing Line Lender
or the Issuing Lender, as the case may be. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
     11.3 Expenses; Indemnity: Damage Waiver.
     (a) The Credit Parties jointly and severally agree to pay, or reimburse the
Agent or the Lenders, as applicable, for paying, (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of Special Counsel, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
the Agent, the Issuing Lender, or any Lender, including the fees, charges and
disbursements of any counsel for the Agent, the Issuing Lender, or any Lender,
in connection with the enforcement or protection of their rights in connection
with this Agreement and the other Loan Documents, including their rights under
this Section 11.3, or in connection with the Loans made or Letters of Credit
issued hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof, and (iv) all Other Taxes levied by any
Governmental Authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Loan Document or any other document referred to therein.
     (b) The Credit Parties jointly and severally agree to indemnify the Agent,
the Issuing Lender, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee and settlement costs, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the other Loan Documents or any
agreement or instrument contemplated hereby, the performance by the parties
hereto

97



--------------------------------------------------------------------------------



 



and thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by any Credit Party
or any Subsidiary, or any Environmental Liability related in any way to any
Credit Party or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.
     (c) To the extent that the Credit Parties fail to pay any amount required
to be paid by them to the Agent under paragraph (a) or (b) of this Section 11.3,
each Lender severally agrees to pay to the Agent such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent in
its capacity as such. To the extent that the Credit Parties fail to pay any
amount required to be paid by them to the Issuing Lender under paragraph (a) or
(b) of this Section 11.3, each Revolving Credit Lender severally agrees to pay
to the Issuing Lender such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Issuing Lender in its capacity as such.
     (d) To the extent permitted by applicable law, none of the Credit Parties
shall assert, and each Credit Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, the other Loan Documents or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof.
     (e) All amounts due under this Section 11.3 shall be payable within ten
(10) Business Days after written demand therefor.
     (f) The agreements in this Section 11.3 shall survive the resignation of
the Agent, the Issuing Lender and the Swing Line Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
     11.4 Successors and Assigns.
     (a) Successors and Assigns, Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender, the Issuing Lender and the
Agent no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or

98



--------------------------------------------------------------------------------



 



transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Agent, the Issuing Lender, and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
          (i) Minimum Amounts:
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender no minimum amount
need be assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
          (A) the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Competitor and
for any other assignment; provided, that the consent of the Borrower shall not
be required in connection with any assignment to a non-Competitor if (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender or an Affiliate of a Lender;

99



--------------------------------------------------------------------------------



 



          (B) the consent of Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Revolving Credit
Commitment or Term Loan Commitment if such assignment is to a Person that is not
a Lender or an Affiliate of such Lender; and
          (C) the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500.00; provided, however,
that the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Agent an Administrative Questionnaire.
          (v) No such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person.
          (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
     (c) Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.12 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does

100



--------------------------------------------------------------------------------



 



not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
     (d) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender, or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Reimbursement Obligations and/or Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agent, the Issuing Lender and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.2 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11 and 2.12 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.8 as
though it were a Lender.
     (f) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.12 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 2.12(e) as though it were a Lender.
     (g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (h) Resignation as Issuing Lender or Swing Line Lender. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans

101



--------------------------------------------------------------------------------



 



pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as Issuing Lender and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as Issuing Lender or Swing Line Lender, the Borrower shall
be entitled to appoint from among Lenders a successor Issuing Lender or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or Swing Line Lender, as the case may be. If Bank of America
resigns as Issuing Lender, it shall retain all the rights, powers, privileges
and duties of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all Reimbursement Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.4(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Swing Line Loans
pursuant to Section 2.6(d). Upon the appointment of a successor Issuing Lender
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Lender or Swing Line Lender, as the case may be, and (b) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     11.5 Survival. All covenants, agreements, representations and warranties
made by the Credit Parties and their Subsidiaries herein and in the other Loan
Documents, and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement and the other Loan Documents, shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, the Issuing Lender or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect so long as the principal of or any accrued interest on any Loan or
any fee or any other Obligation payable under this Agreement or the other Loan
Documents is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.11, 2.12, and 10.3 and subsection 2.3(g) shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
     11.6 Counterparts; Integration; References to Agreement; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the Agent or
its counsel constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Whenever
there is a reference in any Loan Document or UCC Financing Statement to the
“Credit Agreement” to which the Agent, the Lenders and the Credit Parties are
parties, such reference shall be deemed to be made to this Agreement among the
parties hereto. Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this

102



--------------------------------------------------------------------------------



 



Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.
     11.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.7, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Agent, the Issuing Lender or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
     11.8 Right of Setoff. If an Event of Default has occurred and is
continuing, each Credit Party hereby grants to the Agent, and each Lender that
from time to time maintains any deposit accounts, holds any funds or otherwise
becomes indebted to the Credit Parties a security interest in all deposits
(general or special, time or demand, provisional or final) and funds at any time
held and other indebtedness at any time owing by the Agent, or any Lender to or
for the credit or the account of any Credit Party as security for the
Obligations, and the Credit Parties hereby agree that the Agent, and each Lender
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) or other funds at any time held and other
indebtedness at any time owing by the Agent, or such Lender to or for the credit
or the account of any Credit Party against any and all of the Obligations,
irrespective of whether or not the Agent or the Lenders shall have made any
demand under this Agreement and although any of the Obligations may be
unmatured. provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the other Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of the Agent and each Lender under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
which the Agent or any such Lender may have.
     11.9 Subordination by Credit Parties. The Credit Parties hereby agree that
all present and future Indebtedness of any Credit Party to another Credit Party
(“Intercompany Indebtedness”) shall be subordinate and junior in right of
payment and priority to the Obligations, and each Credit Party agrees not to
make, demand, accept or receive any payment in respect of any present or future
Intercompany Indebtedness, including, without limitation, any payment received
through the exercise of any right of setoff, counterclaim or cross claim, or any
collateral therefor, unless and until such time as the Obligations shall have
been indefeasibly paid in full; provided that, so long as no Default shall have
occurred and be continuing and no Default shall be caused thereby, the Credit
Parties may make and receive such payments as shall be customary in the ordinary
course of the Credit Parties’ business. Without in any way limiting the
foregoing, in the event of any insolvency or bankruptcy proceedings, or any
receivership, liquidation, reorganization, dissolution or other similar
proceedings relative to any Credit Party or to its businesses, properties or
assets, the Lenders shall be entitled to receive payment in full of all of the
Obligations before any Credit Party shall be entitled to receive any payment in
respect of any present or future Intercompany Indebtedness.

103



--------------------------------------------------------------------------------



 



     11.10 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of The Commonwealth of Massachusetts.
     (b) Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of The
Commonwealth of Massachusetts and of the United States District Court for the
District of Massachusetts, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Massachusetts court (or, to the extent permitted by law, in such Federal court).
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Agent, the Issuing Lender, or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Credit Party or any Subsidiary or its properties in the
courts of any jurisdiction.
     (c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section 11.10. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     11.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.11.
     11.12 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
     11.13 Release of Collateral and Guarantees. The Agent and the Lenders agree
that if all of the capital stock of or other equity interests in any Subsidiary
that is owned by the Credit Parties is sold to any Person as permitted by the
terms of this Agreement and the other Loan Documents, or if any Subsidiary is
merged or consolidated with or into any other Person as permitted by the terms
of this Agreement and such Subsidiary is not the continuing or surviving
corporation, the Agent shall, upon request of the Borrower (and upon the receipt
by the Agent of such evidence as the Agent or any Lender

104



--------------------------------------------------------------------------------



 



may reasonably request to establish that such sale, designation, merger or
consolidation is permitted by the terms of this Agreement), but without the
consent of any Lender, terminate the Guarantee of such Subsidiary under
Article 3 hereof and authorize the Agent to release the Liens created by the
Loan Documents on any capital stock of or other equity interests in such
Subsidiary. The Agent and the Lenders further agree that if any task order or
contract of any Credit Party shall become Energy Conservation Financing
Collateral as permitted by the terms of this Agreement, the Agent shall, upon
request by the Borrower (and upon the receipt by the Agent of such evidence as
the Agent or any Lender may reasonably request to establish that grant of such
security interest in such task orders or contracts in favor of the Energy
Conservation Project Financing Agent is permitted by the terms of this
Agreement), release the Lien created by the Loan Documents on such Energy
Conservation Financing Collateral.
     11.14 Confidentiality. The Agent, the Issuing Lender and each Lender agrees
to keep confidential information obtained by it pursuant hereto and the other
Loan Documents confidential in accordance with its customary practices and
agrees that it will only use such information in connection with the
transactions contemplated by this Agreement and not disclose any of such
information other than (a) to the Agent or any Lender, (b) its employees,
representatives, directors, attorneys, auditors, agents, professional advisors,
trustees or Affiliates who are advised of the confidential nature of such
information or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.13), (b) to
the extent such information presently is or hereafter becomes available to the
Agent or any Lender on a non-confidential basis from any source of such
information that is in the public domain at the time of disclosure, (c) to the
extent disclosure is required by law (including applicable securities law),
regulation, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to the Borrower unless such
notice is legally prohibited) or requested or required by bank, securities,
insurance or investment company regulators or auditors or any administrative
body or commission to whose jurisdiction the Agent or such Lender may be
subject, (d) to any rating agency to the extent required in connection with any
rating to be assigned to such Lender, (e) to assignees or participants or
prospective assignees or participants who agree to be bound by the provisions of
this Section 11.13, (f) to the extent required in connection with any litigation
between any Credit Party and the Agent or any Lender with respect to the Loans
or this Agreement and the other Loan Documents or (g) with the Borrower’s prior
written consent.
     11.15 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Agent, the Issuing Lender or any Lender, or the
Agent, the Issuing Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent, the Issuing Lender
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Issuing Lender severally agrees to pay
to the Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect. The obligations
of the Lenders and the Issuing Lender under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Credit Party

105



--------------------------------------------------------------------------------



 



acknowledges and agrees and acknowledges its Affiliates’ understanding that
that: (i) (A) the services regarding this Agreement provided by the Agent are
arm’s-length commercial transactions between the Borrower, each other Credit
Party and their respective Affiliates, on the one hand, and the Agent, on the
other hand, (B) each of the Borrower and the other Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and ( C) the Borrower and each other Credit Party is capable
of evaluating and understanding, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for the Borrower,
any other Credit Party, or any of their respective Affiliates, or any other
Person and (B) the Agent does not have any obligation to the Borrower, any other
Credit Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agent and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Credit Parties and their respective Affiliates, and
the Agent has no obligation to disclose any of such interests to the Borrower ,
any other Credit Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Credit Parties
hereby waive and release, any claims that it may have against the Agent with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     11.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     11.18 USA Patriot Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Agent or any Lender, provide
all documentation and other information that the Agent or such Lender requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.
[Remainder of page intentionally left blank]

106



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWER

AMERESCO, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Vice President & Chief Financial Officer        GUARANTORS

AMERESCO ENERTECH, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Treasurer        E.THREE CUSTOM ENERGY SOLUTIONS, LLC
      By:   Sierra Energy Company, its sole member             By:   /s/ Andrew
B. Spence         Name:   Andrew B. Spence        Title:   Treasurer       
AMERESCOSOLUTIONS, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Treasurer        AMERESCO PLANERGY HOUSING, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Treasurer     

[Signature Page to Credit and Security Agreement]

 



--------------------------------------------------------------------------------



 



            SOLUTIONS HOLDINGS, LLC
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer        AMERESCO FEDERAL SOLUTIONS, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Treasurer        SIERRA ENERGY COMPANY
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Treasurer        AMERESCO SELECT, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Treasurer        AMERESCO HAWAII LLC
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer     

[Signature Page to Credit and Security Agreement]

 



--------------------------------------------------------------------------------



 



            AMERESCO SOLAR — SOLUTIONS, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence       
Title:   Treasurer        AMERESCO SOLAR — PRODUCTS LLC
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer        AMERESCO SOLAR LLC
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer        AMERESCO SOLAR — TECHNOLOGIES LLC

By Ameresco Solar LLC, its sole member
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer        AMERESCO WOODLAND MEADOWS ROMULUS LLC
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer     

[Signature Page to Credit and Security Agreement]

 



--------------------------------------------------------------------------------



 



            AMERESCO QUANTUM, INC.
      By:   /s/ Andrew B. Spence         Name:   Andrew B. Spence        
Title:   Treasurer        AMERESCO EVANSVILLE LLC
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer        AMERESCO SOLAR NEWBURYPORT LLC
      By:   Ameresco, Inc., its sole member             By:   /s/ Andrew B.
Spence         Name:   Andrew B. Spence        Title:   Vice President & Chief
Financial Officer     

[Signature Page to Credit and Security Agreement]

 



--------------------------------------------------------------------------------



 



            AGENT

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Anne M. Zeschke         Name:   Anne M. Zeschke         Title:  
Vice President        LENDER

BANK OF AMERICA, N.A.,
as Lender, Issuing Lender, and Swing Line Lender
      By:   /s/ John F. Lynch         Name:   John F. Lynch        Title:  
Senior Vice President        LENDER

WEBSTER BANK, N.A.
      By:   /s/ Ann Meade         Name:   Ann Meade         Title:   Senior Vice
President     

[Signature Page to Credit and Security Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Material Owned Properties
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.5
Designated Financial Officers
George P. Sakellaris, President
Andrew Spence, Chief Financial Officer

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
Lenders and Commitments
Revolving Credit Commitment

                  Lender   Commitment     Applicable
percentage  
Bank of America, N.A.
  $ 45,000,000       75.000000000 %
Webster Bank, N.A.
  $ 15,000,000       25.000000000 %
Total Revolving Credit Commitments:
  $ 60,000,000       100 %

Term Loan Commitment

                  Lender   Commitment     Applicable
percentage  
Bank of America, N.A.
  $ 30,000,000       75.000000000 %
Webster Bank, N.A.
  $ 10,000,000       25.000000000 %
Total Term Loan Commitments:
  $ 40,000,000       100 %

Swing Line Commitment

                  Lender   Commitment     Applicable
percentage  
Bank of America, N.A.
  $ 5,000,000       100 %
Total Swing Line Commitments:
  $ 5,000,000       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.4
Existing Letters of Credit

          1.   Bank of America
LC #68024296 (stand-by)
Amount: $78,596.00
Beneficiary:      Southern California Edison Co.
 
      P.O. Box 800

 
      2235 Walnut Grove Avenue

 
      Rosemead, CA 91770
 
        2.   Bank of America
LC# 68019390 (stand-by)
Amount: $256,600
Beneficiary:      Akron Metropolitan Housing Authority
 
      100 West Cedar Street

 
      Akron, OH 44307

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
Websites and Domain Names
ameresco.br.com
ameresco.cn.com
ameresco.co
ameresco.co.uk
ameresco.com
ameresco.es
ameresco.eu
ameresco.in
ameresco.info
ameresco.jpn.com
ameresco.mx
ameresco.net
ameresco.org
ameresco.tw
ameresco.us
amerescoaxis.com
amerescogeothermal.ca
amerescogeothermal.com
amerescopv.com
amerescosolar.com
amerescosolutions.com
amrc.com
aristaenergy.com
aristonenergy.com
astraenergy.com
axiapower.com
betterschoolspartnership.com
betterschoolspartnership.net
betterschoolspartnership.org
byrne-eng.com
energyefficiency.com
popsgoeshellenic.com
ppienergy.com
selectenergysi.com
southwestpv.com
ameresco.ca
pvesco.com
jacesolar.com
Networks Solutions is the administrative contact used in connection with the
registration of the domain names.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
Fixtures. etc.
1. e.three Custom Energy Solutions, LLC: City Centre Chiller Plant Facility, 128
South Fourth Street, Las Vegas, Nevada 89101.
2. Ameresco Woodland Meadows Romulus LLC: Landfill Gas Recovery Plant, 4620
Hannan Road, Wayne, Michigan 48189.
3. Ameresco Evansville LLC: Landfill Gas Recovery Facility, 2020 Laubscher Road,
Evansville, IN 47720.
4. Ameresco Solar Newburyport LLC: Photovoltaic Generation Facility, Rupert Nock
Middle School and DPW Bldg., Newburyport, MA 01950.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3
Governmental Approvals; No Conflicts
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
Financial Condition; No Material Adverse Changes
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
Properties; Proprietary Rights; Real Property Assets
(b)(c) Patents: None.
     Trademarks:

              Mark   Country   Serial No.   Filing Date
AMERESCO
  Brazil   830750363   08/26/10
AMERESCO
  Brazil   830750355   08/26/10
AMERESCO
  Brazil   830750347   08/26/10
AMERESCO
  Brazil   830750517   08/26/10
AMERESCO
  Brazil   830750339   08/26/10
AMERESCO
  Brazil   830750533   08/26/10
AMERESCO
  China Madrid Protocol   1064906   08/23/10
AMERESCO
  European Community Madrid Protocol   1064906   08/23/10
AMERESCO
  India   2016962   08/31/10
AMERESCO
  Indonesia   J002010035015   09/30/10
AMERESCO
  Indonesia   J002010035017   09/30/10
AMERESCO
  Indonesia   J002010035028   09/30/10
AMERESCO
  Indonesia   J002010035020   09/30/10
AMERESCO
  Indonesia   J002010035022   09/30/10
AMERESCO
  Indonesia   J002010035026   09/30/10
AMERESCO
  Mexico   1115437   08/27/10
AMERESCO
  Mexico   1115438   08/27/10
AMERESCO
  Mexico   1115439   08/27/10
AMERESCO
  Mexico   1115443   08/27/10
AMERESCO
  Philippines   42010010156   09/16/10

 



--------------------------------------------------------------------------------



 



              Mark   Country   Serial No.   Filing Date
AMERESCO
  Singapore
Madrid Protocol   T110897J   08/23/10
AMERESCO
  Turkey
Madrid Protocol   1064906   08/23/10       Country   Regis. No.   Regis. Date
AMERESCO
  Hong Kong   301697527   08/24/10
AMERESCO
  Madrid Protocol China European Community Singapore Turkey   1064906   08/23/10
AMERESCO
  Mexico   1195998   01/10/11
AMERESCO
  Mexico   1195410   12/20/10
AMERESCO
  United States   3241224   05/15/07
AMERESCO and design (GRAPHIC) [b87180b8718000.gif]
  United States   3243480   05/22/07
AMERESCO AXIS
  United States   3740727   01/19/10

 



--------------------------------------------------------------------------------



 



                  Country   Regis. No.   Regis. Date
CAMPUS RENEWAL PARTNERSHIP and design #
(GRAPHIC) [b87180b8718001.gif]
  United States   3352014   12/11/07
GREEN.CLEAN.SUSTAINABLE.
  United States   3927061   03/01/11
MISCELLANEOUS DESIGN
(GRAPHIC) [b87180b8718002.gif]
  United States   3933527   03/22/11
ENFOTRAK
  United States   2432771   3/06/01

All other unregistered Trademarks controlled or used by the Credit Parties.
Copyrights:  All common law Copyrights controlled by the Credit Parties.

 



--------------------------------------------------------------------------------



 



(d)   Real Property Assets and Leases:       Leased Properties:

              Street Address   Town   State   Zip
6643 Brayton Drive, Suite A
  Anchorage   AK   99507
 
           
100 Canyon Park Circle, Suite C
  Pelham   AL   35124
 
           
2202 West Medtronic Way, Suite 101
  Tempe   AZ   85282
 
           
42191 Zevo Drive
  Temecula   CA   92590
 
           
20955 Pathfinder Road, Suite 160
  Diamond Bar   CA   91765
 
           
9780 Mount Pyramid Court, Suite 280
  Englewood   CO   80112
 
           
101 Constitution Avenue, N.W., 5th Floor
  Washington   DC   20001
 
           
2202 N. Westshore Boulevard, Suite 205
  Tampa   FL   33607
 
           
420 Lincoln Road Building, Suite 436
  Miami Beach   FL   33139
 
           
3525 Piedmont Road, Building 7, Suite 300, Office #5
  Atlanta   GA   30305
 
           
3555 Harding Avenue, Suite 2A
  Honolulu   HI   96816
 
           
1900 Spring Road, Suite 400/420
  Oak Brook   IL   60523
 
           
528 South 5th Street, Suite 212
  Springfield   IL   62701
 
           
150 North Michigan Avenue, Suite 2040
  Chicago   IL   60601
 
           
5875 Castle Creek Parkway #155
  Indianapolis   IN   46250
 
           
6750 Antioch Road, Suite 103
  Merriam   KS   66204
 
           
9000 Wessex Place, Suite 304
  Louisville   KY   40222
 
           
125 Johnny Dufren Drive, Unit 102
  Mathews   LA   70374
 
           
48 Union Wharf
  Portland   ME   04101
 
           
5565 Sterrett Place, Suite 400
  Columbia   MD   21044
 
           
 
  Farmington        
28800 Orchard Lake Road, Suite 220
  Hills   MI   48334
 
           
 
  Eden        
9855 West 78th Street, Suite 310
  Prairie   MN   55344
 
           
9890 Clayton Road, 2nd Floor
  St Louis   MO   63124

 



--------------------------------------------------------------------------------



 



              Street Address   Town   State   Zip
34 West 6th Avenue, Suite B
  Helena   MT   59601
 
           
125 Half Mile Road, Office #20
  Red Bank   NJ   07701
 
           
9 Cornell Road
  Latham   NY   12110
 
           
25 Melville Park Road
  Melville   NY   11747
 
           
50 Front Street, Suite 201
  Newburgh   NY   12550
 
           
639 Isabel Road, Suite 360
  Reno   NV   89509
 
           
5200 77 Center Drive, Suite 300
  Charlotte   NC   28217
 
           
801 Oberlin Road, Suite 315
  Raleigh   NC   27605
 
           
200 E. Campus View Boulevard, Suite 218
  Columbus   OH   43235
 
           
1618 SW First Avenue, Suite 205
  Portland   OR   37201
 
           
One E. Uwchlan Avenue, Suite 105
  Exton   PA   19341
 
           
1726-A General George Patton Dr.
  Brentwood   TN   37027
 
           
1820 Midpark Drive, Suite B, C & F,
  Knoxville   TN   37921
 
           
7929 Brookriver Drive, Suite 250
  Dallas   TX   75247
 
           
9801 Westheimer, Ste 302
  Houston   TX   77042
 
           
202 South Live Oak
  Tomball   TX   77357
 
           
700 East Main Street, Suite 1623
  Richmond   VA   23219
 
           
1330 N. Washington, Suite 5200
  Spokane   WA   99201
 
           
222 Williams Avenue S., Suite 100
  Renton   WA   98057
 
           
 
          T3A
123 Edendale Way, NW
  Calgary   Alberta   3Y7
 
           
 
          T6A
9945-50 Street NW, Suite 516
  Edmington   Alberta   0L4
 
           
 
          V6H
360-2608 Granville Street
  Vancover   British Columbia   3V3
 
           
 
          N6E
1100 Dearness Drive, Unit 23
  London   Ontario   1N9
 
           
 
          P3E
128 Larch Street, Suite 202
  Sudbury   Ontario   5J8
 
           
 
          N9A
211 Douglas Avenue
  Windsor   Ontario   4P3
 
           
 
          K8N
50 Tank Farm Road, Unit 7
  Belleville   Ontario   4Z5
 
           
 
          L7N
305 Harvester Road, Suite 200
  Burlington   Ontario   3J1
 
           
 
          P3Y
41-A Vagnini Court, Walden Indstrial Park
  Lively   Ontario   1K8

 



--------------------------------------------------------------------------------



 



              Street Address   Town   State   Zip
 
          K2E
106 Colonade Raod, North, Suite 200
  Ottowa   Ontario   7L6
 
           
 
          H3K
1751 Richardson Street, #7.509
  Montreal   Quebec   1G6
 
           
 
          S6H
1300 King Crescent
  Moose Jaw   Saskatchewan   3G2
 
           
 
          05526-
Rua Almirante Aristides Guilhem, 139, Vila Jussara
  Sao Paulo   Brazil   000
 
           
Avda. Del Brasil, 4 - Escalera 4 - 2° Izquierda
  Madrid   Spain   28020

    Owned Properties: None

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.6
Litigation and Environmental Matters

(a)   Action, Suits or Proceedings:

See Item III of Ameresco, Inc. Annual Report on Form 10K filed with SEC on
March 31, 2011.

(b)   Environmental Liability: None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.7
Compliance with Laws and Agreements
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
Taxes
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.10
Pension Plans
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
Subsidiaries
(See Attached)

 



--------------------------------------------------------------------------------



 



     

                              JURISDICTION   PERSONS HOLDING                 OF
  OWNERSHIP INTERESTS;       TYPE OF LEGAL NAME   ENTITY TYPE   ORGANIZATION  
INTERESTS HELD OR PERCENTAGE HELD   AUTHORIZED SHARES   SUBSIDIARY
Ameresco Enertech, Inc.
  corporation   KY   Borrower owns 100% of the issued and outstanding shares;
100 shares   1,000 shares of common stock, no par value   Guarantor
e.three Custom Energy Solutions, LLC
  limited liability company   NV   Sierra Energy Company owns 100% of the equity
interest   —   Guarantor
Sierra Energy Company
  corporation   NV   Borrower owns 100% of the issued and outstanding shares;
1,000 shares   25,000 shares of common stock at $1.00 par value   Guarantor
AmerescoSolutions, Inc.
  corporation   NC   Borrower owns 100% of the issued and outstanding shares;
166 shares   1,000 shares of common stock at $100.00 par value   Guarantor
Ameresco Planergy Housing, Inc.
  corporation   DE   Borrower owns 100% of the issued and outstanding shares;
1,000 shares   1,000 shares of common stock at $1.00 par value   Guarantor
Solutions Holdings, LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Guarantor
Ameresco Federal Solutions, Inc.
  corporation   TN   Solutions Holding, LLC owns 100% of the issued and
outstanding shares; 874 shares   100,000 shares of common stock, no par value  
Guarantor
Ameresco Select, Inc.
  corporation   MA   Borrower owns 100% of the issued and outstanding shares;
100 shares   100 shares of common stock at $1.00 par value   Guarantor
Ameresco Solar — Solutions, Inc.
  corporation   TX   Ameresco Solar LLC owns 100% of the issued and outstanding
shares; 100,000 shares   250,000 shares of common stock at $25.00 par value  
Guarantor
Ameresco Solar — Products LLC
  limited liability company   DE   Ameresco Solar LLC owns 100% of the equity
interest   —   Guarantor
Ameresco Hawaii LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Guarantor
Ameresco Woodland Meadows Romulus LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Guarantor
Ameresco Solar LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Guarantor
Ameresco Solar — Technologies LLC
  limited liability company   DE   Ameresco Solar LLC owns 100% of the equity
interest   —   Guarantor
Ameresco Quantum, Inc.
  corporation   WA   Borrower owns 100% of the equity interest   687 shares of
common stock at $0.00 par value   Guarantor
Ameresco Evansville LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Guarantor
Ameresco Solar Newburyport LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Guarantor
 
              —    
Speen Street Holdings I, LLC
  limited liability company   DE   Ameresco Huntington Beach, L.L.C. owns 100%
of the equity interest   —   Funding Subsidiary
Speen Street Holdings II, LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Funding Subsidiary
Speen Street Holdings III, LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Funding Subsidiary
Speen Street Holdings IV, LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Funding Subsidiary
Ameresco Funding I, LLC
  limited liability company   DE   Speen Street Holding I, LLC owns 100% of the
equity interest   —   Funding Subsidiary
Ameresco Funding II, LLC
  limited liability company   DE   Speen Street Holding II, LLC owns 100% of the
equity interest   —   Funding Subsidiary
Ameresco Funding III, LLC
  limited liability company   DE   Speen Street Holding III, LLC owns 100% of
the equity interest   —   Funding Subsidiary
Ameresco Funding IV, LLC
  limited liability company   DE   Speen Street Holding IV, LLC owns 100% of the
equity interest   —   Funding Subsidiary
 
                   
Ameresco Canada Inc.
  corporation   Canada   Borrower owns 100% of the issued and outstanding
shares; 100 shares   unlimited shares authorized, no par value   Canadian
Subsidiary
Ameresco Quebec Inc.
  corporation   Quebec   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares; 250 shares   unlimited class A voting shares authorized, no
par value   Canadian Subsidiary
Ameresco Geothermal, Inc.
  Corporation   Canada   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares; 100 shares   unlimited class A voting shares authorized, no
par value   Canadian Subsidiary
Byrne Engineering Inc.
  Corporation   Canada   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares; 10,000 shares   unlimited class A voting shares authorized,
no par value   Canadian Subsidiary
1277591 ONTARIO Inc.
  Corporation   Canada   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares; 35,907 shares   unlimited class A voting shares authorized,
no par value   Canadian Subsidiary
Byrne (Sudbury) Engineering Inc.
  Corporation   Canada   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares; 11,123 shares   unlimited class A voting shares authorized,
no par value   Canadian Subsidiary
Ameresco CEPRO Solar, Inc.
  corporation   Canada   Ameresco Solar Finance Inc. owns 100% of the issued and
outstanding shares; 100 shares   unlimited shares authorized, no par value  
Canadian Subsidiary
Ameresco GEDSB Solar Inc.
  corporation   Canada   Ameresco Solar Finance Inc. owns 100% of the issued and
outstanding shares; 100 shares   unlimited shares authorized, no par value  
Canadian Subsidiary
Ameresco Solar Finance Inc.
  corporation   Canada   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares   unlimited shares authorized, no par value   Canadian
Subsidiary
 
                   
Ameresco Chiquita Energy LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Palmetto LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco LFG Holdings LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Janesville LLC
  limited liability company   DE   Ameresco LFG Holdings LLC holds 100% equity
interest   —   Renewable Energy Subsidiary
Ameresco Pine Bluff LLC
  limited liability company   DE   Ameresco LFG Holdings LLC holds 100% equity
interest   —   Renewable Energy Subsidiary
Ameresco LFG — I, Inc. d/b/a Ameresco Goshen
  corporation   DE   Ameresco LFG Holdings LLC owns 100% of issued and
outstanding shares; shares   1,000 shares common stock at $0.0001 par value  
Renewable Energy Subsidiary
Ameresco Chicopee Energy LLC
  limited liability company   DE   Ameresco LFG Holdings LLC owns 100% equity
interest   —   Renewable Energy Subsidiary
Ameresco Renewable Energy LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco LFG Holdings II LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Santa Cruz Energy LLC
  limited liability company   DE   Ameresco LFG Holdings II LLC owns 100% equity
interest   —   Renewable Energy Subsidiary
Ameresco Half Moon Bay LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Delaware Energy LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco McCarty Energy LLC
  limited liability company   DE   Ameresco LFG Holdings III LLC owns 100%
equity interest   —   Renewable Energy Subsidiary
Ameresco Keller Canyon LLC
  limited liability company   DE   Ameresco LFG Holdings III LLC owns 100%
equity interest   —   Renewable Energy Subsidiary
Ameresco Skunk Creek LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Stafford LLC
  limited liability company   DE   Ameresco LFG Holdings III LLC owns 100%
equity interest   —   Renewable Energy Subsidiary
Ameresco Jefferson City LLC
  limited liability company   DE   Ameresco LFG Holdings III LLC owns 100%
equity interest   —   Renewable Energy Subsidiary
Ameresco Northampton LLC
  limited liability company   DE   Ameresco LFG Holdings III LLC owns 100%
equity interest   —   Renewable Energy Subsidiary
Ameresco Pontiac LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Cumberland LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Golden Triangle LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco San Antonio LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Greenridge LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Santa Clara LLC
  limited liability company   DE   Ameresco LFG Holdings III LLC owns 100%
equity interest   —   Renewable Energy Subsidiary
Ameresco Woodland Meadows LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Canada Wind Power Inc.
  corporation   Canada   Ameresco Canada Inc.owns 100% of the issued and
outstanding shares; 100 shares   unlimited shares authorized, no par value  
Renewable Energy Subsidiary
Ameresco Colchester 1 Inc.
  corporation   Canada   Ameresco Canada Wind Power Inc. owns 100% of the issued
and outstanding shares; 100 shares   unlimited shares authorized, no par value  
Renewable Energy Subsidiary
Ameresco Dallas LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Butte County LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Roseburg LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco LFG Holdings III LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Power 1 LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Lowell LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Idaho Wind LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Johnson Canyon LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Concord LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Crazy Horse LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary

 



--------------------------------------------------------------------------------



 



     

                              JURISDICTION   PERSONS HOLDING                 OF
  OWNERSHIP INTERESTS;       TYPE OF LEGAL NAME   ENTITY TYPE   ORGANIZATION  
INTERESTS HELD OR PERCENTAGE HELD   AUTHORIZED SHARES   SUBSIDIARY
Ameresco San Joaquin LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Aneval LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Forward LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar New York LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Vasco Road LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Englewood LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Logan LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Canton LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Bridgewater LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar WorcesterLLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Natick LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Waltham LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Navajo LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Solar Fall River LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
Ameresco Ranchland LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary
 
                   
Ameresco Mt. Olive LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Inactive Subsidiary
Mount Olive Community Development Fund LLC
  limited liability company   DE   Borrower owns 99.9% and Ameresco Mt. Olive
LLC owns 0.01% of the equity interest   —   Inactive Subsidiary
Energy Investment, Inc.
  corporation   MA   AmerescoSolutions, Inc. owns 100% of the issued and
outstanding shares; 250 shares   250,000 shares common stock at $1.00 par value
  Inactive Subsidiary
EI Fund One, Inc.
  corporation   MA   Energy Investment, Inc. owns 100% of the issued and
outstanding shares; 100 shares   300,000 shares common stock at $1.00 par value
  Inactive Subsidiary
Ameresco Wind New York LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Inactive Subsidiary
Ameresco MT Wind, LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Inactive Subsidiary
 
                   
Ameresco Huntington Beach, L.L.C.
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Non-Core Energy Subsidiary
Ameresco CT LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Non-Core Energy Subsidiary
HEC/Tobyhanna Energy Project, Inc.
  Corporation   MA   Ameresco Select, Inc. owns 100% of the issued and
outstanding shares; 100 shares   100 shares of common stock at $1.00 par value  
Non-Core Energy Subsidiary
HEC/CJTS Energy Center LLC
  limited liability company   DE   Ameresco Select, Inc. owns 100% of the equity
interest   —   Non-Core Energy Subsidiary
Ameresco DR LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Non-Core Energy Subsidiary
SC Tire Processing LLC
  limited liability company   DE   Ameresco Federal Soluitons, Inc. owns 100% of
the equity interest   —   Non-Core Energy Subsidiary
Ameresco Alternate Fuels LLC
  limited liability company   DE   Ameresco Federal Soluitons, Inc. owns 100% of
the equity interest   —   Non-Core Energy Subsidiary
 
                   
ERI/HEC EFA-Med, LLC
  limited liability company   DE   Ameresco Select, Inc. and NORESCO, LLC each
own 50% of the equity interest   50% equity interest   Special Purpose
Subsidiary
Ameresco/Pacific Energy JV
  general partnership   HI   Ameresco Hawaii LLC owns 99% of the partnership
interest and Pacific Energy Strategies LLC owns 1% of the partnership interest  
99% partnership interest   Special Purpose Subsidiary
Hui O Aina, LLC
  limited liability company   HI   Borrower owns 50% of theequity interest, The
Hana Group, Inc.owns 50% of the equity interest   —   Special Purpose Subsidiary
 
                   
Ameresco Puerto Rico, Inc.
  corporation   Commonwealth of Puerto Rico   Borrower owns 100% of the equity
interest   1,000,000 shares of common stock at $0.0001 par value   Foreign
Subsidiary
Ameresco Servicios Energeticos S.L.
  corporation   Spain   Borrower owns 95% of theequity interest, Manuel Jesus
Acosta Malia owns 3.750% of the equity interest, Luis Migel Barrientos owns
1.250% of the equity interest       Foreign Subsidiary
Ameresco Servicos Energeticos Ltda.
  corporation   Brazil   Borrower owns 95% of theequity interest, George P.
Sakellaris owns 5% of the equity interest       Foreign Subsidiary
Ameresco S.A.
  corporation   Greece   Borrower owns 99% of the issued and outstanding shares;
59,400 shares and
AmerescoSolutions, Inc. owns 1% of the issued and outstanding shares; 600 shares
  60,000 registered shares   Foreign Subsidiary

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
Material Indebtedness, Liens and Agreements

(a)   Material Indebtedness:       (see table below)

                  Credit Party   Face Amount     Task Order #  
Ameresco Select, Inc.
  $ 5,141,430     DACA87-97-D-0068
Ameresco Select, Inc.
  $ 26,370,447     DE-AM36-99EE73682
Ameresco Select, Inc.
  $ 14,284,120     DE-AM36-99EE73682
Ameresco Federal Solutions, Inc.
  $ 94,606,408     DE-AM36-02NT41457
Ameresco Select, Inc.
  $ 7,947,762     DE-AM36-98GO10351
Ameresco Select, Inc.
  $ 4,245,860     DE-AM36-99EE73682
Ameresco, Inc.
  $ 1,226,667     DE-AM36-09GO29029
Ameresco Select, Inc.
  $ 12,989,604     DE-AM36-99EE73682
Ameresco Select, Inc.
  $ 6,344,394     DE-AM36-99EE73682
Ameresco Select, Inc.
  $ 7,064,753     DE-AM36-99EE73682
Ameresco Select, Inc.
  $ 7,676,031     DE-AM36-99EE73682
Ameresco Solutions, Inc.
  $ 9,649,978     DE-AC05-98OR22643
Ameresco Solutions, Inc.
  $ 10,771,359     DE-AM36-98GO10327
Ameresco Select, Inc.
  $ 3,216,262       N47408-00-D-8131  
Ameresco Solutions, Inc.
  $ 7,326,333     DE-AC05-98OR22643
Ameresco, Inc.
  $ 703,186          
Ameresco Evansville, LLC
  $ 5,401,779          

(b)   Liens:

  1.   See above table for Liens. The Credit Parties have sold the contract
payments due from the government under their respective Task Orders to the
applicable lenders, all in accordance with the Assignment of Claims Act of 1940,
as

 



--------------------------------------------------------------------------------



 



    amended, 31 U.S.C. § 3727, 41 U.S.C. § 15. Each lender has a Lien covering
only the contract payments due from the government under the applicable Task
Order.   (c)   Material Contracts:

  1.   None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.19

Labor and Employment Matters
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.20
Bank Accounts
(See Attached)

 



--------------------------------------------------------------------------------



 



                  Ameresco Inc. & Subsidiaries - Bank Accounts Listing Account
Name   Bank Name   Address   Type   Account Number  
Ameresco, Inc.
  Bank of America   PO Box 25118, Tampa, FL 33622-5118   Checking   XXXXXXX
Ameresco, Inc.
  Bank of America   PO Box 25118, Tampa, FL 33622-5118   Deposit   XXXXXXX
Ameresco, Inc.
  Bank of America   PO Box 25118, Tampa, FL 33622-5118   Deposit   XXXXXXX
Ameresco, Inc.
  Bank of America   PO Box 25118, Tampa, FL 33622-5118   Deposit   XXXXXXX
Ameresco, Inc.
  Citizen’s Bank   PO Box 6550, Providence, RI, 02940   Checking   XXXXXXX
Ameresco, Inc.
  Bank of America   PO Box 25118, Tampa, FL 33622-5118   Deposit   XXXXXXX
Ameresco, Inc.
  Keys Bank   PO Box 93885, Cleveland, OH 44101-5885   Checking   XXXXXXX
Ameresco, Inc.
  Bank of America   PO Box 25118, Tampa, FL 33622-5118   Checking   XXXXXXX
Ameresco, Inc.
  Bank of America   1850 Gateway Blvd, Concord, CA 94520   Checking   XXXXXXX
Ameresco, Inc.
  Fidelity / Deutsche Bank   60 Wall Street, Fl 27, New York, NY 10005-2837  
Money Mkt   XXXXXXX
Ameresco, Inc.
  Fidelity / Deutsche Bank   60 Wall Street, Fl 27, New York, NY 10005-2837  
Money Mkt   XXXXXXX
 
               
Ameresco Enertech, Inc.
  Citizen’s Bank   PO Box 6550, Providence, RI, 02940   Deposit   XXXXXXX
 
               
AmerescoSolutions, Inc.
  Citizen’s Bank   PO Box 6550, Providence, RI, 02940   Checking   XXXXXXX
 
               
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   299 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   299 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   299 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   299 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   299 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   305 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   301 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   306 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
AmerescoSolutions, Inc.
  Wells Fargo Northeast, N.A.   302 South Main Street, 12th Floor, Sale Lake
City, UT 84111   Deposit   XXXXXXX
 
               
Ameresco Federal Solutions, Inc.
  Suntrust Bank   Atlanta, GA   Checking   XXXXXXX
Ameresco Federal Solutions, Inc.
  Bank of America   PO Box 25118, Tampa, FL 33622-5118   Checking   XXXXXXX
 
               
Ameresco Select, Inc.
  Citizen’s Bank   PO Box 6550, Providence, RI, 02940   Deposit   XXXXXXX
Ameresco
  Black Rock   100 Bellevue Parkway, Wilmington, DE 19809   Deposit   XXXXXXX
Ameresco Select, Inc.
  Sovereign Bank   5 Whittier Street, Framingham, MA 01701   Deposit   XXXXXXX
 
               
Ameresco Solar, Inc.
  Regions Bank   810 W. Main Street, Tomball, TX 77375   Money Market   XXXXXXX
Ameresco Solar, Inc.
  Regions Bank   810 W. Main Street, Tomball, TX 77375   Checking   XXXXXXX
Ameresco Solar, Inc.
  Citizen’s Bank   74 Main Street, Framingham, MA   Checking   XXXXXXX
Ameresco Solar, Inc.
  Bank of America   100 Federal Street, Boston, MA   Checking   XXXXXXX
 
               
Ameresco
  BBVA   Mardid, Spain   Checking   XXXXXXX

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.1
Existing Indebtedness
Existing Debt and Liens:
     1. See Schedule 5.14(a) and (b).

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.5

Existing Investments
1. Investments made in the entities listed on Schedule 5.13
2. Investments in the accounts listed on Schedule 5.20
3. Investments under arrangements listed on Schedule 5.14(a)

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.7
Transactions with Affiliates
The Core Ameresco Companies provide design and construction services for
Affiliates in connection with Renewable Energy Projects. In addition, the Core
Ameresco Companies provide Affiliates with engineering, operations &
maintenance, billing, insurance and other administrative services. Furthermore,
the Core Ameresco Companies provide Construction Completion and Cost Overrun
Guaranties, Renewable Energy Project Guaranties, and assume certain obligations
in respect of such guaranties.
From time to time, the Core Ameresco Companies provide the Canadian Subsidiaries
with consulting services in construction, sales, and engineering.
The Core Ameresco Companies will continue to provide operational and
administrative support to Non-Core Energy Subsidiaries, and to the other Credit
Parties, with respect to the Non-Core Energy Projects.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.8
Restrictive Agreement
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[FORM OF] REVOLVING CREDIT NOTE

     
$                                        
  June 30, 2011

     FOR VALUE RECEIVED, the undersigned, AMERESCO, INC., a Delaware corporation
(the “Borrower”), promises to pay to the order of ______________________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below the principal sum of
_______________________ DOLLARS ($______________)
or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Second
Amended and Restated Credit and Security Agreement dated as of June 30, 2011
(together with all amendments and other modifications, if any, from time to time
hereafter made thereto, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent (the “Agent”). This
Revolving Credit Note is being executed and delivered by the Borrower pursuant
to subsection 2.1(g) of the Credit Agreement. Capitalized terms used herein and
not defined herein shall have the meanings ascribed to them in the Credit
Agreement.
     The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory prepayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in the Credit
Agreement. All payments of principal and interest on this Revolving Credit Note
shall be payable in lawful currency of the United States of America in
immediately available funds to the Agent for the benefit of the Lender.
     This Revolving Credit Note is entitled to the benefits of, and evidences
obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the obligations evidenced hereby
and on which such obligations may be declared to be immediately due and payable.
     THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REFERENCE
TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
     The Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Revolving Credit Note.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Borrower has executed this Revolving
Credit Note as of the day and year first above written.

           

AMERESCO, INC.
      By:           Name:           Title:   

REVOLVING CREDIT NOTE

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2
[FORM OF] TERM NOTE

     
$                                        
  June 30, 2011

     FOR VALUE RECEIVED, the undersigned, AMERESCO, INC., a Delaware corporation
as borrower, (the “Borrower”), promises to pay to the order of
________________________ (the “Lender”), at the place and times provided in the
Credit Agreement referred to below the principal sum of
____________________ DOLLARS ($________)
together with all accrued interest, pursuant to that certain Second Amended and
Restated Credit and Security Agreement dated as of June 30, 2011 (together with
all amendments and other modifications, if any, from time to time hereafter made
thereto, the “Credit Agreement”) among the Borrower, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (the “Agent”). This Term Note is being
executed and delivered by the Borrower pursuant to subsection 2.2(e) of the
Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings ascribed to them in the Credit Agreement.
     The Borrower is obligated to make regularly scheduled payments of principal
to the Agent for the benefit of the Lenders as provided in subsection 2.2(c) of
the Credit Agreement. In addition, the unpaid principal amount of this Term Note
from time to time outstanding is subject to mandatory prepayment from time to
time as provided in the Credit Agreement and shall bear interest as provided in
the Credit Agreement. All payments of principal and interest on this Term Note
shall be payable in lawful currency of the United States of America in
immediately available funds to the Agent for the benefit of the Lender.
     This Term Note is entitled to the benefits of, and evidences obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the obligations evidenced hereby and
on which such obligations may be declared to be immediately due and payable.
     THIS TERM NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
     The Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Term Note.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Borrower has executed this Term Note as
of the day and year first above written.

           

AMERESCO, INC.
      By:           Name:           Title:      

TERM NOTE

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A-3
[FORM OF ] SWING LINE NOTE

     
$5,000,000
  June 30, 2011

     FOR VALUE RECEIVED, the undersigned AMERESCO, INC., a Delaware corporation
(the “Borrower”), promises to pay to the order of BANK OF AMERICA, N.A. (the
“Swing Line Lender”) at the place and times provided in the Credit Agreement
referred to below the principal sum of
FIVE MILLION DOLLARS ($5,000,000)
     or, if less, the principal amount of all Swing Line Loans made by the Swing
Line Lender to the Borrower from time to time pursuant to Section 2.6 of that
certain Second Amended and Restated Credit and Security Agreement dated as of
June 30, 2011 (together with all amendments and other modifications, if any,
from time to time hereafter made thereto, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent (the
“Agent”). The Borrower further promises to pay to the order of the Swing Line
Lender interest on the unpaid principal amount hereof from time to time
outstanding at the rates and at the times set forth in the Credit Agreement.
This Swing Line Note is being executed and delivered by the Borrower pursuant to
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meaning ascribed to them in the Credit Agreement.
     All payments of principal and interest on this Swing Line Note shall be
payable in lawful currency of the United States of America in immediately
available funds for the account of the Swing Line Lender as specified in the
Credit Agreement.
     This Swing Line Note is entitled to the benefits of, and evidences
obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Swing Line Note and for a statement of
the terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the obligations evidenced hereby and
on which such obligations may be declared to be immediately due and payable.
     THIS SWING LINE NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REFERENCE
TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
     The Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Swing Line Note.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, undersigned Borrower has executed this Swing Line Note
under seal as of the day and year first above written.

           

AMERESCO, INC.
      By:           Name:           Title:        

SWING LINE NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
[FORM OF] LOAN NOTICE
Bank of America, N.A.,
as Administrative Agent
100 Federal Street
Mail Stop MA 5-100-08-13
Boston, Massachusetts 02110
Attention: Ameresco, Inc. Account Officer
Re:    Loan Notice under Credit Agreement
Ladies and Gentlemen:
     Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of June 30, 2011 (the “Credit Agreement”) among Ameresco,
Inc. (the “Borrower”), the Guarantors party thereto, the Lenders party thereto,
and Bank of America, N.A., as administrative agent. Capitalized terms used above
in this Loan Notice are as defined in the Credit Agreement.
     In accordance with Section 2.1 of the Credit Agreement the Borrower hereby
requests the following Revolving Credit Borrowing:
     Revolving Credit Borrowing:

                 
 
    (1 )   Amount requested:   $__________
 
               
 
    (2 )   Date of Borrowing:   ___________
 
               
 
    (3 )   Type of Borrowing: [Base Rate][LIBOR]    
 
                      (4 )   [If LIBOR Borrowing] Interest Period: [one] [two]
[three] [six] months; and
 
               
 
    (5 )   Location and account number to which funds are to be disbursed:    
 
               
 
              ____________________
 
               
 
              ____________________

     In accordance with Section 2.3 of the Credit Agreement the Borrower hereby
requests the following conversions and/or continuations:
     Conversion of a Base Rate Loan into a LIBOR Loan

                 
 
    (1 )   Type of Base Rate Loan to be converted: [Term Loan][Revolving Loan]  
 
 
               
 
    (2 )   The aggregate outstanding principal balance of such Loan:  
$__________
 
               
 
    (3 )   The principal amount of such Loan to be converted:   $__________
 
               
 
    (4 )   The requested effective date of the conversion:   ___________
 
               
 
    (5 )   Interest Period: [one] [two] [three] [six] months.    

 



--------------------------------------------------------------------------------



 



     Conversion of LIBOR Loan into a Base Rate Loan

                 
 
    (1 )   Type of LIBOR Loan to be converted: [Term Loan][Revolving Loan]    
 
               
 
    (2 )   The aggregate outstanding principal balance of such Loan:  
$__________
 
               
 
    (3 )   The last day of the current Interest Period for such Loan:  
____________
 
               
 
    (4 )   The principal amount of such Loan to be converted:   $___________
 
               
 
    (5 )   The requested effective date of the conversion:   ____________

     Continuation of a LIBOR Loan

                 
 
    (1 )   Type of LIBOR Loan to be continued: [Term Loan][Revolving Loan]    
 
               
 
    (1 )   The aggregate outstanding principal balance of such Loan:  
$___________
 
               
 
    (2 )   The last day of the current Interest Period for such Loan:  
____________
 
               
 
    (3 )   The principal amount of such Loan to be continued:   $___________
 
               
 
    (4 )   The requested effective date of the continuation:   ____________
 
               
 
    (5 )   Interest Period: [one] [two] [three] [six] months.    

Date: _______________

            AMERESCO, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B-2
[FORM OF] SWING LINE LOAN NOTICE

To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of June 30, 2011 (the “Credit Agreement”) among Ameresco,
Inc. (the “Borrower”), the Guarantors party thereto, the Lenders party thereto,
and Bank of America, N.A., as administrative agent and Swing Line Lender.
Capitalized terms used above in this Loan Notice are as defined in the Credit
Agreement.
     The undersigned hereby requests a Swing Line Loan:

  1.   On                      (a Business Day).     2.   In the amount of
$                    .

     The Swing Line Borrowing requested herein complies with the requirements of
Section 2.6 of the Credit Agreement.
     The Borrower hereby represents and warrants that the conditions specified
in Sections 6.2(a) and (b) of the Credit Agreement shall be satisfied on and as
of the date of the requested Swing Line Loan.
Date: _______________

            AMERESCO, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
[FORM OF] PERFECTION CERTIFICATE
[PLEASE COMPLETE A SEPARATE CERTIFICATE FOR EACH OF THE CREDIT PARTIES]
     The undersigned, ____________, the _________ of ________________, a
______________ corporation (the “Company”) hereby certifies to BANK OF AMERICA,
N.A., as Administrative Agent (“Bank of America” or the “Agent”), as follows:
     1. Name.
          (a) The exact legal name of the Company as that name appears in its
organizational documents is as follows:
          (b) The following is a list of all other names (including trade names
or similar appellations) used by the Company, or any other business or
organization to which the Company became the successor by merger, consolidation,
acquisition, change in form, nature or jurisdiction of organization or
otherwise, now or at any time during the past five years and, in the case of any
such business or organization, any chief executive office or other principal
place of address used thereby during such period to the extent known to the
Company:
          (c) The following is the Company’s federal employer identification
number:
          (d) The following is the Company’s state-issued identification number,
if any:
     2. Current Locations.
          (a) The following is the jurisdiction of organization of the Company:
          (b) The chief executive office of the Company is located at the
following address:

 



--------------------------------------------------------------------------------



 



          (c) The following are all other locations in which the Company
maintains any books or records relating to any accounts, contract rights,
chattel paper, general intangibles or mobile goods:
               (i) In the United States of America:
               (ii) Outside the United States of America:
          (d) The following are all other places of business of the Company:
               (i) In the United States of America:
               (ii) Outside the United States of America:
          (e) The following are all other locations where any inventory or
equipment of the Company is located:
               (i) In the United States of America:
               (ii) Outside the United States of America:

2



--------------------------------------------------------------------------------



 



          (f) The following are the names and addresses of all persons or
entities other than the Company, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of chattel paper, inventory or
equipment:
     3. Prior Locations.
          (a) Set forth below is each location or place of business previously
(but not currently) maintained by the Company or at which books or records were
previously (but not currently) maintained with respect to the items described in
§ 2 (c) above at any time during the past four months:
          (b) The Company has ____ has not ____ changed its jurisdiction of
organization or chief executive office at any time during the past four months
(if “has” is checked, please set forth the prior jurisdiction of organization or
location of chief executive office below):
          (c) Set forth below is information required by subparagraphs (e) and
(f) of §2 with respect to each other location at which, or other person or
entity with which, any inventory or equipment of the Company has been previously
(but not currently) held at any time during the past four months:
     4. Real Estate Fixtures. Attached hereto as Schedule 4 is a description of
each parcel of real property on which any fixtures of the Company are or are to
be located and the name and address of each real estate recording office where a
mortgage on the real estate on which such fixtures are or are to be located
would be recorded and the name and address of the record owner, if not the
Company. A summary list of which of such properties are owned and which are
leased by the Company is set forth below:
          (a) Owned Property
          (b) Leased Property

3



--------------------------------------------------------------------------------



 



     5. Unusual Transactions. Except as set forth on Schedule 5, attached
hereto, all of the property and assets of the Company pledged to the Agent as
Collateral has been originated by the Company in the ordinary course of its
business or consist of goods which have been acquired by the Company in the
ordinary course from a person in the business of selling goods of that kind.
     6. File Search Reports. Attached hereto as Schedule 6 is a true copy of a
file search report from the Uniform Commercial Code filing officer (or, if such
officer does not issue such reports, from an experienced Uniform Commercial Code
search organization acceptable to the Agent) (i) in each jurisdiction identified
in §§ 2 or 3 above with respect to each name set forth in §1 above, (ii) from
each filing officer in each real estate recording office identified on
Schedule 4 with respect to the real estate on which Collateral consisting of
fixtures are or are to be located and (iii) with respect to any of the
transactions described in Schedule 5, with respect to the legal name of each
person or entity from whom the Company purchased or otherwise acquired any of
the Collateral, in the jurisdiction of organization (or “location” under
Article 9 of the Uniform Commercial Code) of each such person or entity and in
the jurisdiction in which each such entity maintains its chief executive office
or any of the Collateral was located at any time during the preceding four
months.
     7. Deposit Accounts. Set forth on Schedule 7 attached hereto is a complete
list of all bank accounts (including securities and commodities accounts)
maintained by the Company (provide name and address of depository bank, type of
account and account number).
     8. Investment Property. Set forth on Schedule 8 attached hereto is a
complete list of (i) all stocks, bonds, debentures, notes and other securities
and investment property owned by the Company and (ii) all limited liability
company, partnership and limited partnership interests owned by the Company
(provide name of issuer, description of security or interest and value).
     9. Commercial Tort Claims. Set forth on Schedule 9 attached hereto is a
complete description of all existing commercial tort claims held by the Company
(provide brief description of each claim).
     10. UCC Filings. The Agent is hereby authorized to file a financing
statement on Form UCC-1 in form acceptable to the Agent and containing the
description of the Collateral set forth on Schedule 10 in the Uniform Commercial
Code filing office in each jurisdiction identified in §2 hereof and in each real
estate recording office referred to in Schedule 4 hereto.
     11. Termination Statements. A duly authorized termination statement on Form
UCC-3 in form acceptable to the Agent for filing in each applicable jurisdiction
identified in § 2 hereof or on Schedule 5 hereto has been duly filed or has been
delivered to the Agent.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Certificate as of this
_____ day of _____________, 2011.

            [NAME OF CREDIT PARTY]
      By:           Name:           Title:      

5



--------------------------------------------------------------------------------



 



         

EXHIBIT D
[FORM OF] COMPLIANCE CERTIFICATE
Bank of America, N.A.,
as Administrative Agent
100 Federal Street
Mail Stop MA 5-100-08-13
Boston, Massachusetts 02110
Attn: Ameresco, Inc. Account Officer

Re:    Second Amended and Restated Credit and Security Agreement dated as of
June 30, 2011 as amended from time to time, (the “Credit Agreement”) among
Ameresco, Inc. (the “Borrower”), the guarantors party thereto, the lenders party
thereto and Bank of America, N.A., as administrative agent (the “Administrative
Agent”)

Ladies & Gentlemen:
     Pursuant to the above-referenced Credit Agreement, enclosed are copies of
[consolidated] [and consolidating] financial statements of the Core Ameresco
Companies for the fiscal [quarter] [year] ended ____________ (the “Fiscal
Period”). Such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries, prepared in accordance with GAAP, consistently applied, as at the
end of and for the Fiscal Period, subject to normal year end audit adjustments
and the omission of footnotes. Capitalized terms used but not defined herein
shall have the meanings set forth in the Credit Agreement.
     As required, a review of the activities of the Credit Parties during the
Fiscal Period has been made under the supervision of the undersigned with a view
to determining whether, during the Fiscal Period, the Credit Parties have kept,
observed, performed and fulfilled each and every covenant and condition of the
Credit Agreement. To the best of my knowledge and belief there neither exists on
the date of this certificate, nor existed during the Fiscal Period, any Default
or Event of Default, except as set forth on any attachment hereto. There has
been no change in GAAP since the date of the last audited financial statements
delivered to you by the Borrower which has or could have an effect on the
financial statements accompanying such certificate, except such changes as are
set forth on any attachment hereto.
     Advances to and investments in Affiliates of the Core Ameresco Companies,
that are not themselves Core Ameresco Companies, have not in the aggregate, at
any time, exceed forty-nine percent of the Borrower’s consolidated stockholders
equity.
     Attached are covenant calculations showing compliance by the Core Ameresco
Companies with the financial covenants set forth in Section 8.10 of the Credit
Agreement.

            Very truly yours,

AMERESCO, INC.
      By:           Name:           Title:        

Enclosures





--------------------------------------------------------------------------------



 



FINANCIAL COVENANT CALCULATIONS
Fiscal oQuarter/oYear Ended ___________________
Except as otherwise set forth below, the following covenants have been measured
at the end of the fiscal quarter/year of the Credit Parties specified above for
the period of four consecutive fiscal quarters of the Credit Parties most
recently ended (the “Reported Period”).
8.10(a) MINIMUM EBITDA.

         
Actual EBITDA for the Reported Period is:
  $ __________  
 
       
EBITDA is required to be not less than:
  $ 40,000,000  

 

*   As set forth in Section 8.10(a) of the Credit Agreement.

EBITDA for the Reported Period has been calculated as follows:

  (a)   consolidated net income of the Core Ameresco Companies during the
Reported Period:   $_________            plus     (b)   for the Reported Period,
the sum of (to the extent deducted in calculating net income of the Core
Ameresco Companies):

  (i)   income taxes accrued:   $_________        (ii)   Interest Expense (see
below for calculation):   $_________        (iii)   amortization and
depreciation:   $_________        (iv)   non-cash stock based compensation:  
$_________        (v)   losses attributable to equity in Affiliates which are
not Subsidiaries (except to the extent paid in cash by Core Ameresco Companies):
  $_________        (vi)   extraordinary or unusual losses1:   $_________       
(vii)   non-recurring items, fees and expenses associated with the transactions
contemplated by the Credit Agreement, not to exceed $600,000 after the Effective
Time:   $_________        (viii)   aggregate amount received in cash by the Core
Ameresco Companies in respect of regularly scheduled dividends   $_________   

 

1   Any payment required to be made by any Core Ameresco Company in respect of
any Renewable Energy Project Guaranty Liability shall reduce net income of the
Core Ameresco Companies and shall not be added back to EBITDA as an
extraordinary loss.





--------------------------------------------------------------------------------



 



             or distributions from the Special Purpose Subsidiaries2:  
$_________          SUBTOTAL:   $_________   

      minus     (c)   for the Reported Period, the sum of (to the extent
included in calculating net income):

  (i)   extraordinary or unusual gains (determined in accordance with GAAP):  
$_________        (ii)   proceeds received in respect of Casualty Events,
Dispositions, and any sale, assignment, transfer or other disposition by any
Credit Party of the equity interests of any Special Purpose Subsidiary:  
$_________   

      SUBTOTAL:   $_________   

      plus/minus     (d)   adjustments for Permitted Acquisitions during the
Reported Period:   $_________   

      TOTAL EBITDA:   $_________   

For purposes of this Compliance Certificate, Interest Expense for the Reported
Period has been calculated as follows:

  (a)   interest in respect of Indebtedness accrued during such period (whether
or not actually paid), excluding capitalized debt acquisition costs and
paid-in-kind interest:   $_________   

    plus (minus)

  (b)   net amounts payable (or net amounts receivable) under Hedging Agreements
accrued during such period (whether or not actually paid or received)3:  
$_________   

    plus

 

2   Not to include amounts received by the Core Ameresco Companies in connection
with any sale, transfer or other disposition of assets or equity interests of
any Special Purpose Subsidiary.   3   Excluding reimbursement of legal fees and
other similar transactions costs and excluding payments required by reason of
the early termination of Hedging Agreements in effect as of the Credit
Agreement.

2



--------------------------------------------------------------------------------



 



  (c)   all fees, including letter of credit fees and expenses, (but excluding
reimbursement of legal fees) incurred under the Credit Agreement during such
period:   $_________   

      TOTAL INTEREST EXPENSE:   $__________

8.10(b) TOTAL FUNDED DEBT TO EBITDA RATIO.

         
The actual Total Funded Debt to EBITDA Ratio for the Reported Period is:
  ___to 1.00  
 
       
The Total Funded Debt to EBITDA Ratio for the Reported Period is required to be
not greater than:
    2.00 to 1.00 *

 

*   As set forth in Section 8.10(b) of the Credit Agreement.

The Total Funded Debt to EBITDA Ratio for the Reported Period has been
calculated as follows:

(A)   Total Funded Debt of Core Ameresco Companies as of the end of the Reported
Period:   $_________          divided by   (B)   EBITDA of the Core Ameresco
Companies for the Reported Period:   $_________   

8.10(c) DEBT SERVICE COVERAGE RATIO.

         
The actual Debt Service Coverage Ratio for the Reported Period is:
  ___to 1.00    
The Debt Service Coverage Ratio for the Reported Period is required to be not
less than:
    1.50 to 1.00  

 

*   As set forth in Section 8.10(c) of the Credit Agreement.

The Debt Service Coverage Ratio for the Reported Period has been calculated as
follows:

(A)   the result for the Reported Period of:

      (i) EBITDA of the Core Ameresco Companies:   $_________           
       minus         (ii) Capital Expenditures made by the Core Ameresco
Companies:   $_________                   minus         (iii) aggregate amount
paid in cash by the Core Ameresco Companies in respect of income, franchise,
real estate and other like taxes:   $_________                   minus

3



--------------------------------------------------------------------------------



 



      (iv) dividends, withdrawals and other distributions paid in cash by the
Core Ameresco Companies:   $_________   

    SUBTOTAL:   $_________          divided by   (B)   the sum for the Reported
Period of:

(i)   all regularly scheduled principal payments of Indebtedness (including the
principal component of any payments in respect of Capital Lease Obligations),
but excluding any prepayments pursuant to Section 2.9 of the Credit Agreement
and any principal payments in respect of the Revolving Loans made:  
$_________          plus       (ii) all Interest Expense:   $_________   

    SUBTOTAL:   $_________   

4



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF] SECOND AMENDED AND RESTATED PLEDGE AGREEMENT
     THIS SECOND AMENDED AND RESTATED PLEDGE AGREEMENT dated as of June 30,
2011, by and among Ameresco, Inc., a Delaware corporation (“Ameresco”), each of
the other pledgors listed on the signature pages hereto, and each other entity
that becomes a party to this Agreement by executing and delivering to the
Administrative Agent an instrument of adherence to this Agreement (collectively,
the “Pledgors” and each individually, a “Pledgor”) and Bank of America, N.A., as
administrative agent (the “Agent”) for the lenders under the Credit Agreement
described below, having an address at 100 Federal Street, Mail Stop MA
5-100-08-13, Boston, Massachusetts 02110. The Agent and the Lenders are herein
collectively referred to from time to time as the “Secured Parties”.
W I T N E S S E T H:
     WHEREAS, certain of the Pledgors entered into that certain Amended and
Restated Credit and Security Agreement dated as of June 10, 2008, as amended,
among Ameresco, as borrower, the guarantors party thereto, the lenders party
thereto and the Agent (as successor by merger to Fleet National Bank) (the
“Existing Credit Agreement”), which Existing Credit Agreement amended and
restated in its entirety that certain Credit and Security Agreement dated as of
December 29, 2004, as amended, among Ameresco, as borrower, the guarantors party
thereto, the lenders party thereto, and Fleet National Bank, as administrative
agent (the “Original Credit Agreement”);
     WHEREAS, concurrently herewith, the Credit Parties are entering into that
certain Second Amended and Restated Credit and Security Agreement dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Ameresco, as borrower (the
“Borrower”), the guarantors party thereto (the “Guarantors”, and collectively
with the Borrower, the “Credit Parties”), the lenders from time to time party
thereto, and the Agent, which Credit Agreement amends and restates the Existing
Credit Agreement in its entirety and pursuant to which the Lenders have agreed,
subject to the terms and conditions set forth therein, to make certain Loans (as
defined in the Credit Agreement) to the Borrower, and to issue Letters of Credit
(as defined in the Credit Agreement), for the account of the Borrower;
     WHEREAS, in connection with the Existing Credit Agreement, certain of the
Credit Parties and the Agent (as successor by merger to Fleet National Bank)
entered into that certain Amended and Restated Pledge Agreement dated as of
June 10, 2008, as amended (the “Existing Pledge Agreement”), pursuant to which
the Credit Parties thereto granted to the Agent a security interest in the
“Pledged Collateral” described therein for the payment and performance of the
“Secured Obligations” under and as defined in the Existing Pledge Agreement,
which Existing Pledge Agreement amended and restated in its entirety that
certain Pledge Agreement dated as of December 29, 2004, as amended (the
“Original Pledge Agreement”), between certain of the Credit Parties and Fleet
National Bank, as administrative agent;
     WHEREAS, the security interests and liens granted in and on the Pledged
Collateral (as hereinafter defined) to the Agent under the Original Pledge
Agreement and the Existing Pledge Agreement were duly perfected in accordance
with applicable law and continue in effect and remain perfected pursuant to this
Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, each Pledgor owns the percentage of the outstanding partnership
interests, limited liability company interests or shares of capital stock, as
applicable, of the companies listed on Schedule I hereto as set forth on such
Schedule I hereto and is holder of certain other instruments and securities set
forth on Schedule II hereto (such companies and the issuers of such instruments
and securities, collectively called the “Listed Companies”); and
     WHEREAS, the obligations of the Lenders to make the Loans to the Borrower
and issue the Letters of Credit for the account of the Borrower are subject to
the conditions, among others, that each Pledgor shall execute and deliver this
Agreement, pursuant to which the parties hereto shall amend and restate the
Existing Pledge Agreement in its entirety and each Pledgor shall agree to secure
the payment in full of the Obligations of the Credit Parties under the Credit
Agreement and the other Loan Documents and shall grant the pledge and security
interests and liens hereinafter described.
     NOW, THEREFORE, in consideration of the willingness of the Secured Parties
to enter into the Credit Agreement and of the Lenders to agree, subject to the
terms and conditions set forth therein, to make the Loans to the Borrower and
issue the Letters of Credit for the account of the Borrower pursuant thereto,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:
     1. Defined Terms. Except as otherwise expressly defined herein, all
capitalized terms shall have the meanings ascribed to them in the Credit
Agreement.
     2. Security Interest. Each Pledgor hereby deposits with, and pledges to,
the Agent for itself and for the benefit of the other Secured Parties all
investment property which such Pledgor holds in the Listed Companies, including,
without limitation: (a) the partnership interests, limited liability company
interests and shares of capital stock, as applicable, of the Listed Companies as
listed on Schedule I attached hereto (the “Pledged Equity”) (together with the
appropriate powers duly endorsed in blank), and, to the extent such collateral
is not certificated, the appropriate assignment and control documents where
required to perfect the security interest, and (b) the promissory notes payable
to the Pledgors as listed in Schedule II attached hereto (the “Pledged Notes”,
and together with the Pledged Equity and any additional investment property,
securities, securities entitlements, or collateral pledged hereunder, the
“Pledged Collateral”), and each Pledgor hereby grants to the Agent for itself
and for the benefit of the other Secured Parties a security interest in all of
the Pledged Collateral as security for the due and punctual payment and
performance of the Secured Obligations described in Section 3 hereof.
     3. Secured Obligations. The security interest hereby granted shall secure
the due and punctual payment and performance of the following liabilities and
obligations of the Pledgors (herein called the “Secured Obligations”):
          (a) (i) with respect to the Borrower, principal of and premium, if
any, and interest on the Loans, and (ii) with respect to each Guarantor, is
obligations set forth in Article 3 of the Credit Agreement; and
          (b) Any and all other obligations and indebtedness of any of the
Credit Parties to the Secured Parties or any of them, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter arising or incurred under the Credit Agreement, any other Loan
Document or under any Hedging Agreement permitted by the Credit Agreement, all
as amended from time to time including, without limitation, any and all
Reimbursement Obligations, any and all other fees, premiums and penalties.

2



--------------------------------------------------------------------------------



 



     4. Special Warranties and Covenants of the Pledgors. Each Pledgor hereby
warrants and covenants to the Secured Parties with respect to the Pledged
Collateral for which it is the “Pledgor,” as set forth on Schedules I and II,
that:
          (a) The Pledged Collateral is duly and validly pledged with the Agent
for the benefit of the Secured Parties in accordance with law, the Agent for the
benefit of the Secured Parties has a First Priority security interest in such
Pledged Collateral, and each Pledgor warrants and will defend the Secured
Parties’ right, title and security interest in and to the Pledged Collateral
against the claims and demands of all Persons whomsoever.
          (b) Each Pledgor has good title to the Pledged Collateral, free and
clear of all Liens, except as expressly set forth in or permitted under the
Credit Agreement.
          (c) All of the Pledged Equity has been duly and validly issued and is
fully paid and, with respect to the capital stock, nonassessable.
          (d) The Pledged Equity constitutes the amount and percentage of
partnership interests, limited liability company interests or shares, as
applicable, of the presently issued and outstanding partnership interests,
limited liability company interests or capital stock of the Listed Companies, as
applicable, as set forth on Schedule I.
          (e) If any additional partnership interests, limited liability company
interests or shares of capital stock of any class of the Listed Companies or if
any promissory notes of the Listed Companies or other securities of the Listed
Companies are acquired by any Pledgor after the date hereof, the same shall
constitute Pledged Collateral and shall be deposited with and pledged to the
Agent for itself and for the benefit of the other Secured Parties as provided in
Section 2 hereof simultaneously with such acquisition. The Pledgors will
promptly notify the Agent of the date and amount of any loans made from time to
time by the Pledgors to the Listed Companies as permitted by the Credit
Agreement.
          (f) No Pledgor will sell, convey or otherwise dispose of any of the
Pledged Collateral, nor will any Pledgor create, incur or permit to exist any
Lien with respect to any of the Pledged Collateral or the proceeds thereof,
other than Liens with respect to the Pledged Collateral created hereby or Liens
which are otherwise permitted under the Loan Documents and except as permitted
by the Credit Agreement.
          (g) If any additional partnership interests, limited liability company
interests or shares of capital stock of any class of the Listed Companies are
issued, any such partnership interests, limited liability company interests or
additional shares of capital stock shall be deposited with and pledged to the
Agent for itself and for the benefit of the other Secured Parties simultaneously
with such issuance as provided in Section 2 hereof.
          (h) The Pledged Notes evidence the amount of outstanding indebtedness
for money borrowed of the respective issuers thereof indicated on Schedule II
hereto.
          (i) If any additional promissory notes are acquired by any Pledgor
from the issuers of the Pledged Notes or any other Person, the same shall
constitute Pledged Notes and Pledged Collateral and shall be deposited with and
pledged to the Agent for itself and the benefit of the other Secured Parties as
provided in Section 2 hereof simultaneously with such acquisition. Upon the
request of the Agent, the

3



--------------------------------------------------------------------------------



 



Pledgors will promptly notify the Agent of any loans made from time to time to
such issuers as permitted by the Credit Agreement.
     5. Distributions. In case, upon the dissolution, winding up, liquidation or
reorganization of the Listed Companies whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
any other marshaling of the assets and liabilities of the Listed Companies or
otherwise, any sum shall be paid or any property shall be distributed upon or
with respect to any of the Pledged Collateral, such sum shall be paid over to
the Agent for the benefit of the Secured Parties as collateral security for the
Secured Obligations. In case any stock dividend shall be declared on any of the
Pledged Collateral, or any share of stock or fraction thereof shall be issued
pursuant to any stock split involving any of the Pledged Collateral, or, any
distribution of capital or profits shall be made on any of the Pledged
Collateral, or any property shall be distributed upon or with respect to the
Pledged Collateral, the limited partnership interests, limited liability company
interests, shares, cash or other property so distributed shall be delivered to
the Agent to be held for the benefit of the Secured Parties as collateral
security for the Secured Obligations, except to the extent that cash
distributions are permitted under the Credit Agreement to be distributed to the
Pledgors.
     6. Events of Default. The Pledgors shall be in default under this Agreement
upon the happening of any Event of Default, as defined in the Credit Agreement
(herein called an “Event of Default”).
     7. Rights and Remedies of Secured Parties. Upon the occurrence and during
the continuance of any Event of Default, the Secured Parties shall have the
following rights and remedies:
          (a) All rights and remedies provided by law, including, without
limitation, those provided by the Uniform Commercial Code;
          (b) All rights and remedies provided in this Agreement; and
          (c) All rights and remedies provided in the Credit Agreement or in the
Loan Documents, or in any other agreement, document or instrument pertaining to
the Secured Obligations.
     8. Right to Transfer into Name of Agent, etc. Upon the occurrence and
during the continuance of an Event of Default, but subject to the provisions of
the Uniform Commercial Code or other applicable law, with 10 days prior written
notice to the Pledgors, the Agent may cause all or any of the Pledged Collateral
to be transferred into its name or into the name of its nominee or nominees
(such transfer, a “Transfer”). So long as no Event of Default shall have
occurred and be continuing, each Pledgor shall be entitled to exercise as such
Pledgor shall deem fit, but in a manner not inconsistent with the terms hereof
or of the Credit Agreement, the voting power with respect to the Pledged
Collateral.
     9. Right of Agent to Exercise Voting Power, etc. Upon the occurrence and
during the continuance of an Event of Default and following a Transfer, the
Agent for the benefit of the Secured Parties shall be entitled to exercise the
voting power with respect to the Pledged Collateral, to receive and retain, as
collateral security for the Secured Obligations, any and all dividends or other
distributions at any time and from time to time declared or made upon any of the
Pledged Collateral, and to exercise any and all rights of payment, conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange, at its discretion, any and all of the
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Listed Companies or, upon the

4



--------------------------------------------------------------------------------



 



exercise of any such right, privilege or option pertaining to the Pledged
Collateral, and in connection therewith, to deposit and deliver any and all of
the Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Agent may
determine, all without liability except to account for property actually
received, but the Agent shall have no duty to exercise any of the aforesaid
rights, privileges or options and shall not be responsible for any failure to do
so or delay in so doing.
     10. Right of Agent to Dispose of Collateral, etc. Upon the occurrence and
during the continuance of an Event of Default, the Agent shall have the right at
any time or times thereafter to sell, resell, assign and deliver all or any of
the Pledged Collateral in one or more parcels at any exchange or broker’s board
or at public or private sale. Unless the Pledged Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Agent will give the Pledgors at least ten (10) Business
Days’ prior written notice in accordance with Section 20 hereof of the time and
place of any public sale thereof or of the time after which any private sale or
any other intended disposition of any of the Pledged Collateral is to be made.
Any such notice shall be deemed to meet any requirement hereunder or under any
applicable law (including the Uniform Commercial Code) that reasonable
notification be given of the time and place of such sale or other disposition.
Such notice may be given without any demand of performance or other demand, all
such demands being hereby expressly waived by each Pledgor. All such sales shall
be at commercially reasonable price or prices and either for cash or on credit
or for future delivery (without assuming any responsibility for credit risk). At
any such sale or sales, to the extent permitted by law, any Secured Party may
purchase any or all of the Pledged Collateral to be sold thereat upon such terms
as the Agent may deem best. Upon any such sale or sales the Pledged Collateral
so purchased shall be held by the purchaser absolutely free from any claims or
rights of whatsoever kind or nature, including any equity of redemption and any
similar rights, all such equity of redemption and any similar rights being
hereby expressly waived and released by each Pledgor. In the event any consent,
approval or authorization of any governmental agency will be necessary to
effectuate any such sale or sales, each Pledgor shall execute, and hereby agrees
to cause the Listed Companies to execute, all such applications or other
instruments as may be required.
     Each Pledgor recognizes that the Agent may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”) or otherwise but may be compelled to resort to one or more
private sales to a restricted group of purchasers, each of whom will be
obligated to agree, among other things, to acquire such Pledged Collateral for
its own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that private sales so made may be at
prices and upon other terms less favorable to the seller than if such Pledged
Collateral were sold at public sales without such restrictions, and that the
Agent has no obligation to delay sale of any such Pledged Collateral for the
period of time necessary to permit such Pledged Collateral to be registered for
public sale under the Securities Act. Each Pledgor agrees that any such private
sales shall not be deemed to have been made in a commercially unreasonable
manner solely because they shall have been made under the foregoing
circumstances.
     11. Collection of Amounts Payable on Account of Pledged Collateral, etc.
Upon the occurrence and during the continuance of any Event of Default, the
Agent may, but without obligation to do so, demand, sue for and/or collect any
money or property at any time due, payable or receivable, to which it may be
entitled hereunder, on account of, or in exchange for, any of the Pledged
Collateral and shall have the right, for and in the name, place and stead of
each Pledgor, to execute endorsements, assignments or other instruments of
conveyance or transfer with respect to all or any of the Pledged Collateral.

5



--------------------------------------------------------------------------------



 



     12. Care of Pledged Collateral in Agent’s Possession. Beyond the exercise
of reasonable care to assure the safe custody of the Pledged Collateral while
held hereunder, the Agent shall have no duty or liability to collect any sums
due in respect thereof or to protect or preserve rights pertaining thereto, and
shall be relieved of all responsibility for the Pledged Collateral upon
surrendering the same to the Pledgors.
     13. Proceeds of Collateral. By way of enlargement and not by way of
limitation of the rights of the Agent under applicable law or the Credit
Agreement or Loan Documents, the Agent shall receive and apply the proceeds of
any sale or sales of the Pledged Collateral, together with any other additional
collateral security at the time received and held hereunder, to the Secured
Obligations (including, without limitation, the Loans) in accordance with the
terms of the Credit Agreement. In the event the proceeds of any sale, lease or
other disposition of the Pledged Collateral hereunder are insufficient to pay
all of the Secured Obligations in full, each Pledgor will be liable for the
deficiency, together with interest thereon at the maximum rate provided in the
Credit Agreement, and the cost and expenses of collection of such deficiency,
including (to the extent permitted by law), without limitation, reasonable
attorneys’ fees, expenses and disbursements.
     14. Credit Agreement. Notwithstanding any other provision of this
Agreement, the rights of the parties hereunder are subject to the provisions of
the Credit Agreement, including the provisions thereof pertaining to the rights
and responsibilities of the Agent. In the event that any provision of this
Agreement is in conflict with the terms of the Credit Agreement, the Credit
Agreement shall control. Unless the context shall otherwise clearly indicate,
the terms “Secured Party” and “Secured Parties” as used herein shall be deemed
to include the Agent acting on behalf of the Secured Parties pursuant to the
Credit Agreement. The term “Agent” as used herein shall include Bank of America,
N.A., or any other Person acting as Agent for the Secured Parties pursuant to
the terms of the Credit Agreement.
     15. Waivers, etc. Each Pledgor hereby waives presentment, demand, notice,
protest and, except as is otherwise provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the Secured
Parties’ rights hereunder or in connection with any Secured Obligations or any
Pledged Collateral; consents to and waives notice of the granting of renewals,
extensions of time for payment or other indulgences to the other Listed
Companies or the other Pledgors or to any third party, or substitution, release
or surrender of any collateral security for any Secured Obligation, the addition
or release of Persons primarily or secondarily liable on any Secured Obligation
or on any collateral security for any Secured Obligation, the acceptance of
partial payments on any Secured Obligation or on any collateral security for any
Secured Obligation and/or the settlement or compromise thereof. No delay or
omission on the part of the Secured Parties in exercising any right hereunder
shall operate as a waiver of such right or of any other right hereunder. Any
waiver of any such right on any one occasion shall not be construed as a bar to
or waiver of any such right on any future occasion. Each Pledgor further waives
any right it may have under the laws of The Commonwealth of Massachusetts, under
the laws of any state in which any of the Pledged Collateral may be located or
which may govern the Pledged Collateral, or under the laws of the United States
of America, to notice (other than any requirement of notice provided herein or
in any other Loan Documents) or to a judicial hearing prior to the exercise of
any right or remedy provided by this Agreement to the Agent or the Secured
Parties and waives its rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the foregoing provisions hereof on the grounds
(if such be the case) that the sale was consummated without a prior judicial
hearing. Each Pledgor’s waivers under this Section have been made voluntarily,
intelligently and knowingly and after such Pledgor has been apprized and
counseled by its attorneys as to the nature thereof and its possible alternative
rights.

6



--------------------------------------------------------------------------------



 



     16. Termination; Assignment, etc. When all the Secured Obligations have
been paid in full and have been terminated and the Commitments of the Lenders to
make any Loan under the Credit Agreement have terminated or expired and no
Letters of Credit remain outstanding, this Agreement and the security interest
in the Pledged Collateral created hereby shall terminate. No waiver by the Agent
or by any other holder of Secured Obligations of any default shall be effective
unless in writing nor operate as a waiver of any other default or of the same
default on a future occasion. In the event of a sale or assignment by any
Secured Party of all or any of the Secured Obligations held by it, any Secured
Party may assign or transfer its rights and interest under this Agreement in
whole or in part to the purchaser or purchasers of such Secured Obligations,
whereupon such purchaser or purchasers shall become vested with all of the
powers and rights of a Secured Party hereunder.
     17. Reinstatement. Notwithstanding the provisions of Section 16, this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by any Secured Party in respect of the
Secured Obligations is rescinded or must otherwise be restored or returned by
any such Secured Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any of the Listed Companies, any Pledgor or upon the
appointment of any intervener or conservator of, or trustee or similar official
for, the Listed Companies or any Pledgor, or any substantial part of their
respective properties, or otherwise, all as though such payments had not been
made.
     18. Governmental Approvals, etc. Upon the exercise by the Agent of any
power, right, privilege or remedy pursuant to this Agreement which requires any
consent, approval, qualification or authorization of any governmental authority
or instrumentality, each Pledgor will execute and deliver, or will cause the
execution and delivery of, all applications, certificates, instruments and other
documents and papers that the Agent or any Secured Party may be required to
obtain for such governmental consent, approval, qualification or authorization.
     19. Restrictions on Transfer, etc. To the extent that any restrictions
imposed by the charter, certificate of limited partnership, limited partnership
agreement, operating agreement or by-laws of any of the Listed Companies or any
other document or instrument would in any way affect or impair the pledge of the
Pledged Collateral hereunder or the exercise by the Agent of any right granted
hereunder, including, without limitation, the right of the Agent to dispose of
the Pledged Collateral upon the occurrence and during the continuance of any
Event of Default, each Pledgor hereby waives such restrictions to the extent
permitted by applicable securities laws, and represents and warrants that it has
caused the Listed Companies to take all necessary action to waive such
restrictions, and each Pledgor hereby agrees that it will take any further
action which the Agent may reasonably request in order that the Agent may obtain
and enjoy the full rights and benefits granted to the Agent by this Agreement
free of any such restrictions.
     20. Notices. All notices, consents, approvals, elections and other
communications hereunder shall be in writing (whether or not the other
provisions of this Agreement expressly so provide) and shall be deemed to have
been duly given if delivered in accordance with the terms of the Credit
Agreement.
     21. Miscellaneous. This Agreement shall inure to the benefit of and be
binding upon the Agent, the Secured Parties and each Pledgor and their
respective successors and assigns, and the term “Secured Parties” shall be
deemed to include any other holder or holders of any of the Secured Obligations.
In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. This Agreement
may be executed in any number of counterparts and by the different

7



--------------------------------------------------------------------------------



 



parties hereto on separate counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.
     22. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement,
including the validity hereof and the rights and obligations of the parties
hereunder, shall be construed in accordance with and governed by the laws of The
Commonwealth of Massachusetts. Each Pledgor, to the extent that it may lawfully
do so, hereby consents to service of process, and to be sued, in any state or
federal court located in The Commonwealth of Massachusetts, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of any of its
obligations hereunder or with respect to the transactions contemplated hereby,
and expressly waives any and all objections it may have as to venue in any such
courts. Each Pledgor further agrees that a summons and complaint commencing an
action or proceeding in any of such courts shall be properly served and shall
confer personal jurisdiction if served personally or by certified mail to it in
accordance with Section 20 hereof or as otherwise provided under the laws of The
Commonwealth of Massachusetts. Nothing in this Agreement shall affect any right
the Agent or any Secured Party may otherwise have to bring an action or
proceeding relating to this Agreement against any Pledgor or its properties in
the courts of any jurisdiction. EACH PLEDGOR IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST
SUCH PLEDGOR IN RESPECT OF ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
[The remainder of this page is intentionally left blank.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Pledge Agreement as a
sealed instrument as of the date first above written.

            PLEDGORS

AMERESCO, INC.
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer        AMERESCO ENERTECH, INC.
      By:           Name:   Andrew B. Spence        Title:   Treasurer       
E.THREE CUSTOM ENERGY SOLUTIONS, LLC

By: Sierra Energy Company, its sole member
      By:           Name:   Andrew B. Spence        Title:   Treasurer       
AMERESCOSOLUTIONS, INC.
      By:           Name:   Andrew B. Spence        Title:   Treasurer       
AMERESCO PLANERGY HOUSING, INC.
      By:           Name:   Andrew B. Spence        Title:   Treasurer     

[Signature Page to Pledge Agreement]





--------------------------------------------------------------------------------



 



            SOLUTIONS HOLDINGS, LLC

By: Ameresco, Inc., its sole member
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer        AMERESCO FEDERAL SOLUTIONS, INC.
      By:           Name:   Andrew B. Spence        Title:   Treasurer       
SIERRA ENERGY COMPANY
      By:           Name:   Andrew B. Spence        Title:   Treasurer       
AMERESCO SELECT, INC.
      By:           Name:   Andrew B. Spence        Title:   Treasurer       
AMERESCO HAWAII LLC

By: Ameresco, Inc., its sole member
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer     

[Signature Page to Pledge Agreement]





--------------------------------------------------------------------------------



 



            AMERESCO SOLAR — SOLUTIONS, INC.
      By:           Name:   Andrew B. Spence        Title:   Treasurer       
AMERESCO SOLAR — PRODUCTS LLC

By: Ameresco, Inc., its sole member
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer        AMERESCO SOLAR LLC

By: Ameresco, Inc., its sole member
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer        AMERESCO SOLAR NEWBURYPORT LLC

By: Ameresco, Inc., its sole member
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer        AMERESCO SOLAR — TECHNOLOGIES LLC

By Ameresco Solar LLC, its sole member
By: Ameresco, Inc., its sole member
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer     

[Signature Page to Pledge Agreement]





--------------------------------------------------------------------------------



 



            AMERESCO WOODLAND MEADOWS ROMULUS LLC

By: Ameresco, Inc., its sole member
      By:           Name:   Andrew B. Spence        Title:   Vice President &
Chief Financial Officer        AMERESCO QUANTUM, INC.
      By:           Name:   Andrew B. Spence        Title:   Treasurer     

[Signature Page to Pledge Agreement]





--------------------------------------------------------------------------------



 



            AGENT

BANK OF AMERICA, N.A.,
as Agent for the Secured Parties
      By:           Name:   John F. Lynch        Title:   Senior Vice President 
   

[Signature Page to Pledge Agreement]





--------------------------------------------------------------------------------



 



SCHEDULE I
(to Pledge Agreement)
PLEDGED STOCK

                                      % of total                 No. of  
outstanding shares   Certificate Pledgor   Issuer and Address   Description  
Shares   of Issuer   No.(s)  
Ameresco, Inc.
  AmerescoSolutions, Inc.   Common Stock   166   100%   1
Ameresco, Inc.
  Ameresco Planergy Housing, Inc.   Common Stock   1,000   100%   4
Ameresco, Inc.
  Ameresco Enertech, Inc.   Common Stock   100   100%   1
Ameresco, Inc.
  Ameresco Canada Inc.   Common Stock   66   66%   C-2
Ameresco, Inc.
  Sierra Energy Company   Common Stock   1,000   100%   2
Ameresco, Inc.
  Ameresco Select, Inc.   Common Stock   100   100%   3
Ameresco, Inc.
  Ameresco Quantum, Inc.   Common Stock   687   100%   5
Solutions Holdings, LLC
  Ameresco Federal Solutions, Inc.   Common Stock   874   100%   10
Ameresco Solar LLC
  Ameresco Solar — Solutions, Inc.   Common Stock   100,000   100%   2

-

 



--------------------------------------------------------------------------------



 



PLEDGED MEMBERSHIP INTERESTS

                                      % of total                 No. of  
outstanding   Certificate Pledgor   Issuer and Address   Description   Shares  
interest of Issuer   No.(s)  
Ameresco, Inc.
  Solutions Holdings, LLC   Membership Interests   n/a   100%   n/a
Ameresco, Inc.
  Ameresco Solar LLC   Membership Interests   n/a   100%   n/a
Ameresco, Inc.
  Ameresco Woodland Meadows Romulus LLC   Membership Interests   n/a   100%  
n/a
Ameresco, Inc.
  Ameresco Solar Newburyport LLC   Membership Interests   n/a   100%   n/a
Ameresco, Inc.
  Ameresco Hawaii LLC   Membership Interests   n/a   100%   n/a
Sierra Energy Company
  E. Three Custom Energy Solutions, LLC   Membership Interests   n/a   100%  
n/a
Ameresco Solar LLC
  Ameresco Solar — Products LLC   Membership Interests   n/a   100%   n/a
Ameresco Solar LLC
  Ameresco Solar-Technologies LLC   Membership Interests   n/a   100%   n/a
Ameresco Hawaii LLC
  Ameresco/Pacific Energy JV   Partnership Interests   n/a   99%   n/a

 



--------------------------------------------------------------------------------



 



SCHEDULE II
(to Pledge Agreement)
PLEDGED NOTES
[None]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
June 30, 2011
Bank of America, N.A., as Administrative Agent, and
the Lenders that are parties to the
Credit Agreement (as defined below)
100 Federal Street
Boston, MA 02110
Re: Ameresco, Inc.
Ladies and Gentlemen:
We have acted as special counsel to (i) Ameresco, Inc., a Delaware corporation
(the “Borrower”) and (ii) Ameresco Enertech, Inc., a Kentucky corporation
(“Enertech”), e.three Custom Energy Solutions, LLC, a Nevada limited liability
company (“E.Three”), AmerescoSolutions, Inc., a North Carolina corporation
(“AmerescoSolutions”), Ameresco Planergy Housing, Inc., a Delaware corporation
(“Planergy”), Solutions Holdings, LLC, a Delaware limited liability company
(“Solutions Holdings”), Ameresco Federal Solutions, Inc., a Tennessee
corporation (“Federal Solutions”), Sierra Energy Company, a Nevada corporation
(“Sierra”), Ameresco Select, Inc., a Massachusetts corporation (“Select”),
Ameresco Hawaii LLC, a Delaware limited liability company (“Ameresco Hawaii”),
Ameresco Solar-Solutions, Inc., a Texas corporation (“Solar-Solutions”),
Ameresco Solar-Products LLC, a Delaware limited liability company
(“Solar-Products”), Ameresco Solar LLC, a Delaware limited liability company
(“Solar”), Ameresco Solar-Technologies LLC, a Delaware limited liability company
(“Solar-Technologies”), Ameresco Woodland Meadows Romulus LLC, a Delaware
limited liability company (“Woodland”), Ameresco Quantum, Inc., a Washington
corporation (“Quantum”), Ameresco Solar Newburyport LLC, a Delaware limited
liability company (“Newburyport”) and Ameresco Evansville LLC, a Delaware
limited liability company (“Evansville”) (Enertech, E.Three, AmerescoSolutions,
Planergy, Solutions Holdings, Federal Solutions, Sierra, Select, Ameresco
Hawaii, Solar-Solutions, Solar-Products, Solar, Solar-Technologies, Woodland,
Quantum, Newburyport and Evansville collectively, the “Guarantors” and,
collectively with the Borrower, the “Loan Parties”) in connection with the
Second Amended and Restated Credit and Security Agreement dated as of June 30,
2011 (the “Credit Agreement”), among the Borrower, Bank of America, N.A., as
Administrative Agent (the “Agent”), and the lenders party thereto and referred
to therein as Lenders (the “Lenders”), and the transactions contemplated
thereby; and in connection with the Second Amended and Restated Pledge Agreement
dated as of June 30, 2011 (the “Pledge Agreement”) from the Guarantors (other
than Evansville) in favor of the Agent

 



--------------------------------------------------------------------------------



 



and the Lenders. Capitalized terms used herein and not otherwise defined shall
have the respective meanings given such terms in the Credit Agreement. This
opinion is rendered to you pursuant to Section 6.1(m) of the Credit Agreement.
For purposes hereof, (a) the “Delaware Guarantors” shall mean Planergy,
Solutions Holdings, Ameresco Hawaii, Solar-Products, Solar, Solar-Technologies,
Woodland, Newburyport, and Evansville and (b) the “Specified Parties” shall mean
the Borrower, Select and the Delaware Guarantors. A Specified Party that is a
Guarantor is sometimes referred to herein as a “Specified Guarantor”.
Our representation of the Loan Parties has been as special counsel for the
purposes stated above.
[Describe documents examined and relied on, conditions and assumptions in form
acceptable to the Agent.]
For purposes of this opinion, we have made such examination of law as we have
deemed necessary. This opinion is limited solely to the internal substantive
laws of the Commonwealth of Massachusetts as applied by courts located in
Massachusetts without regard to choice of law, the federal laws of the United
States of America (except for Federal and state tax, antitrust, energy,
utilities, national security, anti-terrorism, anti-money laundering,
governmental contract procurement and bidding, natural resources, labor,
employment, securities, commodities, or blue sky laws, as to which we express no
opinion in this letter, other than as set forth in paragraphs 9 and 10 below
with respect to particular federal laws and regulations referred to therein),
the Delaware General Corporation Law as applied by courts located in Delaware
(the “DGCL”), the Delaware Limited Liability Company Act as applied by courts
located in Delaware (the “DLLCA”) and, with respect only to paragraph 6 hereof,
the Delaware UCC; and we express no opinion as to the laws of any other
jurisdiction. We have not conducted any special review of statutes, rules, or
regulations for purposes of this opinion, and our opinions are in any event
limited to such laws, rules, and regulations as in our experience are normally
applicable to transactions of the type contemplated by the Loan Documents.
Based upon and subject to the foregoing, and subject to the limitations and
qualifications set forth below, we are of the opinion that:

1.   Each of the Borrower and Planergy is a corporation validly existing and in
corporate good standing under the laws of the State of Delaware. Each of
Solutions Holdings, Ameresco Hawaii, Solar-Products, Solar, Solar-Technologies,
Woodland, Evansville, and Newburyport is a limited liability company validly
existing and in good standing as a limited liability company under the laws of
the State of Delaware. Select is a

 



--------------------------------------------------------------------------------



 



    corporation validly existing and in corporate good standing under the laws
of the Commonwealth of Massachusetts.   2.   The execution and delivery by each
of the Specified Parties of the Credit Agreement and the other Loan Documents to
which it is a party, and the performance by each of the Specified Parties of its
obligations under each of the Credit Agreement and the other Loan Documents to
which it is a party, are within such Specified Party’s corporate or limited
liability powers, as applicable, and have been duly authorized by all requisite
corporate or limited liability action, as applicable, on the part of such
Specified Party. Each of the Specified Parties has duly executed and delivered
each of the Loan Documents to which it is a party.   3.   Each of the Credit
Agreement and the other Loan Documents to which each of the Loan Parties is a
party constitutes a valid and binding agreement of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms.   4.   The
execution and delivery by each of the Specified Parties of each of the Loan
Documents to which it is a party and compliance by such Specified Party with the
provisions thereof will not violate any of the provisions of the Governing
Documents of such Specified Party, any law, statute, rule or regulation of the
Commonwealth of Massachusetts, the DLLCA, the DGCL, or any Federal law, statute,
rule, or regulation, or, to the best of our knowledge, any judgment, order,
writ, injunction or decree of any court or other tribunal located in the
Commonwealth of Massachusetts directed against and naming such Specified Party.
Except for filings or recordings that may be necessary to create, record or
perfect, or maintain the perfection of, or (with respect to any applicable
pledged securities) to enforce, the security interests created by the Credit
Agreement and the Pledge Agreement, no consent or approval by, or any
notification of or filing with, any Massachusetts state, Federal, or (in respect
only of the DLLCA or the DGCL) Delaware state court, public body or authority is
required pursuant to Massachusetts state law, Federal law, the DLLCA, or the
DGCL, to be obtained or effected by any of the Specified Parties in connection
with the execution, delivery and performance by such Specified Party of each of
the Loan Documents to which it is a party.   5.   The provisions of the Credit
Agreement are effective under the Massachusetts UCC to create a valid, attached
security interest in favor of the Agent, for the benefit of the Agent and the
Lenders, in all right, title and interest of each of the Loan Parties in those
items and types of Collateral described in the Credit Agreement to which
Article 9 of the Massachusetts UCC is applicable.

 



--------------------------------------------------------------------------------



 



6.   Assuming the proper filing (as defined in Section 9-516 of the Delaware
UCC) of the Delaware Financing Statements in the applicable filing office in the
State of Delaware listed on the attached exhibit, including the payment of any
requisite filing or recording fees, the Agent, for the benefit of the Agent and
the Lenders, has a perfected security interest under Article 9 of the Delaware
UCC in so much of the Collateral described in the Credit Agreement and indicated
on the Delaware Financing Statements as constitutes personal property of the
Borrower and the Delaware Guarantors (other than Evansville and Newburyport) in
which a security interest can be perfected by the filing of UCC financing
statements in the State of Delaware under Article 9 of the Delaware UCC. For
purposes of this paragraph, we have assumed that the Collateral covered by the
Delaware Financing Statements does not include any timber to be cut or
“as-extracted collateral”, as such terms are used in Section 9-501 of the
Delaware UCC.   7.   Assuming the proper filing (as defined in Section 9-516 of
the Massachusetts UCC) of the Massachusetts Financing Statement in the
applicable filing office in the Commonwealth of Massachusetts listed the
attached exhibit, including the payment of any requisite filing or recording
fees, the Agent, for the benefit of the Agent and the Lenders, has a perfected
security interest under Article 9 of the Massachusetts UCC in so much of the
Collateral described in the Credit Agreement and indicated on the Massachusetts
Financing Statement as constitutes personal property of Select in which a
security interest can be perfected by the filing of UCC financing statements in
the Commonwealth of Massachusetts under Article 9 of the Massachusetts UCC. For
purposes of this paragraph, we have assumed that the Collateral covered by the
Massachusetts Financing Statement does not include any timber to be cut or
“as-extracted collateral”, as such terms are used in Section 9-501 of the
Massachusetts UCC.   8.   After giving effect to the delivery (within the
meaning given such term by the Massachusetts UCC) by the Borrower, Solutions
Holdings, or Solar, as applicable, to the Agent in pledge, within the
Commonwealth of Massachusetts, pursuant to the Pledge Agreement, of each of the
stock certificates representing the shares of capital stock of
AmerescoSolutions, Planergy, Enertech, Ameresco Canada Inc., Sierra, Select,
Quantum, Federal Solutions, and Solar-Solutions pledged to the Agent by the
Borrower, Solutions Holdings, or Solar, as applicable, thereunder (the “Pledged
Shares”), together with properly completed and effective stock powers endorsing
the Pledged Shares and duly executed by the Borrower, Solutions Holdings, or
Solar, as applicable, in blank, and assuming the continued possession of the
Pledged Shares and of such stock powers by the Agent within the Commonwealth of
Massachusetts, the Agent shall acquire a valid, attached security interest, for
the benefit of the Agent and

 



--------------------------------------------------------------------------------



 



    the Lenders, in all right, title and interest of the Borrower in the Pledged
Shares pursuant to the Pledge Agreement, to the extent that a security interest
therein may be created pursuant to Article 9 of the Massachusetts UCC, and such
security interest will be perfected, with the consequences of perfection by
control with respect to the Pledged Shares accorded by the Massachusetts UCC.  
9.   None of the Loan Parties is required to be registered as an investment
company under the Investment Company Act of 1940, as amended.   10.   The making
of the loans and advances under the Credit Agreement and the application of the
proceeds thereof as provided in the Credit Agreement do not violate Regulations
U or X of the Board of Governors of the Federal Reserve System.

____________________________________
We confirm that, except as described on the attached exhbit, we are not
representing any Loan Party in any pending litigation in which such Loan Party
is a named defendant that challenges the validity or enforceability of, or seeks
to enjoin the performance of, the Loan Documents.
_____________________________________
This opinion is delivered solely to you and for your benefit in connection with
the Credit Agreement and the other Loan Documents and may not be relied upon by
you for any other purpose or furnished or referred to, or relied upon, by any
other person or entity for any reason without our prior written consent.
Very truly yours,
BINGHAM McCUTCHEN LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT G
[FORM OF] SOLVENCY CERTIFICATE
     The undersigned, Chief Financial Officer of Ameresco, Inc., a Delaware
corporation (the “Borrower”) is duly authorized to execute this certificate on
this 30th day of June, 2011, on behalf of itself and the other “Credit Parties”
under the Credit Agreement defined below.
W I T N E S S E T H:
     WHEREAS, the Borrower has entered into a Second Amended and Restated Credit
and Security Agreement dated as of the date hereof (the “Credit Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement) with the guarantors party thereto (the
“Guarantors” and together with the Borrower, the “Credit Parties”), the lenders
from time to time party thereto (the “Lenders”), and Bank of America, N.A., as
administrative agent (the “Agent”), pursuant to which the Lenders have
established credit facilities in the aggregate principal amount of $100,000,000
(the “Credit Facilities”) in favor of the Borrower;
     WHEREAS, each of the Credit Parties will benefit substantially and directly
from the establishment of the Credit Facilities in favor of the Borrower;
     WHEREAS, to secure their respective obligations under and relating to the
Credit Facilities, the Credit Parties have executed and delivered to the Agent
the Loan Documents referenced in the Credit Agreement (the grant of security
interests, transfers, incurrence of obligations and other transactions relating
to the execution, delivery and performance of the obligations under the Loan
Documents, and any other transactions and transfers related thereto, shall be
referred to herein collectively as the “Transactions”);
     WHEREAS, the undersigned has carefully reviewed the Credit Agreement and
the various other Loan Documents, and also the contents of this Certificate, and
in connection herewith has made such investigations and inquiries as he has
deemed reasonably necessary and prudent therefor, and further acknowledges that
the Agent and the Lenders are relying on the truth and accuracy of this
Certificate in connection with the establishment of the Credit Facilities;
     WHEREAS, the following terms, as used in this Certificate, shall have the
following meanings:
     “fair value” shall mean the amount at which the assets of an entity would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having knowledge of the relevant facts, neither
being under any compulsion to act, with equity to both;
     “indebtedness” shall mean all obligations and liabilities, whether matured
or unmatured, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, or subordinated, and also includes all identified contingent
liabilities;
     “identified contingent liabilities” shall mean the maximum reasonably
estimated liabilities that may result from pending litigation, asserted claims
and assessments, guaranties, environmental conditions, uninsured risks, and
other contingent obligations known to management;

 



--------------------------------------------------------------------------------



 



     “present fair saleable value” shall mean the amount that may be realized
within a reasonable time, considered to be six months to one year, either
through collection or sale at the regular market value, conceiving the latter as
the amount which could be obtained for such properties within such period by a
capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions).
     NOW, THEREFORE, ON THE BASIS OF THE FOREGOING, and the inquiries and
considerations set forth below, the undersigned hereby certifies that, both
before and after giving effect to the consummation of the Transactions:
     1. I am, and at all pertinent times mentioned herein, have been, the duly
qualified and acting Chief Financial Officer of the Borrower, and have
responsibility for the management of the financial affairs of the Credit
Parties, and the preparation of the financial statements of the Credit Parties.
     2. The financial information, projections and assumptions which underlie
and form the basis for the representations made in this Certificate were
believed by the Credit Parties to be fair and reasonable when made, were
accurately computed and were made in good faith and continue to be believed by
the Credit Parties to be reasonable as of the date hereof.
     3. I have carefully reviewed the contents of this Certificate, and I have
conferred with counsel for the purpose of discussing the meaning of this
Certificate.
     4. The fair value and present fair saleable value on a going concern basis
of all assets and property of the Credit Parties, on a consolidated basis, is
greater than the total amount of indebtedness of the Credit Parties, on a
consolidated basis.
     5. The aggregate fair value and present fair saleable value on a going
concern basis of the assets of the Credit Parties, on a consolidated basis,
exceeds the amount that will be required to pay the probable liabilities of the
Credit Parties, on a consolidated basis, in respect of their indebtedness, as
such indebtedness becomes absolute and matured.
     6. The Credit Parties, on a consolidated basis, do not and will not have
unreasonably small capital for them to carry on their businesses as now
conducted and as proposed to be conducted after the closing of the Transactions.
The undersigned recognizes that “unreasonably small capital” is dependent upon
the nature of the particular business or businesses conducted or to be
conducted, and the statement made in the preceding sentence is based upon the
current and anticipated future capital requirements for the current and
anticipated future conduct of the businesses of the Credit Parties.
     7. The Credit Parties, on a consolidated basis, will have sufficient cash
flow to enable them to pay their debts as they mature.
     8. The Credit Parties, on a consolidated basis, do not intend to, or
believe that they have or will, incur indebtedness that is or will be beyond
their ability to pay as such indebtedness matures.
     9. The Credit Parties, on a consolidated basis, do not intend, in
consummating the Transactions, to hinder, delay, or defraud either present or
future creditors or any other person to which the Credit Parties, on a
consolidated basis, are or will become, on or after the date hereof, indebted.
[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate
on the day and year first mentioned above, on behalf of the Credit Parties.

            AMERESCO, INC.
      By:           Name:           Title:   Chief Financial Officer     

[Signature Page to Solvency Certificate]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
[FORM OF] ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and Swing
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.   Assignor[s]: __________________   2.   Assignee[s]: __________________ for
each Assignee, indicate Affiliate of [identify Lender]   3.   Borrower:
Ameresco, Inc.   4.   Administrative Agent: Bank of America, N. A., as
Administrative Agent   5.   Credit Agreement: Second Amended and Restated Credit
and Security Agreement dated as of June 30, 2011, among the Borrower, the
guarantors party thereto, the lenders from time to time party thereto, and the
Administrative Agent

 



--------------------------------------------------------------------------------



 



6.   Assigned Interest[s]:

                                                                      Aggregate
                                        Amount of     Amount of     Percentage  
                          Commitment/ Loans     Commitment/ Loans     Assigned
of         Assignor[s]   Assignee[s]     Facility Assigned     for all Lenders  
  Assigned     Commitment/Loans     CUSIP No.  
 
                  $       $           %        
 
                                               
 
                  $       $           %        
 
                                               
 
                  $       $           %        

[7. Trade Date: __________________]
Effective Date: __________________, 20__
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:          
ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

[Consented to and] Accepted:

          BANK OF AMERICA, N. A., as Administrative Agent
    By:         Name:         Title:         [Consented to]:

BANK OF AMERICA, N. A., as Issuing Lender
    By:         Name:         Title:         [Consented to:]

AMERESCO, INC.
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.4(b)(iii),(v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.4(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, and
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest (vi) it has independently and without reliance upon Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Massachusetts.

 